ACCEPTED
                                                                                                               03-14-00440-CV
                                                                                                                      3930522
                                                                                                     THIRD COURT OF APPEALS
                                                                                                                AUSTIN, TEXAS

                                                          No. 03-l4-00440-CV
                                                                                                         1/28/2015 12:15:54 PM
                                                                                                              JEFFREY D. KYLE
                                                                                                                        CLERK

                                                          IN    THE COURT OF
                                                  APPEALS THIRD JUDICIAL                  FILED IN
                                                  DISTRICT AUSTIN, TEXAS           3rd COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   1/28/2015 12:15:54 PM
                                                                                       JEFFREY D. KYLE
                                                                                            Clerk

                                                      NANCY MARIE PECK,
                                                                      Appellant

                                                                            V.

                                                       WAYNE CODY PECK,
                                                                     Appellee.




                                  Appealed from the County Court at Law No. 4
                                                     Williamson County, Texas


                                                          APPELLEE'S BRIEF


Attorney for Appellee
  Felix Rjppy
         No 16937400
  Texas Bar                   .




 RIPPY & TAYLOR, PC
  3000 Joe DiMaggio Blvd.
  Ste.4
  Round Rock, Texas 78665
 Tel:        (512) 310-9500
 Fax: (512) 310-2580
 Email felixrippy@aol.com
              :




                                              APPELLEE REQUESTS ORAL
                                                                 ARGUMENT
C:\Users\Owner\Dacumenls\FOR\Clients M-P'\peck appeal“-21-15 appellees bn'ef.wpd          Page   1   of
                                                          No. 03-14-00440-CV»

                                                               NANCY MARIE
                                                                         PECK,
                                                                     Appellant,

                                                                              V.


                                                        WAYNE CODY PECK,
                                                                     APPELLEE.


                                                 IDENTITY OF PARTIES                            8:
                                                                     COUNSEL


             Nancy Marie Peck, Appellant herein, brought this appeal seeking relief
  from the Third Court of Appeals In order that the Court may determine
                                                                 .



  disqualiﬁcation and recusal under Rule 16 of the Texas Rules of Appellate
  Procedure Appellee Wayne Cody Peck certifies the following is a complete list
  of the parties attorney, the trial court judge, and any other person w ho had an
                     ,


                          ,


  interest in the outcome of the underlying lawsuit.




      Appellant                                                                    Appellee
 Nancy Marie Peck                                                                  Wayne Cody Peck
  Petitioner in 13-0926—                                                           Respondent        in 13-0926-
 F C4                                                                              FC4




  Attorney for Appellant                                                           _John   J.   Hindera, J.D., Ph.D.
                                                                                   Texas Bar No. 24037682
                                                                                   THE HINDERA LAW FIRM
C:\Users\Owner\Documents\FOR\Clienls M-P'\peck appeal\l—2l—l5 appellees brieﬂwpd                                Page 2 of 26
4425 5- M01330                                                               Attorney for Appellee
Expressway Building 2                    ,                                   Felix Rippy
Suite 107                                                                    Texas Bar No 16937400
                                                                                                .




Austin Texas ,
                                                                             RIPPY & TAYLOR, PC
78735 Tel: (512)                                                             3000 Joe DiMaggio BlVd., Ste.4
8993531                                                                      Round Rock, Texas 78665
Fax: (512) 899-3618                                                          Tel:       (512) 310-9500
Email: john@
                                                            '



                                                                             Fax    5   (512) 310-2580
                                                                             Email      :




                                                                             felixri         aol.com




C:\Users\0wner\Documems\FOR\CliemsM-P\peck appeal“-21-l5 appelleesbrieﬁwpd
                                                                                                         Page 3 0f 26
                                                   TABLE OF CONTENTS
IDENTITY OF PARTIES &                                                                             _


COUNSEL
                                                                7



                     ............................................................................................                       ..2



TABLE OF CONTENTS                                .....................................................................................                 ..   4

INDEX OF AUTHORITIES                                    ..............................................................................              ..      5


STATEMENT OF THE CASE                                       ..........................................................................              ..      7


ISSUES PRESENTED                            .........................................................................................                  ..   8


STATEMENT OF FACTS                                    ................................................................................              ..      9


 SUMMARY OF THE ARGUMENT                                                  ....................   .._   ..........................................   ..      ll


ARGUMENT
 Issue      1:                         discretion by holding against the great
                        The trial court abused                      its

 weight of the evidence that Appellant's ability to provide for her minim u in
 reasonable needs is not substantially or totally diminished because of a
 physical or mental
 disability ...............................................................................................................                                      ..


 ..................    ..   10

 Issue 2:               The trial         court abused discretion by not requiring Appellee to
                                                                     its

 prove by clear and                   convincing evidence that a certah monies are effectively
 separate property .................... .. 14

 PRAYER              ...........................................................................................................                  ..     24

 CERTIFICATE OF SERVICE                                     .........................................................................             ..        18


   APPENDIX
 Entirety of Volume 2 of the Court Reporter’s                                       Record ................................. ..
 ...............   ..EXHIBIT A

 Entirety of Volume 3 of the Court Reporter’s Record                                                       .....................   ..


  ..........................     ..EXHIBIT B

                                                                                                                                              Page 4 of
                                                                                                       I


C:\Users\Owner\Documents\FOR\Clients M-P\peck appeal\1-2]-15 appellees brieiwpd
Entirety of Volume 9 of the Court Reporter’s                                     Record
..................................................   ..EXHIBIT               C

                                              INDEX OF AUTHORITIES
  CASES
 Nelson V. Najm, 127 S.W.3d 170, 174 (Tex.App.—Houston [1stDist.] 2003,                                                           pet.

  denied)              ...... ..13




  City ofKe11er              V.   Wilson, 168 S.W.3d 802 (Tex. 2005)                              .....................................   ..



  ..................   ..13


  McCarm          V.   McCann, 22 S.W.3d 21 24 (Tex.App -Houston [1411 Dist.] 2000
                                                                   ,
                                                                                          .                                                          ,



  pet. denied)....13


  McKinley v. McKinley 496 S.W.2d 540, 543 (Tex
                                          ,
                                                                                              .




   1973) .......................................................   ..   13


   Stavinoha V Stavinoha, 126 S.W.3d 604, 608 (Tex .App- Houston [14lhDist.]
                         .


                                                                                                                                                    15
  2004)        ..................................................................................................................         ..




  Estate of Hanau v. Hanau, 730 S.W.2d 664, 666-67 (Tex. 1987); Carter
                                                                       v. Carter,

  736 S.W.2d 775, 777-80 (Tex. App.—Houston [14thDist.] 1987, no writ);
  Holloway v. Holloway, 671 S.W.2d 51 (Tex. App.—Da11as 1983, writ dism’d);
  Huval v. Huval, 2007 WL
1793771 (Tex. App.—Beaumont 2007, no




    In re J.D.D., 242 S.W.3d 916, 920 (Tex. App.—Dal1as 2008, pet. denied). Iliff
                                                                                                       V.

   Iliff, 339 S.W.3d 74, 80 (Tex. 2011) (disapproving
                                                                         of DuBois v. DuBoz's, 956
S.W.2d 607 (Tex. App.—Tyler 1997, no pet.) (citing Murﬂv. Murff, 615 S.W.2d
696, 700 (Tex. 1981) ......................................................................... ..18

   RULES
   None

    STATUTES
    TEX. FAM.                CODE § 8.051             ................................................................................         ..   10



                                                                                                                               Page 5 Of 26
C:\Users\0wner\Documems\FOR\ClienIsM—P\peck appeal\1-21-15 appelleesbrieﬁwpd
 TEX. FAM. CODE § 8.051(2)(A)                                   .......................................................................   ..   12


 TEX. FAM. CODE                      §
  3.003(a)        ....................................................................................................            ..   16




C:\Users\Owner\Documems\FOR\Clien!s M-P\peck appeal\1-A21-15 appellees brieﬁwpd
                                                                                                                               Page 6 of 26
                                                   STATEMENT OF THE
                                                                     CASE

            This      is   an appeal from a divorce lawsuit without children. After a


 two-day bench trial, and                       after a prior         temporary orders hearing as well, the


 court found that Appellant should be “limited” to                                  FIVE years of alimony after

 the divorce.              The Court also ruled that Appellee should be awarded 100% of

  the monies in a Morgan Stanley account regardless of the account’s


  characterization. Those were the only disputed issues presented to the                                      trial



  court.     The rest of the property was divided by                             stipulation in   proposed support


  decisions that the Trial Court                       saw but that are not part of this record.




C:\Users\Owner’\Documems\FOR\CIientsM»P\peck appea1\1—21-is appellees brieﬁwpd
                                                                                                            Page 7 Of 26
                                                    ISSUES PRESENTED



Issue                  Appellant contends                       in their         12-30-14 brief that the trial

                       court abused                its   discretion          by holding against the great weight

                       of the evidence that Appellant's ability to provide for her


                       minimum             reasonable needs                  is   not substantially or totally

                       diminished because of a physical or mental                                  disability.   This    is   a


                       strange contention since Appellant was actually awarded 5 years

                        of alimony with absolutely no evidence in the record of property

                        awarded           to her being “insufficient                  income” or of “minimum

                        reasonable needs.”

 Issue                  Appellant contends that the                               trial   court abused   its   discretion


                        by not requiring Appellee to prove by clear and convincing

                        evidence that a certain single account was “effectively

                        separate property.” Also a strange contention since there                                   is   no

                        evidence in the record of the value of awards of any other


                         property and in fact those awards were stipulated.




C:\Users\0wner\Documen|s\FOR\Clients M—P\peck appeal\l-21-I5 appelleesbrieﬂwpd
                                                                                                                  Page 8 Of 26
                                                   STATEMENT OF FACTS
           Appellant and Appellee were married on June 24, 1989, and Appellee


graduated from the U.S. Military                               Academy            thereafter serving his country    and


rising to the rank of Major.                       At    all   times relevant to the underlying divorce


lawsuit, Appellee                 was an officer               in the     United States Army.


            In approximately 2002, Appellant argues that she became “unable to


 work       at   her chosen profession” as a registered nurse because of several chronic


 physical illnesses and mental disorders. Actually she                                      was ﬁred and began

 abusing prescription drugs, as the Court determined. This choice to engage in


 prescription drug abuse, along with Appellant’s ability to do any                                     number of jobs

 competently, continues to the present day.


             Ten years           after she quit             working, in 2011, Husband/Appellee ﬁled for

 divorce, generously delaying the ﬁnal hearing in the case until                                    two   full   years after


 the temporary orders were issued, the sole purpose of this                                     VOLUNTARY
 DELAY’S being to provide for Appellant/Wife the very useful 20/20/20                                              lifetime


  Tri-Care medical care available to spouses of retired military personnel. Instead


  of showing gratitude, Appellant took advantage of Appellee’s paying the

  mortgage on the empty personal residence and simply lived elsewhere                                            (in her


C:\Users\Owner\Documents\FOR\Cliems M-P'\peck appeal“-21-15 appellees bn'ef.wpd
                                                                                                                   Page 9 of 26
parents’ “winter             home”)          to taunt       Appellee/Husband. Appellant/Wife also


constantly emailed Appellee/Husband                                  making incoherent demands            for return of


unnamed personal                   items, a        20 page         list   of which Appellant/Wife brought to Court


and which the Judge summarily denied.                                     Ironically, the   Appellant/Wife admits in


her brief to this court that the February 20, 2012 mediated agreement essentially


gave her everything she had asked for including                                      ALL of her allegedly missing

personal items and which                       AGREEMENT also prevented the divorce from being
 finalized until Wife/Appellant                         was fully qualiﬁed             for Tri-Care   - i.e.   lifetime free


 medical insurance along with two years of temporary alimony. Also contrary to

 Appellant/Wife’s rendition of the facts, and the attached record of testimony,


 Appellee never attempted to “set aside” the mediated agreement, and the Trial

 Court most certainly did not sympathize with Appellant/wife by rendering


 any orders that “held the parties to their agreement.” If the Trial Court had

 “held the parties to their agreement,” there would be no appeal-—Wife/Appellant


 would not be appealing her own agreement, would she?

              Also important in this case                     is   the well       know adage that the trial court gets to

 judge the credibility of the witnesses. What Appellant/Wife conveniently leaves

  out    is   that   when the case came on to be heard in a bench trial on March                                  17-18,




C:\Users\0wner\Documents\FOR\Clients M-P\peck appeal\1-21-15 appellees brieﬁwpd
                                                                                                                  Page     Of
2014, the         trail    court witnessed the miraculous physical recovery that


Wife/Appellant seemed to have                               made since the temporary             orders.   Her in—Court

histrionics laid             waste to the Court’s assessment of her veracity and simply


nothing she said was believable. She had com.e to previous hearings in or with a


wheelchair and                now seemed to be “cured.”                            Finally, the Appellant/Wife    seems


hung up on the peripheral and unimportant issue of exactly when the trial Court

 granted the divorce.                   The trial court most                   certainly did grant the parties their


 divorce on           March        18, since the “subsequent hearing” counsel references as being


 held on        May 8        of 2014 was a “motion to enter” which means of course “motion

 to enter judgment.”                   Such a motion cannot be heard unless judgment had been

 granted, of course.                 Not that any of that is relevant of course, but it is typical of

 Appellant/Wife’s pitiful attempts to obfuscate the real issues while continuing to


 malinger and avoid work—and to continue her prescription drug abuse.




SUMMARY OF THE ARGUMENT
             Wife/Appellant's                   first    argument challenges the sufﬁciency of the

  evidence supporting the                      trial court's         ﬁnding        that she is not entitled to   spousal


  maintenance.               Of course the trial Court                        did award her 5 years of spousal




C:\Users\0wner\Docurnents\FOR\ClienIs M-P\peck appeal\l-21-15 appcllees brieﬂwpd
                                                                                           '
                                                                                                                 Page 11 Of 25
maintenance.               What Wife/Appellant seems                              to   mean is that she needs MORE

alimony.           To get to this point, Wife/Appellant must argue that the grrly

evidence adduced at trial that she was                                  Q        entitled to           spousal support


was simply the Court’s “court's experience with this                                           particular mixture   of


 medicine." Instead, however, there was abundant testimony—— over and


 above simply judging Wife’s credibility through her awful and untruthful

 demeanor-- that she was not in any way entitled to more continuing support

 of her bad habits than the Court awarded. Wife/Appellant simply

 regurgitated over a thousand pages of medical records -—none of which stated


 that she could not               work. She offered no expert testimony on this subject

 whatsoever, except of course her                            own unbelievable testimony. The bottom line is

 that with        NO evidence of the property values that wife was awarded in the record,
 the Court’s generous 5-year                        award must            either stand or        NO alimony whatsoever is
 appropriate.


             Wife/Appellant                's   second argument                  is   that Appellee   ‘s   evidence was


  grossly insufficient to support the                             trial   court’s       award to him of the      entirety of


  a certain Morgan Stanley/Smith Barney account. That                                           is   a peculiar argument


  since the Appellee introduced not only his                                     own testimony but the actual probate


C:\Users\Owner\Documems\FOR\Clienls M-P\peck appeal\1»2I-l5 appellees brieﬂwpd
                                                                                                                    Page 12 Of 26
records showing his inheritance of this account in a                                LARGER amount of money

than was in the account                   at   the time of trial. If the Court had really ruled that this


account was separate property, Husband/Appellee should be awarded


substantial reimbursement,                      and indeed he would be upon a retrial. But the

bottom        line is that as          with the alimony award, the division of property was


largely agreed and there                   was thus no evidence                in the record   of who was awarded


what.        The record           is   clear that the division of property             was     so one sided in this


 case    IN THE WIFE’S FAVOR,                            that    when coupled with the generous agreement

 by Husband/Appellee                    to wait to divorce until lifetime medical insurance could


 be obtained for Wife/Appellant, husband was awarded the entirety of the account

 in question.          There was no evidence put in the record of the values of any other

 property awarded, so the Appellate Court presumes the award to be just and


 right.      Wife cannot agree to a one sided property division                            in her favor   and now


 complain about              it   with no record.




             ARGUMENT
  Issue     1:         Appellant contends that the trial court abused its discretion by
                       holding against the great weight of the evidence that Appellant's
                       ability to provide for her minimum reason able needs is not


C:\Users\Owner\Documenls\FOR\ClientsM-P'\peck appeal“-21-15zppelleesbrieﬁwpd
                                                                                                            Page 13 Of 26
                       substantially or totally diminished because of a physical or mental
                       disability. This is not the issue. The issue is whether the Court could
                       grant 5 years of alimony as it did with no proof in the record of either
                       income or needs of Wife nor value of any other property awarded to
                       Wife. There simply is no basis for any award of alimony of any
                       kind.


            Appellant/Wife admits in her brief that she had                                      at trial the   burden of


proof to show her need for post-marital alimony} Appellant, however,

misstates the test for receiving alimony in Texas.                                         The    eligibility   requirements


 are a two—prong test.                    The      first    prong deals with Dropertv and not with medical

 condition. This ﬁrst prong                          must be satisﬁed by any spouse                      to   whom post

 divorce spousal maintenance                             is   awarded:             A court may only order payment of
 spousal maintenance if the spouse seeking maintenance will lack sufficient


 property, including the spouse's separate property,                                           on dissolution of the

 marriage to provide for the spouse's                                 minimum reasonable               needs.   TEX. FAM.

 CODE          §8.05l. This             first    prong means that the amount of property that a spouse

 receives affects the eligibility for alimony. This prong                                         is   the primary one at


 issue in this case...did the wife regardless of condition get                                          enough property     to


  meet her minimum reasonable needs? In this regard,                                             first it   should be noted


  that there         was NO testimony offered by Wife                                  as to   what her “needs” actually

        ‘Appellant states in her brief to the Court that she “isirequired to prove she is unable to
earn sufficient income to provide for her minimum reasonable needs because of an
incapacitating physical or mental disability.” (Citing TEX. FAM.                 § 8.051(2)(A).         CODE
C:\Users\Owner\Documents\FOR\Cllents M-P’\peck appeal\1-Z1-15 appellees brieﬁwpd
                                                                                                                    Page 14 Of 25
were or as to the dollar amount of the property                                 that she   was awarded...and the

burden        is   on her to do         so.     Wife was awarded 60% of the                 sale price of a house,


but no value             is   ever assigned by Appellant to this house, nor to the accounts


that    were awarded              60% to Appellant as well.                    Vol. 2 at 24: 20-23; Vol. 3 at 43:


 7-19. This         is   not due to          some omission by counsel, but rather due to the fact that

the property in this case                    was divided by agreement and                stipulation.   The only

 evidence in the record                 is   that   Wife had been receiving $2000 per month in support

 plus a $1500 mortgage                    payment since the two-year old temporary orders began,

 Vol. 2 at 27: 10-15, and she continues to receive after the divorce far more


 money per month than most Americans                                   earn...Wife/Appellant admits that her


 continuing share of Appellee/Husband’s retirement                                  is   “around” $1800 per


 month, Vol. 2                at 11: 1-5     and she then offers no further evidence of any kind of the

 amounts of money in any of the accounts she was awarded, or from the                                      sale   of the


 home that was ordered and occurred,                               although those amounts are so hugely


 substantial that the              Court awarded to Appellee the $41,000 Morgan Stanley

  account also           at issue in this         case “regardless of its characterization.” Vol.            ‘3   at 43:



  12-15 In addition to offering no evidence of the property she was awarded’s


  values,       it is    uncontroverted that Wife offered no evidence of her needs. She


  was, however, awarded $2500 per month for two years, $2000 for 3 years, Vol. 3

C:\Users\Owner\DocumenIs\FOR\ClientsM-P\peckappeal\l-21-15 appelleesbrieﬂwpd
                                                                                                            Page 15 Of 26
at 44: 11-15,          and there           is   no evidence whatsoever                     in the record that these    amounts


will not      meet her minimum reasonable needs or even what the other amounts of

property are that she                 is   receiving.           Of course,          it is   also uncontroverted that


Appellant/Wife lives in her parents’ “winter home” Vol. 2 at 65: 22.                                               And “has

paid” $39,417 in legal fees at the time of the                                    trial.    Vol. 3 at 41:   8.   Appellant/Wife


has substantial separate property assets, none of which were valued to the court,


 and she provided no proof of any of her needs nor of the amount of property she

 received in the community property division. Thus she                                            is   NOT entitled to alimony

 whatsoever, although she was awarded 5 years of it.2


            So, Appellant/Wife fails the                        first   prong of the alimony test. There just              isn’t



 evidence of her separate or community property’s values or of her needs.


 Assuming for the sake of argument that she had passed this prong, and shown the

 values of what she                was awarded failed to meet her needs, which she did not, her


                Wife/Appellant was actually awarded very close to her actual request of the court from
          Zln fact,
a monetary standpoint compared to what she said she was seeking, which was as follows per Vol. 2 at
74: 7-13:
“Q. (By Mr. Hindera) You want 50 percent of the retirement -- the military retirement, correct?
 A. Yes.
Q. And you want Wayne Peck then to make up the
rest of that to get you to the level that you're at now?
A. To the 3,000.
Q. Yes, ma‘am.”
This exchange means that Appellant was only asking for $1200 per month, over and above the
retirement that would be awarded to her, although the time period she was seeking it is rather indeﬁnite
as will be discussed below. Do these amounts meet her needs? There is no evidence. But she is
asking for them so they must meet her needs, and the other property she was awarded meets this
request by her.

C:\Users\0wner\Dccuments\FOR\Clients M-P\peck appeal\1-21-15 appellees brieﬁwpd
                                                                                                                       Page 16 of
                                                                                                                 20



           A                                        Is that right,       Mr.       Hindera.
                                                    MR. HINDERA:        He paid her spousa1 support

                                       during the pendency of this.
                                                    THE COURT:      I   kaow, Mr. Hindera.

:54                                                 MR. HINDERA:        And    I    think that's   a
           O(Dm\lO5U'I-5>OJl\J




                                       Tegitimate argument that Mr. Rippy is making. There's
                                       actua11y -- the on1y account that is undisputed that is
                                       separate property is this one that her parents have put
                                       a11 of the money into themse1ves --
:54    A                                             THE COURT:     Any probTem with that?
       A A                                           MR. HINDERA:       —- as a       gift.

       A                   N                         MR. RIPPY:     That's in her name a1one.               we

       A                     (A)
                                       concede that's her separate property.
       A                     -5                      THE COURT: That's resoTved.
:54    A
                                 U‘!
                                                     MR. HINDERA:       There are other accounts to
       A C)                            which we've agreed to spTit those 60/40 except for the
       A                         ‘I
                                       Smith Barney account that Major Peck contends is his
       A                         (X)
                                       separate property.
       A (O                                          MR. RIPPY:     That's a11 right.
 :54   NO                                            THE COURT:     Okay.          So the Smith Barney

       NA                              account, what -— and what's in that account, Mr. Rippy?
       l\) l\)                                       MR. RIPPY:     Approximate1y $40,000.             He

       l\) 0)                          inherited approximate1y $67,000.              So he cou1d be making

       M                          -h   a separate property reimbursement c1aim of $27,000, but
 :54       |\) O1                      he's not. But he's certain1y -- even though both names


                                                            VIRGINIA BUNTING, CSR
                                                                (512) 940-6597
                                                                                                                    21



                                                 we concede are on that account, but they always have
                                                 been. And the only money that's ever gone in there was
                                                 from his inheritance, and they dipped into it during the
                                                 community and they spent over 20,000 of his inherited
                                                 dollars.     And he could be asking for that.          He's not,
:55


                                                 but what he is asking for is that that account be
              OO'l-50310




                                                 confirmed as his separate property inheritance account.
                                                 I don't think anybody is going to contradict the fact
                                                 that 15 years ago his dad died and he inherited $67,000.
:55     _\                                                        THE COURT:   Just a minute.       Let me catch up

        _\                         _\
                                                 to you.
         .1
                                   N                              Personalty is divided.        Are there any,
         _\                        O0            Mr. Hindera, items of personalty that aren't in her
             _\                     -I3          possession that she wants that he has control over?
 :55         _a                     01                         MR. HINDERA:  Not that I'm aware of, Your
             _x
                                        Q        Honor, but I'm sure Mr. Rippy and         I   will be able to work

              _\                        ‘I
                                                 that out.
                 .1
                                        ®                         THE COURT:     I   appreciate that.     So what I'm

                    _\
                                        (O        going to basically at this point in time take as a
 :55                l\)
                                        O         stipulated agreement is that what they have in their
                       l\)                -3
                                                     possession, unless specified at the conclusion of
                             l\.)
                                          N          today's hearing, they keep.
                                  l\) 0)                          MR. HINDERA:       Yes, Your Honor.     It's all on

                                  N        -|>
                                                     this list that I've handed you.      They have agreed at

  :56                             l\3 O1             this point, whatever is on this list, she can have.


                                                                        VIRGINIA BUNTING, CSR
                                                                            (512) 940-6597
                                                                                    22



                           THE COURT:     Is that your agreement,

           Mr. Rippy?
                           MR. RIPPY:     I       think that's right.      You
                                                        Tooks
           know, this is a brand-new Tist today, but it
                                                    it's a TittTe
O1 :56     pretty much Tike the oTd Tist. In fact,
           shorter than the oTd Tist.             So if she's got in her

           possession or it's in the house --
                         THE COURT: what I'm trying to do,
           Mr. Hindera,    is get some stipuTations before we begin

   :56     your hearing.
                           MR. RIPPY:      I      think it's hers.
                           THE COURT:And so Tet's Tet him Took at
                If they wiTT stipuTate to it, then I can
                                                          move on
           it.
           from personaTty._ Take your time.
    :56                  MAJOR PECK: Keep going and I wiTT Took
           whiTe you're going.
                            THE COURT:        ATT right.     So I'm trying to
                                                                                 And it
            find out whether we can stipuTate to personaTty.
            Tooks Tike we're very cTose.
    :56                     MR. RIPPY:        I    think the answer is "yes."
                            THE COURT:        So aTimony, 2,500 on his

            behaTf. five years; 3,000 for 7 years on her behaTf.
            That's where we're down on that.
                            Now, the separate account,

            the Smith Barney    --    what's in the Smith       -—   I   know,
     :56




                                     VIRGINIA BUNTING, CSR
                                         (512) 940-6597
                                                                                                                                27


                       _\
                                                                     THE COURT:            A11 right.

                                                                     MR. RIPPY:            Very good.
                                                                     THE COURT:            That reso1ves that issue.
                                                                     MR. RIPPY:            And we heard something about
02:01                                            attorneys’ fees.           And the Court correct1y pointed out.
                 -‘OLDCD\lO5(J'l-h(AJl\)




                                                 I   wasn't the attorney.              I   was hired to try the case.          So

                                                 way back when, apparently there were a coupTe of
                                                 hearings on temporary orders.                      The resu1ts of which
                                                 were, as the Court a1so correct1y pointed out, that my
02:02                                            c1ient paid 2,000          a   month, p1us another 2,000 for              a

                                                                     house where she's now getting 60 percent
        _x_\




                                                 mortgage on     a

        .4                                 I9    of the equity.        So my point is if the Court didn't award
         ._\
                                           (A3
                                                 attorneys‘ fees at that time, 1et's not retry the
         A                                 -F    temporary orders.
02:02     _x                               U1                        MR. HINDERA:              I   understand   —-   before we put
           _\                              O3    him for the A1bert Schwitzer Award, p1ease understand we
           _\
                                           \l
                                                 did go to the Army under 608-99 and make him pay for his
           _\
                                           W     spouse.    we tried to p1ay this as easi1y as we cou1d and
           _\
                                           (O    as Tight-handed as we cou1d, Your Honor.
02:02     MO                                                         THE COURT:            I   certainiy, CounseT, don't
          N                                _x
                                                 view him as A1bert Schweitzer by                     a   Tong shot.    Let me --
           I\) l\)                               I'm just at this point in time going to focus
                                                                        I




               l\) (.0
                                                 everyone   --   because you're, obvious1y, inundated with
               N                           -5    information.         So what      I   want to do is get it short,
02:02          N) (J1
                                                 simp1e, and concise and make a decision and get them


                                                                                VIRGINIA BUNTING, CSR
                                                                                    (512) 940-6597
                                                                                                                28



               A                         divorced, which they   --   a   divorce which they both
                                         obvious1y sore1y need.      And I'm going to ho1d your feet
                                         to the fire.
                                                        It appears to me, Counse1,         that they are
02:03
             OLO®\lO>U'l-[>0-3N)
                                         stipu1ating to a1imony beyond the three years, up to
                                         five years.    It's now a question do       I   go five or do      I   go

                                         seven, correct?
                                                        MR. HINDERA:         And, Your Honor, we're fine
                                         with five because of the period we're asking. And,
02:03    A                               actua11y, I wou1d be shocked if there isn't a finding of
         A A                             disabi1ity, but whether it's five or whether it's three
         A               |\)             or whether it's seven, she's going to have to come back
         A                 (.0           and prove that from time to time.          So I'm fine with the
         A                 -F            five years.
02:03    A                   U1                         THE COURT:       I   think what you might want to
         A 03                            do, you may want to put your information on whether or
         A                         \l
                                         not she's tru1y disab1ed.
         A 00                                           What's your position on this, Mr. Rippy?
         A (O                                           MR. RIPPY:       we11, Judge, I'm g1ad you
02:04    N)
                                   O     asked, because my opinion is it doesn't matter.              You
         l\)                       A     know, we've stipu1ated she's either going to get five or
         l\) l\J                         seven years, that's more than three, which is certain1y
         |\) O.)                         what the Iaw in Texas was for a Tong time.              So who cares
         |\) -l>                         if she's disab1ed.     We're going beyond        --   you know,
02: 04   IO
                                   U‘!
                                         we're not stipu1ating, and even Mr. Hindera has not


                                                              VIRGINIA BUNTING, CSR
                                                                  (512) 940-6597
                                                                                                             29


                      _\
                                               asked for some kind of Tifetime disabi1ity.         So who

                                               cares if she's disab1ed.     We don't need to find whether
                                               she's disab1ed or not.     we've stipu1ated five years or
                                               seven.
02:04               OtO®\l®U1-hOJI\')
                                                             THE COURT:     I   be1ieve that the code has
                                               extended to three now.
                                                             MR. RIPPY:     It has right around the time

                                               this was fi1ed, out we concede because 20- to 30-year
                                               marriages without disabi1ity now are e1igib1e for up to
02:04   _\
                                               seven years. So we concede we'11 pay seven years, we
         ....\.
                                        _|.


                                               just want credit for the Tast two years.          And so it
        _\                      l\)            doesn't matter if she's disab1ed.         The Court doesn't
        _.x
                                  (.0          need to hear any of the evidence on her disabi1ity.
        _\
                                    -l>        It's either five or seven years.
02:04    _\                             U1                   MR. HINDERA:       Then we can't stipu1ate to
          .4
                                        O’)
                                               that.
          A                             \l                   THE COURT:     No, you can't.
             _\
                                        m                    MR. HINDERA:       She qua1ifies under 8.054.
             ...x
                                        (O                   THE COURT:     Ho1d on just a minute, Counsei.
02:05     NO                                   Let me catch up to you here.       I    want to review it again.
             |\)                        _\
                                               8.054?
             l\) l\)                                         MR. HINDERA:       Yes.    It's on Page 98,
             N) 0.)
                                               Your Honor.
              l\) -h                                         THE COURT:     what's the duration of this
02:07         l\)                         01   marriage again?   24 years?



                                                                   VIRGINIA BUNTING, CSR
                                                                       (512) 940-6597
the last will and testament of his father. Vol. 9 also includes the                                      sworn inventory

from that court proceeding showing this inheritance.                                        It is   also not true that there


was any “contradictory” testimony regarding Appe1lee’s                                         inheritance. Spousal


testimony that             is   uncontradicted            is fully      sufﬁcient to constitute clear and


 convincing evidence and establish the character of the account property. Texas


 Commentators agree that                      different appellate courts                 have said different things


 about the importance of a spouse’s ‘testimony of separate property. The cases as a

 whole usually support the View that the uncorroborated testimony of a spouse                                              is



 more than a scintilla of evidence to support a ﬁnding of separate property. The

 following cases upheld tracing of separate property assets through Various


 accounts even though, in                     some instances some account statements were missing,

 and in other instances no account statements                                   at all   were offered     into evidence:


 Estate ofHanau                 V.   Hanau, 730 S.W.2d 664, 666-67 (Tex. 1987); Carter v.

  Carter, 736 S.W.2d 775, 777-80 (Tex. App.—Houst0n [l4th Dist.] 1987, no                                     Writ);


 Holloway v. Holloway, 671 S.W.2d 51 (Tex. App.—Dallas 1983, writ dism’d);

  Huval v. Huval, 2007 WL 1793771 (Tex. App.—Beaumont 2007, no pet.)
  Finally, the division               of property in this case was so one sided in                        FAVOR of

  Appellant that the Court found                         that:




C2\Users\0wner\DoeumenIs\F0R\ClienlsM-P\peck appeal\1-21-15 appelleesbrieﬁwpd
                                                                                                                   Page 23 Of 25
                         “regardless of the classiﬁcation of the property held in the


             Morgan          Stanley account, I'm awarding                           it    in its entirety to         him.

             Regardless of the classiﬁcation of the property contained in her


              account that she says                  is   her’ separate property                   ,   I   will   award   entirely


              to her."


              The Appellant has the burden                           in the appeal of                  showing      that the division


   of property          is   somehow unjust                 or unfair, and as with her claim for additional


   alimony, with no values in the record of anything awarded to anyone, the

   Appeals Court must presume that the division                                            is   just and right since only the


   trial    court got to see the stipulated property division and proposed support


   decisions of the parties?


                                                                         PRAYER
              Appellant introduced no evidence                                  at trial   of the value of anything that she

   was awarded. Thus she                      is   unable to meet her burden of showing that the property

   division leaves her unable to provide for her minimum reasonable needs. Moreover,




           3When reviewing evidentiary sufﬁciency, we view the evidence in the light most favorable
to the trial court’s actions, indulging everypresumption in favor of the judgment. In re J.D.D.,
242 S.W.3d 9l6, 920 (Tex. App.——Dal1as 2008, pet. denied). Iliff v. Iliff, 339 S.W.3d 74, 80 (Tex.
2011) (disapproving of DuBois v. DuBoz's, 956 S.W.2d 607 (Tex. App.—Tyler 1997, no pet.)
(citing Murﬁ’ v. Murff, 615 S.W.2d 696, 700 (Tex. 1981) (in resolving issues within its discretion,
the trial court is “empowered to use its legal knowledge and its human understanding and
experience.”)

C:\Users\Owner\Documen(s\FOR\ClientsM»P\peck appeal\1-Z1-15 appelleesbrieﬁwpd                                                Page 24 Of 26
no medical records of any kind indicating that she had any physical or mental

disability that          would prevent her holding a job and did not try to                                   get ajob.   With no


way to tell who was awarded what,                                 this    Court should reverse the trial court's order


 that    awards any alimony whatsoever. Similarly, Appellee did not have to carry

 some burden of proof that the disputed account was                                                his separate


 property...although he did so both through his testimony and through                                                Volume 9

 of the      trial exhibits.              Appellant failed to show the                         trial   court any values


 whatsoever of anything that she was awarded, including her                                                 own separate

  property account, and so the                          trial    court        ‘s   order that awarded this disputed


  account to Appellee cannot be attacked now.

Respectfully submitted,

_/s/ Felix Rippy
Rippy & Taylor, PC
3000 Joe DiMaggio, Suite 4
Round Rock, TX 78665
 (512)310-9550
 fe1ixrippy@aol.com

           CERTIFICATE OF SERVICE
            I certify     on January 20, 2015 a true and correct copy of the
                           that                                           ,


            foregoing Appellee's Brief was served on Appellant, Nancy Marie
            Peck, by and through her attorneyof record John J. Hindera, by                     ,


            certified U.S. mail, return receipt requested to 4425 MoPac South,             ,


            Building 2, Suite 107, Austin, TX 78735 and via email at                   ,




                                       rvmpeck appeal\l-26-l5«2 appelleesbrieﬁpdﬁwpd
                                                                                                                          Page 26 Of 27
C:\Users\0wner\Documents\FOR\ClienIs
              john@hinderalaw.com                        .



                                                                /s/   Felix Rippy
                         Felix Rippy,            SBOT         16937400

                         RULE 9.4(I)(3) CERTIFICATION
                    This document complies with the typeface requirements of Tex. R.
              App. P. 9.4(e) because it has been prepared in a conventional typeface no
              smaller than 14-point for text and 12-point for footnotes. This document
              also complies with the word-count limitations of Tex. R. App. P. 9.4(i), if
              applicable, because it contains 4861 words, excluding any parts exempted
              by Tex. R. App. P. 9.4(i)(1).

                        ___/s/ Felix Rippy
                        Felix Rippy,             SBOT 16937400




CI\Users\Owner\Docurnents\FOR\ClientsM-P\peck appeal\1-26»15-2 appellees brief.pdf.wpd   Page 27 Of 27
Exhibit   A
                         REPORTER'S RECORD
                       VOLUME 2 OF-9 VOLUMES
                 CAUSE NO. 13-0926-FC4
          COURT OF APPEALS NO. 03-14-00440-CV

IN THE MATTER OF                                              IN THE   DISTRICT COURT
THE MARRIAGE OF
NANCY MARIE PECK                 at-at-ll-1!-3!-=1-X-=(-=l~




                                                              WILLIAMSON COUNTY, TEXAS
AND
WAYNE CODY PECK                                               COUNTY COURT AT LAW N0.    4




                         REPORTER'S RECORD
                           MARCH 17, 2014
                           FINAL HEARING




          On the 17th day of March, 2014, the
fo11owing proceedings came on to be heard in the
above—entit1ed and numbered cause before the
Honorabie John    B.   McMaster, Judge Presiding, he1d
in Georgetown, W11 Tiamson County, Texas.
          Proceedings reported by computerized
stenotype machine.


                        VIRGINIA BUNTING, CSR
                            (512) 940-6597
                _.x
                                                                       APPEARANCES


                                                  MR. JOHN J. HINDERA, J.D., PH.D.
                                                  THE HINDERA LAW FIRM
                                                                             ’




                                                  SBOT NO. 24036782
                                                  4425 MoPac South
                                                  Bu11d1ng 2, Suite 107
                                                  Austin, Texas 78735
             Of.DG>\lO§U'|-l>l\.'>




                                                  (512) 899-3631
                                                  (512) 899-3618 Fax
                                                  ATTORNEY FOR THE PETITIONER
                                                  MR. FELIX RIPPY
                                                  RIPPY, HENDERSON & TAYLOR, PC
                                                  SBOT NO. 16937400
                                                  3000 Joe DiMaggio, Suite 4
...x

                                                  Round Rock, Texas 78665
                                                  (512) 310-9500
                                 _.x

                                                  (512) 310-2580 Fax
                                                  ATTORNEY FOR THE RESPONDENT
_x




 _;
                               M
 .—.l                            03           ALSO PRESENT:
  _x
                                 -#               Mr. Wayne Cody Peck
                                                  Ms. Nancy Marie Peck
  _L                                U1



   _;                               O)



   a.                                    ‘I




       ._\
                                         GD



       _\
                                         ©

   NO

       [0                                _\




       l\) N)




       |\) (A3




        IO -h



        l\>                              U1




                                                                 VIRGINIA BUNTING, CSR
                                                                     (512) 940-6597
                                                                                                                                      44


                             ...x

                                              the objection wou1d be narrative answer maybe, but                                  I

                                              suppose we'T1 Tet her start without objecting.
                                                                THE WITNESS:             I       mean,       I    can try to do it on
                                              my own --
02:25                  O«J®\lO5U'I-l>(a>l\>
                                                                THE COURT:             Ma'am, at this point in --
                                                                THE WITNESS:             --       but    I       might not get it
                                              a11   --

                                                                THE COURT:            Ma'am, at this point in time,                   I

                                              just want you responding to questions but not offering
02:25        _\
                                              information that is not responsive to                               a   question.
             _\         _x
                                                                THE WITNESS:            I'm sorry, Your Honor.
             _\
                       I\J
                                                                THE COURT:            Mr.        Hindera, if you would Tike
             _\        (.0
                                              to do this in question and answer,                         I       be1ieve that wou1d
         _\
                   -F                         be the more appropriate mechanism.
02:26    _x        01
                                                                MR.       HINDERA:      Thank you, Your Honor.
         _n        O?
                                                    Q.    (By Mr. Hindera)              Ma'am, do you have some
         _\        ‘I
                                              hypermobi1ity probTems?
         _x       on                                A.   Yes.    I        have a deficit           -- a          genetic deficit in
        _\        «D
                                              my connective -- co11agen in my connective tissue.
02:26   NO                                          Q.   And when did you first become aware of that
        R)        _x
                                              condition?
        NN                                          A.   They were          --   it   took them a few years to
                                                                      I
                                                                                             ‘


        l\) Ca)
                                              diagnose it.
        l\) -F
                                                    Q.   when did you first attempt to have it
02:26   M 01                                  diagnosed?


                                                                           VIRGINIA BUNTING, CSR
                                                                               (512) 940-6597
                                                                                                                  45


                            —.l

                                                  A      A coup1e of years before the Mayo C1inic visit.
                                                  0      So approximateiy 2010?
                                                  A.     Yeah, you have the records on that.
                                                  0      Okay.    As we sit here today, is it your
02:26                                      understanding that you have been diagnosed with
                      O        _x
                                                   PETITIONER'S EXHIBITS
                                         DESCRIPTION                 OFFERED   ADMITTED   VOL
                                         Records                         68         69      2
                                                                 I




                                         (C1audio Ghio, L.P.A.,
                                         L.S.S.P.)
                                         Records                  60
                                         (Austin Pain Associates,
       O(D®\lO3U1-l>                                                     PROCEEDINGS
        N)                                         MARCH 17, 2014
                                          THE COURT:       A11 right.       Lawyers, this is

                           Cause No. 12-0349 Peck.      Can   I    have an announcement,

01:36                      p1ease.
        O(Dm\lO'20'|-B00
                                          MR.   HINDERA:     Your Honor, John Hindera for
                           Petitioner, Nancy Peck.
                                          MR. RIPPY:       And; Judge, Fe1ix Rippy for
                           Respondent, who is Major Wayne Peck.
                                          THE COURT:       A11 right.       W111 the parties

                           p1ease rise.    Raise your right hands.
        12                                (Parties sworn by the Court)
        13                                THE COURT:       A11 right.       And   I   be1ieve    --


        14                 Mr.   Rippy, are you Petitioner?
        15                                MR. RIPPY:       Actua11y,    I   think Nancy Peck is
        16                 the Petitioner.                     I
                                                                                          I




                                          THE COURT:       A11 right.       Mr. Hindera,        I'd
        17

        18                 1ike an opening statement, p1ease.
        19                                MR. HINDERA:        Your Honor, this is         a

        20                 24-year, maybe 25-year at this point marriage in June.
        21                 The parties do not have any chi1dren who are before the
        22                 Court.    In that respect,      it's a property case.

          23                             As you wi11 see, this case began under some
            24             fair1y egregious facts as far as my c1ient is concerned,
              25           and we'11 1ay that out for the Court. Mr. Major Peck is


                                                  VIRGINIA BUNTING, CSR
                                                      (512) 940-6597
                   _;
                                             getting out of the mi1itary here in August.              At this

                                             point, Ms. Peck is going to get her share of the
                                             retirement, but we don't know yet what he's going to do
                                             as far as the disabi1ity that he gets to c1aim, which
:38
                 OLOm\lO>U'|-#0-7|\)
                                             then subtracts from the retirement.               And they've been
                                             fidd1ing around with that Taw.
                                                            Now,   I    beiieve that we have agreed that the
                                             persona1 property, the community property, the
                                             spreadsheet that Ms. Peck has created              --

:38    _x
                                                            THE COURT:         Ms. Peck created this Tist?
       _x                     ._n
                                                            MR. HINDERA:         I've got the Tonger one, if
       _\                    I\J
                                             you wou1d Tike.
       _\                     00                            THE COURT:         No, that's okay, Counse1.          This
        ...x

                                -h           is unique.

:39     _\
                                  U!                        MR. HINDERA:         And they've agreed that the
        ..A
                                  03         persona1 property is hers, and then there is a common
            .5                         \l
                                             property that is community property.               So the separate
            _\
                                       (D    property is Ms. Peck's.          The community property,
            —L
                                       ‘.0   Mr. Major Peck -- and        I   apo1ogize   --   Major Peck took
:39     NO                                   from the house what he wanted.           Certain items were Teft
            |\)                        _\
                                             in the house, which we know now as of              Saturday has an
            NN                               offer and acceptance to se11.           But they've agreed that
            N3 00                            the common property, everything that's in that Tist goes
             N                         -b    to Ms. Peck.
 :39           I\)                     O1                   we have agreed to a 60/40 sp1it on the


                                                                       VIRGINIA BUNTING, CSR
                                                                           (512) 940-6597
                   _.x


                                               proceeds of the house.           There is       a   spousa1 support
                                               payment that hasn't been made for the 1st of March and
                                               the 15th of March yet by Major Peck. There's also a
                                               house payment that hasn't been made.                   And Ms. Peck wou1d
:40
                  OCDGDNIQUI-l>(»Jl\)
                                               Tike to make sure that doesn't affect her credit.
                                                                There is    a   separate IRA that is Ms. Peck's
                                               that is nothing more than          --    the on1y thing in there is
                                               what her parents have put in, and the account number
                                               ends in 0224.      It is a Smith         Barney account.
:40   .3
                                                                There is    a   disputed Smith Barney account
      ._x
                               _\
                                               that Mr. Peck     —-   Major Peck has, which started out at
            .4.              N)
                                               Morgan Stan1ey, but now it's at Smith Barney.                    They
      _\
                               O.)
                                               changed   --   we11, is it Smith Barney?
       ._x
                               -I5                              THE COURT:        If    I   can get everybody --          I


       _\                        U1            kind of want to narrow your focus here just if you wou1d
        _\                       O)            for a moment, Counse1.
        _\
                                   \l                           MR. HINDERA:           Okay.
        ..\
                                   CD                           THE COURT:       what is in dispute?
           _\                      «J                           MR. HINDERA:           The only things that are in
       l\)                         O           dispute is how much the spousa1 maintenance wi11 be.                           we

        N                               ...x

                                               want a disabi1ity finding from this Court, and we're
        N) l\)                                 prepared to put in the records.                 Ms. Peck is asking for

           |\)                          03     attorney fees.         And we at Teast have           --   there was   a

           B.)
                                        A      mediated settiement agreement to get to temporary
            l\3 U1                             orders. There were two attempts to set that aside here


                                                                        VIRGINIA BUNTING, CSR
                                                                            (512) 940-6597
       in front of this Court.         At a minimum,            I   think Ms. Peck
       is -- the Court shou1d award $4,492 in those fees,                      but

       she wou1d Tike a Targer proportion of the tota1 fees
       that she's paid here.
                        we've agreed that the frequent fTier
       mi1es   -—   that there were 360,000 frequent f1ier mi1es                     --

       3,694 frequent fTier mi1es.             Mr. Major Peck moved those

       or used those or something, but he's agreed whatever is
       remaining there, he has represented it's about ha1f,
:42    those wi11 go to Ms. Peck.
                        There is   a   Survivor Benefit Program that
       she gets.      And there's a 50        —-   they're going to sp1it
       the month1y fees 50/50.
                     There were two tax checks for 2011, 2012,
:42    and 2013. It has yet to be fiTed. Ms. Peck be1ieves
       that tota1 comes to 1726. And that's disputed.
                     THE COURT: Okay. So far we have that
       Ms. Peck wants the Court to find that she is disab1ed

       and order a1imony for an indefinite period of time; is
:42    that correct?
                         MR.   HINDERA:       we11,   I   don't think the Court
       can do it indefinite1y.            The Court picks a time period,
       but then we come back.
                         THE COURT:       I   know what     I       can do.   I'm

 :43   wondering what you're asking me to do.


                                VIRGINIA BUNTING, CSR
                                    (512) 940-6597
                                                                                                               67


                          _|.




                                         sorry, Petitioner's Exhibit 28 admitted into evidence,
                                         Your Honor.
                                                         MR. RIPPY:           And again, is this one with an
                                         affidavit or is this one without an affidavit?
02:59
                  OO'l-D-0Ol\)
                                                         MR. HINDERA:           He opened the door.     He asked
                                         my c1ient in this stack of documents here.               And that
                                         opens the door, Your Honor.
                                                         MR.       RIPPY:     To the one she's hoiding or the
                                         one --
02:59     _;
                                                         MR. HINDERA:           Because he knows that
          ._x
                   _x
                                         document says she has         a    disabi1ity.
         _\
                 |\J
                                                         THE COURT:           was that document, Counse1, not
         _x      Q)
                                         fi1ed by business records affidavit?
         .4      -P
                                                         MR. HINDERA:           It was not.   we did not get
02:59    ._\     (J1
                                         that unti1 Tast week, Your Honor.
        _\       03
                                                         THE COURT:           And it was not produced in
        _x       \l
                                         discovery?
        _x      on                                       MR. HINDERA:           No, Your Honor.
        ..\
                (D                                       THE COURT:           Okay.
02:59   I\.)
                O                                        MR.       HINDERA:     But that was in the stack
        [0      —.|

                                         that he referred to, Your Honor.             He asked her about it.
        l\) I\)
                                                         THE COURT:           The objection to hearsay is
        I\J (.0
                                         sustained.    And     I   beiieve that was No. 28.       28 is not
        N       -I3
                                         admitted.
03:00   l\)
                O‘!
                                             Q.      (By Mr. Hindera)          Have you been seeing


                                                                    VIRGINIA BUNTING, CSR
                                                                        (512) 940-6597
                                                                                     68


         C1audia     -—   a   Iicensed psycho1ogica1 counse1or?
              A.      Yes.
              Q.     And what is her name?
              A.      Claudia Ghio.
 03:00        Q.      I'm now handing you now what has been marked as
                                                       K




         Petitioner's Exhibit            2.

                              MR.     HINDERA:     And, Your Honor, there is a
         business records affidavit attached to that.
              0.      (By Mr. Hindera)            Are those the records of
03:00    CIaudia Ghio?
              A.     Yes.
              Q.     And I'm now handing you what has been marked as
         Petitioner's Exhibit 29.                Are those the records -- the
         Iatest records we got the other day from C1audia Ghio?
03:01        A.      Yes.
                              MR. HINDERA:         Your Honor, we ask that
         Petitioner's         2 and    Petitioner's 29 be admitted into
         evidence.
                              MR. RIPPY:         And   I   think, Judge,
03:01    Petitioner's         2 has a    business records affidavit, which
         may or may not have been fi1ed, so we don't object to                  2.

                              29 is apparent1y some recent addendum
         without one.         we do object to 29.
                              THE COURT:         Do you have any response to the
03:01    objection, Mr. Hindera?


                                      VIRGINIA BUNTING, CSR
                                          (512) 940-6597
                                                                                                                     73


                     ._x

                                         minimum    --    to generate sufficient income now to meet
                                         your minimum reasonable needs?
                                               A.    I    mean,    I    have difficu1ty doing dai1y
                                         activities, getting my dai1y activities done in the day.
03:07                                    I   need assistance with that.
                -¥Of.Om\lO>O'l-l>OOl\J




                                               0.    Now, have you created a -- how much do you
                                         think you need to Tive on each month?
                                                            MR.    RIPPY:       Judge, if we're going to read
                                         from the proposed disposition, we'11 stipulate what his
03:08                                    proposed disposition says, not to its truth.
         _|_|




                                                            THE COURT:          Mr. Hindera,    I   wi11 take notice
         .4
                N)
                                         of the contents.              She thinks   --    her representation to
         _\
                (.0                      the Court based on her proposed decision is that she
         _1     4-‘-
                                         a11ows that she needs $3,000               a    month from her husband.
03:08    _\     U1
                                                            MR. HINDERA:          we11, no, that's not
         _\     C7                       entire1y    --    no.
         _\     Kl
                                                            THE COURT:          Then you better go ahead and
         ...\
                CO                       ask questions.
         A (O                                  0.    (By Mr. Hindera)             Do you need $3,000 tota1 to
03:08‘   l\)
                O                        1ive on?        Is that what you're asking this Court to make
         l\)    _x
                                         sure that you have access to $3,000?
         |\J l\)
                                               A.    My budget is for more than that, but                   I   --

         N OJ                                               THE COURT:          Certainiy you may examine the
         |\>    A                        witness, Counse1.              I   thought if there's      a   shortcut,
03:09    |\§    O1                       we'11 take it.           If there's not, we11, then it's a



                                                                       VIRGINIA BUNTING, CSR
                                                                           (512) 940-6597
                                                                                                                                      13



                    ._x

                                                were 10 issues.             And now we can just check off the ones
                                                that are settied:               But Mr. Hihdera is right, the big one
                                                that is not sett1ed is after she gets 50 percent of his
                                                retirement, which we concede she'11 get, then how much
01:46                                           in addition to that and for what period of time does he
                   O(OC0\lO)O'l-hCaJl\)




                                                pay it.     And   I    can't remember if our offer was 2,500 or
                                                2,000, but it wi11 be on here.
                                                                  THE COURT:               It sounds Tike for a period of

                                                seven years she wants a11 of the retirement, in essence.
01:47    _\
                                                                      MR. HINDERA:           No.
         _x                         ._L
                                                                      MR. RIPPY:           The tota1 retirement wou1d            --

         ...\
                                   I\3                                THE COURT:           3,000.
         ._\
                                    OJ                                MR. RIPPY:           The judge is pretty c1ose.
         _\
                                    -l>                               THE COURT:           So it's 3,000 in his

01:47     _\                          01        retirement.       She wants the Court to find that she's
           _.x
                                      O‘)
                                                disab1ed.      I've heard no evidence on that, but                    I   wi11
           _x                             ‘I
                                                because   I   can see the big stack of documents.                     And what
           _\
                                          W     she's wanting is for seven years to receive $3,000 a
              _\
                                          (D    month.    Is that correct?

01:47      N)
                                          O                           MR. HINDERA:           Yes.   Major Peck   --

           N                              _;
                                                                      THE COURT:           which, in essence, is his
              N) l\'>                           retirement?
                l\) (.0                                               MR.       HINDERA:     we11, Major Peck has a
                N                         -5    master's degree.                He's going to retire, but he's on1y in
 01:47          N                         O‘!
                                                his ear1y 40s.              I   think he's 44 maybe and he's going to


                                                                                 VIRGINIA BUNTING, CSR
                                                                                     (512) 940-6597
                                                                                                        14



                                   continue to work.        I   know this sounds draconian.     The

                                   Tast offer on the tab1e was 2,500. My c1ient wou1d Tike
                                   3,000. And she's Tooked at her budget and I agree, Your
                                   Honor.
:47                                                    THE COURT:      Does she have a job,
        O(O®\lO3(J‘I-#0->N)




                                   Mr.   Hindera?
                                                       MR.—HINDERA:      She cannot work, Your Honor.

                                   First of a11, she physica1Ty cannot work. And then she
                                   has some memory issues because of some e1ectroshock
:47                                therapy that she had, in addition to some other things
                                   going on.
        12                                             If you wou1d Tike for us to ta1k about

        13                         that,     I    wou1d be g1ad to with Mr. Rippy out in the
        14                         ha11way.
 :48    15                                             MR. RIPPY:       we11, we don't concede to that.

        16                         But in the midd1e of our proposed disposition, as
                    17             promised, we Taid out ten issues. I think a1T but
                          18        three    --    actua11y, now we brought attorney fees and back
                              19    taxes.        A11 but five are sett1ed.  And our offer is

 :48                      20        bring her up to 2,000 a month, which wou1d, the Court is
                              21    right, be, more or Tess, two-thirds, not quite, of his
                              22    retirement.        That's right.       And our offer is

                                    seven years, which is pretty generous, since
                                                                                 that's the
                              23

                              24    maximum, but dating back two years because we've waited
  :48                         25    two years.        This is    a   2012 case.   we've waited to get   a




                                                                VIRGINIA BUNTING, CSR
                                                                    (512) 940-6597
                                                                                                                81


                 .1
                                  account.
                                                     MR. HINDERA:         Your Honor, we'11 object as
                                  to the sidebar.
                                                     MR.       RIPPY:   we11, Tet me ask her.
03:25                                 Q.     (By Mr. Rippy)             Is your memory good on this
                                  point?
              OCO®\lO>U'l-BOJIV




                                      A.     It's oniy good because            I   spoke with   --    because
                                  of the IRA,    I   spoke with our financiai             --

                                      Q.     That's        a    yes or no question.       Is your memory
03:26   _\
                                  good on the point of the 1995 money transfer?                      Is it
        _\
               ._x
                                  good or not?
        _\    l\)
                                      A.     Currentiy, yes.
        ._\
              (D                      0.     And at that time, you transferred money when
        _;
              -J3
                                  y'a11 were in New York from your NCNB account, right?
03:26   _x    01
                                      A      Yeah, our joint account.
        ..x
              CD                      Q      And the amount was $66,000, wasn't it?
        .4.   ‘I
                                      A      That,    I        don't reca11 the exact amount.
        _x
              CD                      Q.     So you don't know what the amount was?
        _\
              (.0                     A      we11,    I        wrote it down, but    I   don't reca11 it.
03:26   NO                            Q      we11, the 1aw of Texas a11ows me to ask for
        N     _\

                                  your best estimate.              So what is your best estimate of
        l\) l\)
                                  the amount that was transferred into your account?
        NJ 00
                                      A.     That cou1d be correct about that.
        IV -5                         Q.     And there's no other source that $66,000 wou1d
03:26   N 01                      have come from except for the trust that was estabiished


                                                                VIRGINIA BUNTING, CSR
                                                                    (512) 940-6597
                                                                                                          82


                  .3
                                        on the death of Wayne Peck's father; isn't that right?
                                            A.     We11, before we went to the Midd1e East, we
                                        both so1d both of our cars.         And whi1e we were in the
                                        Midd1e East, we hoth worked and didn't have to pay
03:26                                   taxes.     And there was   --   we had money in a savings
              O(OG)\lO‘.vU'I-l>¢A>|\)




                                        account.
                                            0.      So, yes or no, did the money come from se11ing

                                        your cars?
                                            A.      Not just the cars, no.
03:27   ._L
                                            Q.     Yes or no, did the money come from just money
        _\       _\

                                        you had been saving?
        _x
              N                             A.      It was a   combination—of those things.
        _\    (.0
                                            Q.     Yes or no, did Wayne trust      --   Wayne Peck have   a
        _x
              -l>
                                        trust estab1ished for him up on the death of his dad in
03:27   _\    (II
                                        the ear1y '90s?
        .4
              O’)
                                            A.      No.
        _\     NI
                                            Q.     Yes or no, did Wayne Peck's trust dissoive in
        .1    GD
                                        1995 at the time of this transfer?
        _\
              (O                            A.     No.
03:27   |\3
              O                             Q.     Now, 1et me ask you this:      You say you have a
        |\)   ._L
                                        1itt1e troub1e conducting your dai1y activities; is that
        l\)
              I0                        right?
        l\) O.)
                                            A.     Yes.
        l\>
              -§                            Q.     Your daily activities inciude motorcyc1e
03:27   I\)   U!
                                        riding?


                                                               VIRGINIA BUNTING, CSR
                                                                   (512) 940-6597
                                                                                                                 83


                _x
                                                   You have     a   picture of me on    a   motorcyc1e.
                                                       sure do.     What is the date of that picture?
                                        PP?’

                                                   I

                                                   That was about       --

                                        Q.         what's the date of the picture of you on the
03:28
             OCOGKIOEU1-l>OOl\J
                                  motorcyc1e?
                                        A.         I   don't have the date.       I   can give you an
                                  estimate.
                                                         MR. HINDERA:        Your Honor, we're going to
                                  object.
03:28   _:
                                        A.         No,   I   can exp1ain this.
        _\    _\
                                                         THE COURT:      Ho1d on, ma'am.
        _x
             l\)
                                                         MR. HINDERA:        That's fine.
        _\   Q7
                                                         THE COURT:      Let Mr. Hindera object.
        _\
             -h                                          MR. HINDERA:        He's asking about a document
03:28   _x   01
                                  that I've not seen and asking specifica11y a date of a
        _x   03                   document that I've not seen and it's not in evidence.
        _n   \l
                                                         MR. RIPPY:      And the response is, the
        _\   00                   question is, what's the date of the picture of you
        _\
             10                   riding       a   motorcyc1e?       we don't have to show a picture of
03:28   N)
             O                    a   motorcycTe.            She admits there is one.         I   want to know
        N    _x
                                  the date.
        N    l\J                                         THE COURT:      In regards to something that
        N 00                      wou1d be based on her persona1 know1edge, she may
        N J3                      testify to that.              As to any pictures that were not
03126   IO 01                     produced in discovery, your objection wi11 be sustained,


                                                                  VIRGINIA BUNTING, CSR
                                                                      (512) 940-6597
                                                                                                                 85


                      _\
                                       in October of 2013?

                                             A.     For a short period of time on the back of              a

                                       motorcyc1e.
                                             Q.   who was on the front?
03:29                                        A    A friend of mine.
                O(OG>\lO)U‘l-b(AJI\J




                                             Q    who is that?
                                             A.   Mr. Gui1amo-Ramos, Jr.

                                             0    And why wou1d you send           a    picture 1ike that to
                                       your husband?
03:30    _\
                                             A.   That summer, we were actua11y under good terms.
         ._\     ._\
                                       I   had he1ped him with some depression issues he was
         _\
                [V                     having, and he was encouraging me to try to date.                   And   I

        _L      O»)
                                       was actua11y sending him a picture to show that                --

        .4     -I>
                                             Q.   You were out having fun dating, right?
03:30   _;     01
                                             A.   --   I   had met someone.
        _\     03
                                             Q.   we11, the purpose of the picture was to show
        _x     ‘I
                                       him you were out having fun dating, right?
        _|     on                            A.   Yes, because he was encouraging that.
        _x
               (0                            0.   Okay.         October of 2013, right?
03:30   NO                                   A.   Yes.      But that ride was not very -- it wasn't
        N      _\
                                       very good.      I   --    it was very short.
        NN                                   Q.   Around the same time        --       but you did testify you
        |\)    00                      have troub1e remaining seated, right?                That was your
        N      -5                      testimony just 10 minutes ago?
03:31   N 01                                 A.   Yes.



                                                                  VIRGINIA BUNTING, CSR
                                                                      (512) 940-6597
                                                                                                           19


                      _x
                                                      THE COURT:       Have a seat.
                      l\)                             MR. HUBBARD:       Thank you, Your Honor.
                      (.0                             THE COURT:       Now, where are we?   And,
                      J3              Mr. Hindera,   my --   I   certain1y am not directing any of
  :52                 01              this at you.     I'm trying to get your c1ient to where
                      0)              she's aware of what the situation is here, and          I    don't
                       NI
                                      be1ieve that she.has       a   firm grasp of where she is right
         .             W              now.
                       «J                              Now, Mr. Rippy, if you wi11 c1arify for me.
01 :53   A                 O          It sounds to me where we are at the present time is an
         _x                _x
                                      a1imony issue.       The house is 60/40 sp1it from my
             ...x          l\)        understanding.       His retirement is 50/50.     So we're
             _\            (.0        fighting over    a   500 amount.
             ..\
                           -5                          MR. RIPPY:      And we agree to sp1it the other
   :53        .1
                           0'1
                                      accounts 60/40 as we11 in her favor, except for one,
              _x            O)        which is attached to our proposed disposition, which is
               _x           \l
                                      his Morgan Stan1ey account, former1y the Smith Barney
               _\
                            W         account, which has a1ways been in both of their names,
                _.x


                            ©         but which came from his father's inheritance, which is
   :53         I0               0     undisputed.
                l\)             ..\
                                                       THE COURT:      And he's agreeing to a
                l\.)            l\)   five-year payout on a1imony.          She disagrees because he
                    N           (A)
                                      wants credit for the two that he's a1ready paid. And
                    N           -h    she wants an additiona1 two based on the date the
   :53              N) U‘!            divorce is granted.


                                                              VIRGINIA BUNTING, CSR
                                                                  (512) 940-6597
                                                                                                                 20



           A                                        Is that right,       Mr.       Hindera.
                                                    MR. HINDERA:        He paid her spousa1 support

                                       during the pendency of this.
                                                    THE COURT:      I   kaow, Mr. Hindera.

:54                                                 MR. HINDERA:        And    I    think that's   a
           O(Dm\lO5U'I-5>OJl\J




                                       Tegitimate argument that Mr. Rippy is making. There's
                                       actua11y -- the on1y account that is undisputed that is
                                       separate property is this one that her parents have put
                                       a11 of the money into themse1ves --
:54    A                                             THE COURT:     Any probTem with that?
       A A                                           MR. HINDERA:       —- as a       gift.

       A                   N                         MR. RIPPY:     That's in her name a1one.               we

       A                     (A)
                                       concede that's her separate property.
       A                     -5                      THE COURT: That's resoTved.
:54    A
                                 U‘!
                                                     MR. HINDERA:       There are other accounts to
       A C)                            which we've agreed to spTit those 60/40 except for the
       A                         ‘I
                                       Smith Barney account that Major Peck contends is his
       A                         (X)
                                       separate property.
       A (O                                          MR. RIPPY:     That's a11 right.
 :54   NO                                            THE COURT:     Okay.          So the Smith Barney

       NA                              account, what -— and what's in that account, Mr. Rippy?
       l\) l\)                                       MR. RIPPY:     Approximate1y $40,000.             He

       l\) 0)                          inherited approximate1y $67,000.              So he cou1d be making

       M                          -h   a separate property reimbursement c1aim of $27,000, but
 :54       |\) O1                      he's not. But he's certain1y -- even though both names


                                                            VIRGINIA BUNTING, CSR
                                                                (512) 940-6597
                                                                                                                    21



                                                 we concede are on that account, but they always have
                                                 been. And the only money that's ever gone in there was
                                                 from his inheritance, and they dipped into it during the
                                                 community and they spent over 20,000 of his inherited
                                                 dollars.     And he could be asking for that.          He's not,
:55


                                                 but what he is asking for is that that account be
              OO'l-50310




                                                 confirmed as his separate property inheritance account.
                                                 I don't think anybody is going to contradict the fact
                                                 that 15 years ago his dad died and he inherited $67,000.
:55     _\                                                        THE COURT:   Just a minute.       Let me catch up

        _\                         _\
                                                 to you.
         .1
                                   N                              Personalty is divided.        Are there any,
         _\                        O0            Mr. Hindera, items of personalty that aren't in her
             _\                     -I3          possession that she wants that he has control over?
 :55         _a                     01                         MR. HINDERA:  Not that I'm aware of, Your
             _x
                                        Q        Honor, but I'm sure Mr. Rippy and         I   will be able to work

              _\                        ‘I
                                                 that out.
                 .1
                                        ®                         THE COURT:     I   appreciate that.     So what I'm

                    _\
                                        (O        going to basically at this point in time take as a
 :55                l\)
                                        O         stipulated agreement is that what they have in their
                       l\)                -3
                                                     possession, unless specified at the conclusion of
                             l\.)
                                          N          today's hearing, they keep.
                                  l\) 0)                          MR. HINDERA:       Yes, Your Honor.     It's all on

                                  N        -|>
                                                     this list that I've handed you.      They have agreed at

  :56                             l\3 O1             this point, whatever is on this list, she can have.


                                                                        VIRGINIA BUNTING, CSR
                                                                            (512) 940-6597
                                                                                                      17



                                         Q.    (By Mr. Rippy)    what's the amount of money that
                                   'you spTit four ways there on the Tast page of the
                                   certified copy of the inventory?
                                         A.    It says.--
                                                   THE COURT:     Before we go there, was that
                                   exhibit marked?
         O\lO)U1-h0J|\)




                                                   MR. RIPPY:     Yes, sir, Judge, that's

                                    Respondent's   2.

                                                   THE COURT:      2.   Thank you.    Now you may

01:55                               answer.
                                $338,891.19, which was sp1it four
                                          A.   It states

         12 ways after funera1 costs and sett1ing any
                                                       debts -- the

         13 smaT1 amount of debts within the famiTy
                                                     estate.

         14      Q.   (By Mr. Rippy)  Did you receive one-fourth of

01:55    15                         that rough1y $313,000 amount?
         16                               A.   That was around 69,000.       I   said 67 yesterday.

         17                         I   was mistaken.   It was 69.

         18                               Q.   Is that your     one-quarter of the net estate?
            19                            A.   Yes, sir.
01-:55   20                               Q.   Is that what went into the        Smith Barney,

               21                   Morgan Stan1ey account that is attached to your Proposed
                  22                Disposition of Issues?
                     23                   A.   Yes, sir.
                        24                Q.    Now, you aTso heard your wife, Nancy Peck,

 01:56                        25    testify that she's got menta1 issues that may prohibit


                                                            VIRGINIA BUNTING, CSR
                                                                (512) 940-6597
                                                                                                           18



                                                                                            Did you hear
                                     her from working or make that difficuit.
                                     that testimony?
                                         A.        Yes, sir,    I       did.

                                         Q.        Have you    -- we've heard about your testimony

:56                                  and the furniture,         but I'm taiking about menta11y, have
                                                                        Peck recentiy that
                                     you had some experience with Nancy
         OtDCD\lO‘:O1-h0)l\')




                                                                                of menta1
                                     wou1d indicate that she's got a great dea1
            acuity or aiertness?
                 A.  we've communicated off and on quite frequentiy
                                                     person. we
:56         during the past two years. we've met in
                                                  presence and yours
            have sometimes -- a few times in your
                                                           phone,
         12 as we11.  And the -- in person, and text, and
               13                    yes, we have.        I    have.
                                                                                        was when?
                           14             0.       The Iast time that you came to court
                                          A.       I think it was over a year
                                                                              ago, Iast -- it was
 :56                            15

                                16    Iike 18 months ago, something Iike that.
                                                                                     as you
                                17         0.  Now, you've heard that characterized
                                                                                of a mediated
                                18    were trying to wriggie out of or get out
                                                                             characterization,
                                19    sett1ement agreement? You heard that
  :57                           20    did you not?
                                21        A.        Yes, sir,       I    did.

                                22         0.       why were you in court a year ago?
                                23            A.    The -- when we had the -- per the mediated
                                                                               conc1usion
                                24    settiement agreement that we came to the
                                                                                  a number of
01 :57                          25    during the first mediation, she was a11owed


                                                                    VIRGINIA BUNTING, CSR
                                                                        (512) 940-6597
                                                                                                                         24


                    ._L
                                                        think it's 41.
                                                                         THE COURT:     A11 right.   And what's in the
                                                        Smith Barney account that she's c1aiming to be her
                                                        separate property?
  :58                                                                    MR. HINDERA:     Somewhere around $40,000,
                    Ol\)




                                                        Your Honor.
                                                                         THE COURT:     Does she dispute that under the
                                                        inception of tit1e that that was from        -- in   that account

                                                        from his inheritance?
  :58    _s
                                                                         MR. HINDERA:     Yes, Your Honor.
         _x                                  ._x
                                                                         THE COURT:     She won't stipu1ate to it?
         _\                                  l\)                         MR. HINDERA:     His father died in '91.     The
          ._x                                03         ear1iest that we've heard, the money went in in '95.
          _\
                                             -h         0bvious1y, we get the probate procedure, but it started
01 :58    _.x
                                              U‘!
                                                        out at 100,000, and then it was 69, and now it's 63 or
              _.\
                                              O7        whatever it is. ‘we're not sure what went in there, and
              _\                              \l        she's not trying to be obstreperous. She just doesn't
              _.x
                                              on        agree, that she thinks there were community funds that
              ..\
                                               (O       went into that account.
   :58        N)
                                               O                         THE COURT:     Okay.   A11 of the other
              K)                                   _\
                                                        accounts, he's agreeing to divide 60/40.          House
               |\) l\)                                  proceeds, he's agreeing to divide 60/40.
               IV (.0                                                    Does your c1ient stipu1ate to that
                N                                  -b   division?           I




   :59          N) 01                                                    MR. HINDERA:     Yes, she does, Your Honor.



                                                                                VIRGINIA BUNTING, CSR
                                                                                    (512) 940-6597
                                                                                                                   21




                                                      MR. RIPPY:          His Teave and earning
                                                                                                 There's severa1
                                      statement, the Morgan Stan1ey account.
                                                                           --
                                      documents, but there's nothing that
                                                       THE COURT:         Why don't you Tet

                                      Mr. Hindera -- have Mr. Hindera
                                                                      have a Took at it.
01:59

                                                       Mr. Hindera, have you seen it?
          O(O®\lO?IU1-l>(A>I\)




                                                       MR. HINDERA:         I   have seen his proposed

                                      disposition, Your Honor.
                                                    THE COURT:   But not the attached exhibits?

01:59                                               MR. HINDERA:   There were attachments to it,

                                      but they were not -- we propounded
                                                                           discovery to this
          11

                                      party. This party never answered
                                                                          discovery. Now, the
          12
                                                                              to admit it if it
               13                     ru1es are rea1 c1ear. He doesn't get
                           14         wasn't produced during discovery.
                                                    MR. RIPPY:  If it was requested.                       And
 02:00                           15

                                 16    that's the purpose of   motion to compe1, which was
                                                                      a

                                       never fi1ed. And, of course, I
                                                                       wasn't on the case back
                                 17
                                                                                  a discovery
                                 18    then, so I don't_rea1Ty -- we may have had

                                 19    hearing, for a11     I    The point being, we have no
                                                                know.
                                                                                        So you
 02:00                           20    evidence that anything Tike this was requested.
                                                                                       show
                                 21    can't just say it wasn't produced. You have to
                                 22    there's   a   request.        That's why we have motions to

                                 23    compe1.
                                                        MR. HINDERA:            And   I   have   --   in fact, our
                                 24
                                                                --
  02:00                          25    discovery request


                                                                 VIRGINIA BUMTING, CSR
                                                                     (512) 940-6597
                                                                           22



                            MR. RIPPY:    That's why we have   a   motion to
                                                      so we don't
          compe1 at a separate hearing from the tria1
          do this.
                                 think we can short-circuit this,
                            Judge,   I

                                                 I'm pretty
02:00     though, 815 of the 1oca1 ru1es, which
                                                            wrote
          fami1iar with since I was on the committee that
                                                   These are a
          them, says exact1y what the Court said.
                                                    but they're
          tria1 aid. They can be used as evidence,
          not marked as evidence, nor are they
                                               fiTed with the

02:01     District C1erk.
                                    we11, except, Mr. Rippy, on
                            THE COURT:
                                                   that are -- that
          that one, it's incTuding some documents
                                                    actua11y
          are not a proposed disposition. They're
                                                      and admitted.
          exhibits that need to be separateTy marked
 02:01                  So   wi11 ask that you take the
                                I
           documents    the supporting documents off of the
                       --
                                                     regard.
           exhibit, and you may question him in that
           Mr. Hindera's objection is sustained.
                             MR. RIPPY:    Yes, sir, Judge.

 02:01
                                    why don't you go ahead and
                             THE COURT:
                                                    witness,
           come -- I wiT1 a1Tow you to approach the
           Mr. Rippy, remove those attachments,
                                                and you may then

           resume your examination of the witness.
                         MR. RIPPY:  Sure.

  02:01                      THE COURT:     Now, show the exhibit to



                                     VIRGINIA BUNTING, CSR
                                         (512) 940-6597
                                                                              23



          Mr. Hindera so Mr. Hindera knows.
                           MR. RIPPY:     And, dudge, we did exchange

          these.
                           MR. HINDERA:     we did.

02:02
                                    The attachments, Mr. Hindera,
                           THE COURT:
                                                 sustained. The
          have been removed. Your objection is
                                                          It's just
          proposed disposition now has no attachments.
          the form promuigated by the 1oca1 ru1es.
                        THE WITNESS: Your Honor, can I go grab my

02:02     g1asses, if that's okay?
                        THE COURT: You certain1y can go get your
          giasses.
               Q.       (By Mr. Rippy)    A11 right.   So returning to the
                                                       in front of
          proposed support decision, I think which is
          a11 of us now, Page 1, nothing too
                                              informative there.
 02:02

                        Page 2, is that your gross wages as of your
           Tast LES, 8304 per month?
                   A.   Yes, sir.
                                                                6065.98
                   Q.   Does that make on Page 4 your net wages
 02:02     per month?
                   A.   Yes, sir.
                    Given the expenses on Pages        4,   5,   and 6, are
                   0.

           you about $1,500 a month negative?
                A.  That's correct, sir.
                                                               the
  02:03            Q.   How have you been footing the bi11 for


                                    VIRGINIA BUNTING, CSR
                                        (512) 940-6597
                                                                                                                28



               A                         divorced, which they   --   a   divorce which they both
                                         obvious1y sore1y need.      And I'm going to ho1d your feet
                                         to the fire.
                                                        It appears to me, Counse1,         that they are
02:03
             OLO®\lO>U'l-[>0-3N)
                                         stipu1ating to a1imony beyond the three years, up to
                                         five years.    It's now a question do       I   go five or do      I   go

                                         seven, correct?
                                                        MR. HINDERA:         And, Your Honor, we're fine
                                         with five because of the period we're asking. And,
02:03    A                               actua11y, I wou1d be shocked if there isn't a finding of
         A A                             disabi1ity, but whether it's five or whether it's three
         A               |\)             or whether it's seven, she's going to have to come back
         A                 (.0           and prove that from time to time.          So I'm fine with the
         A                 -F            five years.
02:03    A                   U1                         THE COURT:       I   think what you might want to
         A 03                            do, you may want to put your information on whether or
         A                         \l
                                         not she's tru1y disab1ed.
         A 00                                           What's your position on this, Mr. Rippy?
         A (O                                           MR. RIPPY:       we11, Judge, I'm g1ad you
02:04    N)
                                   O     asked, because my opinion is it doesn't matter.              You
         l\)                       A     know, we've stipu1ated she's either going to get five or
         l\) l\J                         seven years, that's more than three, which is certain1y
         |\) O.)                         what the Iaw in Texas was for a Tong time.              So who cares
         |\) -l>                         if she's disab1ed.     We're going beyond        --   you know,
02: 04   IO
                                   U‘!
                                         we're not stipu1ating, and even Mr. Hindera has not


                                                              VIRGINIA BUNTING, CSR
                                                                  (512) 940-6597
                                                                                                             29


                      _\
                                               asked for some kind of Tifetime disabi1ity.         So who

                                               cares if she's disab1ed.     We don't need to find whether
                                               she's disab1ed or not.     we've stipu1ated five years or
                                               seven.
02:04               OtO®\l®U1-hOJI\')
                                                             THE COURT:     I   be1ieve that the code has
                                               extended to three now.
                                                             MR. RIPPY:     It has right around the time

                                               this was fi1ed, out we concede because 20- to 30-year
                                               marriages without disabi1ity now are e1igib1e for up to
02:04   _\
                                               seven years. So we concede we'11 pay seven years, we
         ....\.
                                        _|.


                                               just want credit for the Tast two years.          And so it
        _\                      l\)            doesn't matter if she's disab1ed.         The Court doesn't
        _.x
                                  (.0          need to hear any of the evidence on her disabi1ity.
        _\
                                    -l>        It's either five or seven years.
02:04    _\                             U1                   MR. HINDERA:       Then we can't stipu1ate to
          .4
                                        O’)
                                               that.
          A                             \l                   THE COURT:     No, you can't.
             _\
                                        m                    MR. HINDERA:       She qua1ifies under 8.054.
             ...x
                                        (O                   THE COURT:     Ho1d on just a minute, Counsei.
02:05     NO                                   Let me catch up to you here.       I    want to review it again.
             |\)                        _\
                                               8.054?
             l\) l\)                                         MR. HINDERA:       Yes.    It's on Page 98,
             N) 0.)
                                               Your Honor.
              l\) -h                                         THE COURT:     what's the duration of this
02:07         l\)                         01   marriage again?   24 years?



                                                                   VIRGINIA BUNTING, CSR
                                                                       (512) 940-6597
                                                                                                             30



         _A                                   MR. RIPPY:           I   think 25 now, Judge.       Yes,

                               sir.
                                              MR. HINDERA:             And, Judge, Ms. Peck did a11
                               of the things that an officer's wife is supposed to do.
02:05                          There's a certain amount of Tabor and input that goes
                               into it to p1ay the ro1e that Major Peck needed her to
         O                                                                                                     31



               _I
                                     hea1thcare."     And then that turned into a move—out for
                                     two weeks and give me a vacation.        And at that point,
                                     when she comp1ied with that vacation to give him some
                                     breathing space, he changed the iocks on the doors and
02:09         O¢O®\lO§0'l-l>(.0|\)
                                     she did not even get back in the house to get her
                                     underwear for another two months.
                                                    we reached a sett1ement agreement.      we then
                                     came back for two more hearings.        we've kind of brought
                                     this case forward as we go a1ong.        The fact is she did
02:10   ..\

                                     what she was supposed to do in the marriage, and she
        _\        _\
                                     ought to enjoy the benefits of the 25 years that she
        _\       N)
                                     invested here.
        _\       0)                                   Now, it's not c1ear -- it's a1most
        _;
                 A                   impossibie to try to fathom what the issue is with
02:10   _x        (.71
                                     spousa1 support. But, essentia11y, what we're asking
        _\        O3                 for is either $700, which wou1d bring her up to $2,500
         _\         ‘I
                                     per month, because she's sti11 going to have -- even
         _x       oo                 with the TRICARE, she's sti11 going to have considerab1e
         _x
                    (0               hea1th expenses.
02:10   N1
                    0                                 I   think the Court wi11 see that she just
        N              ._\

                                     simp1y cannot work.       There's just no way.   we've had
         l\) l\)
                                     troub1e having her assist us to prepare this case.
         N 0)                                         So what we're asking for is the spousa1
         N           -5              maintenance in an amount the Court fee1s fair.        we want
02:11    l\>           01
                                     a   finding that she qua1ifies for that under


                                                             VIRGINIA BUNTING, CSR
                                                                 (512) 940-6597
                                                                                                             32


                   _\
                                       8.054(a)(2)(A) in the Code and then 8.054(b).              And we
                                       wou1d 1ike the Court to set some periodic hearings to
                                       see if she's sti11 disab1ed, but she's 49 years oid and
                                       she's not going to get any better.
02:11             O(O®\l®(J1-h(AJl\3
                                                        It has not been -- we have not been back in

                                       here nicke1ing-and—diming this thing.            I've tried to
                                       just kind of move it a1ong and push it a1ong to a fina1
                                       fruition.
                                                        I   don't want to get into the numerous times
02:11   _\
                                       that Major Peck broke his agreement, because this was
        .5                 _\
                                       his agreement.       This wasn't the Court's.       This was the
        _\               |\)           agreement he sat down and made himse1f.            And the minor
        .1               (A)
                                       transaction   —-     the things of moving this around and
         _.x

                         -R            moving the mi1es and vio1ating that restraining order
02:11    _|                U1          that was attached to the mediated settiement agreement,
         _.x
                           O)          but it's continued throughout and Ms. Peck has to1erated
             _\
                              V        it.
             _\               on                          Now, the Iatest episode is just what
             A (O                      happened here within the Iast week where he's now
02:12    l\.)
                              O        engaged, he's now on Facebook, and she's got to dea1
             l\)                 ..x
                                       with a11 of that.        what we want you to do is order the
             l\) l\.)                  spousai maintenance, make the»finding of disabiiity.                  I


             M Q)                      don't know how they're going to prove the community              --

             l\) -J3                   the separate property on their        -— on   their   —-   his c1aim

02:12         l\> O1
                                       for this IRA account, this Smith Barney or Morgan


                                                                VIRGINIA BUNTING, CSR
                                                                    (512) 940-6597
                                                                                                               33


                 _x
                                    Stan1ey or whatever it is at this point, but we've                  --

                                    certain1y that's their burden and we're ready to put on
                                    our case.
                                                    THE COURT:    A11 right.         Mr. Rippy.

02:12         ORESPONDENT’S EXHIBIT NO.   2
                                                                                                                     35


                    _\
                                               back to court for a periodic review.            we want a set
                                               amount of time.
                                                            And, No. 2, if they're saying, we11, we
                                               have evidence she's disab1ed,-we need periodic review of
02:15                                          her hea1th because we don't know what her hea1th is
                                               going to be, okay, there's business records affidavits
                  (DtO®\lO3(J'IJ>(.0N>




                                               in Court's fi1e.   The ones that have been on fiie more
                                               than 14 days, we don't object to.          Have   a   100k at them.
                                               we don't think they come c1ose -- we11, actua11y, we
02:15   _x
                                               know because there's not that many pages of them. They
        _\                      _\
                                               don't say she can't work or she's disab1ed or can't meet
        _\
                              N                her minimum reasonab1e needs, nothing 1ike that.
         _\                     O0                           So with that, 1et's start ca11ing
         ...\

                                -h             witnesses, because as far as       I   can te11, the on1y rea1

02:15    ._x
                                01             issues are how Iong do we pay some amount of money over
         _\
                                  O‘)
                                               and above the ha1f of the retirement that she gets.
             _n                     ‘I                       Thanks, Judge.
             _;                     OJ                       THE COURT:     Counsel,      I   do need to see,
             .3
                                    G          since he's stipuiated to those medica1 records,             I   wou1d
02:15        NO                                Iike the 20 pages that have    a       business records affidavit
             N                           .4    that's been on fi1e for the requisite period of time so
             N)
                                         N     that the Court may review them.
              l\)                        O0                  MR. HINDERA:     we11, there's more than 20
              N                          -I3
                                               pages.
02:16           I\)                      O1                  MR. RIPPY:     And they're in the Court's


                                                                   VIRGINIA BUNTING, CSR
                                                                       (512) 940-6597
                                                                                                                         36


                   _\
                                      fi1e.
                                                          MR. HINDERA:          we put the business records
                                      in there.         we didn't put these into the C1erk's fi1e.
                                                          THE COURT:          Mr. Hindera, you don't have to
02:16            O©®\lO3U'l-h                                                                                                          37


                              The judge has them.      And there are, I'11 stipu1ate, a
                              bunch of records and they're o1d.         They're        --   a   year ago
                              they were fi1ed.     Okay.      The Court can take judicia1

         \lG'>                                                                                                               38


                  _\

                                                       MR.   RIPPY:     Okay.        So if it's not in the
                                     Court's fi1e, then we object to it being introduced.
                                     There are some records that           I    reca11 attached to those
                                     affidavits.       Maybe there are none.            But they're 01d.
02:18                                They're   a    year ago, but they don't say she's disabled,
                                     unab1e to work, can't meet her minimum reasonab1e needs,
              O‘LOm\lO3(J'1->0)l\J




                                     nothing Iike that.        So the Court can take judicia1
                                     notice of its fi1e.        That's the idea of Ru1e 902.
                                                       THE COURT:       Ca11 your first witness,
02:19   _.x

                                     Mr.   Rippy.    Thank you.       Let's proceed.
        _.\    _\
                                                       MR. HINDERA:       We11, I'm the Petitioner.
        ._\
              l\>
                                                       THE COURT:       we11, thank you.        Then ca11
        _\    O0
                                     your first witness.
        _\
              -k                                       MR. HINDERA:       Thank you, Your Honor.           I

02:19   15                           wi11 ca11 Nancy Peck, Your Honor.
        16                                             THE COURT:       Mr. Hindera,      1et's approach the
        17                           bench, both Iawyers.
        18                                             (Beginning of bench conference)
        19                                             THE COURT:       Be carefu1 with me.
        20                                             MR. HINDERA:       I'm not trying to disrespect
        21                           the Court.
        22                                             THE COURT:       You just did.       Now,   I'm just
        23                           going to warn you because I'm treating you with respect,
        24                           I   expect that to be reciprocated.
        25                                             MR.   HINDERA:     And    I   tru1y apo1ogize for any


                                                              VIRGINIA BUNTING, CSR
                                                                  (512) 940-6597
                                                                                                                     39


                 _x

                                      reason.      I   thought   I    was   --

                                                          THE COURT:        Apoiogy accepted.
                                                          MR.   HINDERA:         --   being respectfui.     I   do
                                      respect this Court.             I   was simp1y saying      I   understand
              OLO®\lO')U'l-l>(.0l\J
                                      the stakes here, nobody Tikes these cases.                      I   agree with
                                      that.
                                                          THE COURT:        A11 right, as Tong as we
                                      understand each other.
                                                          (End of bench conference)
        _\
                                                          THE COURT:        A11 right.        Mr. Hindera, you
        _|        —L
                                      may proceed.
        A      l\J                                                   NANCY MARIE PECK,
        _\       CA!
                                      having been first duly sworn, testified as fo11ows:
        _\
               -J3
                                                                  DIRECT EXAMINATION
02:20   _x
               0'1
                                      BY MR. HINDERA:
        _;     O)                             Q.   Ma'am, wou1d you state your name for the
        _\       \l
                                      record, p1ease.
        _.x


               ®                              A.   Nancy Peck.
        ._\    (O                             Q    And you are the Petitioner here?
02:20   MO                                A.       Yes.
        N)       _\

                                              Q    And you are current1y married to Major Wayne
        l\) l\)
                                      Peck?
        |\) (A)                               A.   Yes.
        l\)    -l>
                                              Q.   And when were you married?
02:20   N      U‘!
                                              A.   June 24th.


                                                                 VIRGINIA BUNTING, CSR
                                                                     (512) 940-6597
                                                                                                40


               —\
                                       Q.   when did you cease    --

                                       A.   1989.
                                       Q.   And when did you cease to 1ive together as
                                   husband and wife?
02:21                                               Did you cease to 1ive together as husband
              OOJl\)




                                   and wife on or about December 18th, 2011?
                                       A.   Yes.
                                       Q.   And are you current1y pregnant?
                                       A.   No.

02:21   _\
                                       Q.   Are there any chi1dren that are under the age
        _\           _x
                                   of 18 born of the marriage?
        _\
                    I0                 A.   No.
        _x           Q)                0.   Has the marriage become insupportabie because
        _\
                     -B            of discord or -- conf1ict of personaiity or discord that
02:21   _\           U1            renders the ends of the marriage re1ationship
         _\          G)            meaning1ess?
         .1           *1
                                       A.   Yes.
         _\           O0               Q.   Is there any reasonab1e     expectation of
         _\
                      ‘LO          reconci1iation?
02:21   NO                             A.   No.
         IND             ..x

                                       Q.   And are you asking the Court to make a
         l\J l\.)                  determination of the issues that we put in front of the
         l\)             DJ        Court here, these iimited issues?
         MA                            A.   Yes.
02:21    l\) O‘!                       0.   Okay.     And are you asking for a name change?


                                                         VIRGINIA BUNTING, CSR
                                                             (512) 940-6597
                                                                                            41



             A.     No.

             Q.     Okay.         Now, you sat and Tistened to my
         representation to the Court as to how this divorce
         began, correct?
02:22        A.         Uh-huh, yes.
             Q.     were there any inaccuracies in what                          I   to1d the

         Court in how this divorce began?
             A.         No.

             0.         Okay.     Now, are you ab1e to work?
02:22        A.         No,   I'm not.
             0.         Okay.     wou1d you p1ease               --

                                MR. HINDERA:      Your Honor, may we approach
         brief1y?
                                THE COURT:       Certain1y.
02: 22                          THE REPORTER:       Do y'a11 want this on the

         record?
                                THE COURT:       Yes;
                                (Beginning of bench conference)
                                MR.   HINDERA:     Your Honor,         I    wasn't c1ear as

02:22    to what    I    ri1ed up the Court.             I       tru1y am   --

                                THE COURT:       we're fine.          Let's move on.
                                MR. HINDERA:       Can       I   start to put in my
         records?
                                THE COURT:       Abso1ute1y.
02:22                           (End of bench conference)



                                       VIRGINIA BUNTING, CSR
                                           (512) 940-6597
                                                                                                                   42


                    —\
                                          Q.   (By Mr. Hindera)             Now, ma'am, the biggest issue
                                      that you have hea1th-wise, is it the Eh1ers-Dan1os
                                      syndrome that you have?
                                          A.   Yes.     It's the symptoms reiated to that.
02:22
                OCO®\lO3U'l-l>0JI\J
                                          Q.   And when did you first notice those symptoms?
                                          A.   They've been going on for            a   very 1ong time.        I

                                      mean, it's a genetic, progressive condition.                 And it
                                      wasn't diagnosed unti1 not Iast summer, but September,
                                      October before that.
02:23     _x
                                          0.   Okay.        Did you visit the Mayo Ciinic?
         _\     .._\

                                          A.   Yeah,    I    was sent to the Mayo C1inic.
         _\     |\)
                                          Q.   when was that?
         _\     <20
A. In September,          October of not this Iast year,
         _\
                h                     the year before.
02:23    _\     U1
                                          0.   Okay.        And was there a diagnosis made there?
         .3    O)
                                                       MR. RIPPY:         we11, Judge, now I'm going to
        —l     \I
                                      object as to hearsay.           I   think she's about to testify as
        _x
               W                      to what some doctor to1d her.            Obviousiy, her statements
        _|
               (D                     in seeking medical attention wou1d not be hearsay.                     But
02:23   l\)
               O                      the doctor's diagnosis back to her wou1d be.                 And   I

        N      _\
                                      don't think the Mayo C1inic records,              I   think they're
        l\)
               N                      recent enough, they're not in the Court's fi1e.
        IV 00                                         THE COURT:          Mr. Hindera, your position on
        IV     A                      that objection?
02:24   l\)
               O‘!
                                                      MR.    RIPPY:       Objection; hearsay.


                                                              VIRGINIA BUNTING, CSR
                                                                  (512) 940-6597
                                                                                                                                 43


                                ...\



                                                                    MR.'HINDERA:      Your Honor,             I   think this
                                                witness qua1ifies under 702 even if she is an expert,
                                                has a master's in nursing, she certain1y can te11 the
                                                Court what her opinion is and what data she used to
02:24                                           reach that opinion.
                          O(OQJ\lO)O1-hC\Jl\)




                                                                    THE COURT:      Objection to hearsay is
                                                sustained.
                                                        Q.    (By Mr. Hindera)       Ma'am, did you -- what other
                                                hea1th issues do you have?
02:24         _\
                                                        A.    My symptoms?
             _\            _\

                                                         Piease te11 this Court why you are disab1ed and
                                                        Q.

             _\
                         N                      unab1e to work.
          _\             O0 A. I   have troub1e
          _\
                      -B
                                                                    THE COURT:      You need to speak into the
02:24    _\           O1
                                                mike.
         _\          G)
                                                    A.        I   have troub1e tracking my thoughts, so                  I

         ._x         \l
                                                prepared this statement to read.                     Is that okay, Your
         _\
                    (D                          Honor?       But it exp1ains why I'm unab1e to work in a
        _\
                    (0                          concise manner.
02:25   R)          O                               Q.        (By Mr. Hindera)       Okay.
        N           ._x

                                                                    THE COURT:      Ho1d on just a moment.
        N) N)
                                                                    There's   a   document that she's reading from.
        IV 60                                                       THE WITNESS:      That       I   wrote.
        l\)        -l>
                                                                    THE COURT:     Ho1d on just a moment.
02:25   N) 01
                                                                    MR. RIPPY:     which     I       haven't seen.      And so


                                                                         VIRGINIA BUNTING, CSR
                                                                             (512) 940-6597
                                                                                                                                      44


                             ...x

                                              the objection wou1d be narrative answer maybe, but                                  I

                                              suppose we'T1 Tet her start without objecting.
                                                                THE WITNESS:             I       mean,       I    can try to do it on
                                              my own --
02:25                  O«J®\lO5U'I-l>(a>l\>
                                                                THE COURT:             Ma'am, at this point in --
                                                                THE WITNESS:             --       but    I       might not get it
                                              a11   --

                                                                THE COURT:            Ma'am, at this point in time,                   I

                                              just want you responding to questions but not offering
02:25        _\
                                              information that is not responsive to                               a   question.
             _\         _x
                                                                THE WITNESS:            I'm sorry, Your Honor.
             _\
                       I\J
                                                                THE COURT:            Mr.        Hindera, if you would Tike
             _\        (.0
                                              to do this in question and answer,                         I       be1ieve that wou1d
         _\
                   -F                         be the more appropriate mechanism.
02:26    _x        01
                                                                MR.       HINDERA:      Thank you, Your Honor.
         _n        O?
                                                    Q.    (By Mr. Hindera)              Ma'am, do you have some
         _\        ‘I
                                              hypermobi1ity probTems?
         _x       on                                A.   Yes.    I        have a deficit           -- a          genetic deficit in
        _\        «D
                                              my connective -- co11agen in my connective tissue.
02:26   NO                                          Q.   And when did you first become aware of that
        R)        _x
                                              condition?
        NN                                          A.   They were          --   it   took them a few years to
                                                                      I
                                                                                             ‘


        l\) Ca)
                                              diagnose it.
        l\) -F
                                                    Q.   when did you first attempt to have it
02:26   M 01                                  diagnosed?


                                                                           VIRGINIA BUNTING, CSR
                                                                               (512) 940-6597
                                                                                                                  45


                            —.l

                                                  A      A coup1e of years before the Mayo C1inic visit.
                                                  0      So approximateiy 2010?
                                                  A.     Yeah, you have the records on that.
                                                  0      Okay.    As we sit here today, is it your
02:26                                      understanding that you have been diagnosed with
                      O                                                                                                              46


                ..\


                             e1ectro shock therapy at some point?
                                    A.      After my son attempted suicide and my
                                             Yes.
                             husband was gone in Afghanistan and came back, I went
                             through     a       period of time that        I       was very depressed
 02:28   O©®\lO7UI-h€.0l\)
                             because of my progressing hea1th issues. And at that
                             time, they weren't fu11y understood. And I was
                             hospita1ized not for suicide but for just kind of giving
                             up.

                                   0.        Okay.
 02:28                             A. And they recommended shock treatment for
                             depression that was not ab1e to be treated with
                             medication.            And they a1so said that that a1so wou1d
                             he1p possib1y with my pain issues.
                                   0.    Okay.
02:29                                               MR. HINDERA:     May        I    approach, Your Honor?
                                                    THE COURT:     Yes, sir.
                                   0.    (By Mr. Hindera)           I'm now handing you what's
                             been marked as Petitioner's Exhibit No. 23, and ask you
                             if you recognize those documents.
02:29                              A.    Yes.
                                                                        /



                                   Q.    Are those your records from Scott & white?
                                   A.    Yeah.        I'm just Iooking to go see which doctor,
                             because I've been to            a Iot at       Scott & white.       Yes, these
                             are the records that were sent to the Mayo C1inic, I'm
02:30                        assuming,       I    think.    Those are the records that were


                                                           VIRGINIA BUNTING, CSR
                                                               (512) 940-6597
                                                                                                                                   47


                                _x
                                               compi1ed.
                                                       0.        Okay.         Are those the records from Scott &
                                               white?
                                                       A.        Yes.
 02:30
                          O(Om\lO5UlJ>(A>I\>
                                                                         MR.    HINDERA:        Okay.     Your Honor, we wou1d
                                               ask that Petitioner's 23 be admitted into evidence.
                                                                        MR. RIPPY:         And, Judge.
                                                        These are my psycho1ogica1 records, okay, my
                                                       A.

                                               psychiatrist.
02:30           _\

                                                                        MR. RIPPY:         And    I   think if these are the
               _\          _\
                                               records   think they are, which are sent to the
                                                             I

               _\         l\)
                                               Mayo C1inic, I think that visit is too recent to be in
           _\             03                   the business records affidavit that's in the Court's
           ._x
                          -B                   fi1e.        So the obiection is hearsay because of improper
02:30      _|             U1
                                               authentication.
           ._|        07
                                                                        MR. HINDERA:
                                                                           Your Honor, that affidavit is
          -—L
                      N]
                                               attached right here, and it's February 28th of 2012,
          _\
                     W                         short1y after this began.
          _\
                     (O                                                 MR.     RIPPY:     Okay.        No objection if that is
02:30     N)
                     O                         the affidavit and attached records that are in the
         M           _;
                                               Court's fi1e, but it 1ooks                   a    1itt1e too thick to me.
         l\J |\>
                                                                        Okay.      No question that is an affidavit.
         l\) 0.7
                                                                        The second ha1f of the ru1e is fi1ed with
         N) -§
                                               the Court 14 days in advance to tria1.                          I   can't Iook at
02:31    l\.)        01
                                               it and te11 if that's what is in the Court's file.



                                                                                 VIRGINIA BUNTING, CSR
                                                                                     (512) 940-6597
                                                                                   48



                            MR. HINDERA:         That has 94 pages attached to
        it,   Your Honor.
                            THE COURT:         Have you   --   were a11 the
        prerequisites for fi1ing             a   business records affidavit
02:31   14 days prior to tria1, Mr. Hindera?
                            MR. HINDERA:         Yes.
                            THE COURT:         A11 right.      It's admitted.
                            And what's the number on that, Mr. Hindera?
                            MR.     HINDERA:     It's No. 23, Your Honor.

02:31                       THE COURT:         A11 right.      23 is admitted.
                              (Petitioner's Exhibit No. 23 admitted)
               Q.     (By Mr. Hindera)           And what was the diagnosis        --

        what was it that you went into Scott & white to be
        heiped with?
02:31          A.    This is my psychiatrist.               So it was for

        anxiety, depression, and cognitive disorder.
             Q.  And was that before or after you were subjected
        to the shock therapy?
               A.     This was in       --   this was after.       It was after.

02:32          Q.     Okay.        And do you have memory issues because of
        the shock therapy?
               A.     We11,    I    had some memory issues prior to, and it
        was exp1ained to me that they wou1d do one side of the
        brain instead of both sides because of my memory issues
02:32   that    I   have.


                                      VIRGINIA BUNTING, CSR
                                          (512) 940-6597
                                                                                                                                     49


                  _\
                                                           MR. RIPPY:          I've got to object, Judge.
                                      Hearsay answers.               She's, again, saying what was
                                      explained to her and told to her.
                                                           THE COURT:          In       regards to the objection to
02:32                                 hearsay, it is sustained.
              OtO(X>\l®U'|-l>f.0l\)




                                          Q.        (By Mr. Hindera)               Now, ma'am, if you are to
                                      work as   a       registered nurse, do you have to have good
                                      short-term memory?
                                          A.        Yes.       My memory, as you can see,                     I   have to go
02:33   ._\


                                      by lists and notes, and              I   went through cognitive rehab
        .5       _x
                                      therapy with my psychiatrist                      --   with my psychologist.
        _\    l\)
                                      And it was not successful.                    I    rely     --   I    tried to use         a
        _l    00                      smartphone to keep track of appointments, lists, and
        _\
              -b                      things like that, but as to working as                               a nurse,      there is
02:33   15                            so much medical information that                        I   would have        -—       really,
        16                            not just nursing, but other types of jobs, that                                    I    have
        17                            to keep lots of notes of lists and things to remember
        18                            things.       And    I   even have trouble keeping track of all of
        19                            the notes.          So to learn -- even to learn something new
02:33   20                            is very difficult for me.

        21                                0.        Now, what prescriptions are you currently on at
        22                            this point?
        23 A. I   take    --   should    I    say what they are and what
        24                            they're for?
02:34   25                                Q.        Yes, please.



                                                                     VIRGINIA BUNTING, CSR
                                                                         (512) 940-6597
                                                                                                                              50


                        _\
                                                 A.     Okay.       I   take Bysto1ic,      5   mi11igrams.        That's
                                         for high b1ood pressure and tachycardia, which is rapid
                                         heart rate.          I    --   and    I   a1so tend to go 10w b1ood
                                         pressure, too.             My b1ood pressure is very unstab1e due
02:34                                    to co11agen deficit.                  But I'm a1so on Astepro, a nasa1
                                         spray for a11ergies.                 Tessalon capsu1es for          --   it's for
                  O(D(XD\lO>(J'I-BOJIU




                                         a11ergies and when               I   have bad cough due to them.
                                         Zovirax.        These are just the simp1e ones, not the major
                                         ones.        Zovirax for cold sores.             Proventi1 for asthma.
02:35      _x
                                         And another, Veramyst for a11ergies, a nasa1 spray.                             And
           ..x        _n
                                         then I'm on a C1onazepam for anxiety.
          ._\
                  N                          Q.        And, ma'am, I'm going to put this in.                      I'm
         —l       O»)
                                         handing you now what's been marked as Exhibit No.                          21   --
         _x
                 A                       Petitioner's 21. Do you recognize those records?
02:35    ..x     U1
                                             A.        Yes.
         _\
                 O’)
                                             Q.        what are those?
         _\      ‘I
                                             A.         It's my neuropsycho1ogica1 test.
        ..x
                 oo
                                                              MR.       HINDERA:      Your Honor, we wou1d ask that
        _\
                 (O                      Petitioner's         21    be admitted.
02:35   l\)
                 O                                            MR.       RIPPY:      Again, Judge, that's an
        N        _\
                                         affidavit that            --   we'11 stipulate it's a va1id
        N        l\)
                                         affidavit.        It's just not fi1e marked.               So   I   can't te11
        I\) (.0
                                         by Iooking, is that the one that's in the Court's fi1e
        M        -h                      and are those records attached?                   If it's represented to
02:36   N) O‘!
                                         me it is, then we have no objection.



                                                                         VIRGINIA BUNTING, CSR
                                                                             (512) 940-6597
                                                                                                                                              51


                         —|

                                                                     MR. HINDERA:          It is, Your Honor.
                                                                     THE COURT:       Based on your representation,
                                        your 21, Mr. Hindera                  --

                                                                 MR. HINDERA:              Yes, Your Honor.
02:36
                O(OOO\lO3U'l-l>Os>l\>
                                                                 THE COURT:           --    is admitted.
                                                                     (Petitioner's Exhibit No.                         21   admitted)
                                               0.   (By Mr. Hindera)                   And, ma'am --
                                                                 THE COURT:          Mr. Hindera, you broke into her
                                        answer, though.                vShe's at C1onazepam and did not finish
02:36     _\
                                        her answer.    wou1d Tike for her to finish a11 of the
                                                                 I

          _L        _x
                                        medicines that she's on.
          _\    l\)
                                               A.   Okay, Your Honor.                      Lexapro,        5       miT1igrams.          And
         _\     (A)
                                        I    take that every other day because if                                  I    take it every
         _x
               -B
                                        day, then    I       have some side effects from that.                                  And
02:36    _\    U1                       that's for depression.                      Now,    I   take Addera11,
         _\    O)                       10    miT1igrams one or two                  a day.      And       I       don't have ADHD.
        _.s    ‘I
                                        I    take the Addera11 to he1p me focus                            -—          focus my
        _.\
               G)
                                        thoughts.        I       was never on or diagnosed with Attention
        _\
               Q                        Deficit Disorder.                 I   take Ed1uar, which is a sub1ingua1
02:37   l\)
               O                        meTting Zo1pidem tab1et, and Lunesta,                                  3       mi11igrams
        l\.)   _\
                                        tab1et, both at bedtime for s1eep.                             I       have a s1eep
        N      l\)
                                        disorder.        I       take for      --   and a1so those are -— because
        N 00                            of my pain,          I       have troub1e s1eeping.                    I       take
        l\) J?-
                                        Hydrocodone, Acetaminophen, which is a1so ca11ed Norco,
02:37   [0
               0'1
                                        10.5 mi'l'|igrams.



                                                                         VIRGINIA BUNTING, CSR
                                                                             (512) 940-6597
                                                                                                                                                52


                    _\
                                                                Do you want me to te1T you dosages and
                                         stuff, Your Honor, or just the pi1Ts.
                                                             THE COURT:                   Just the pi11s.
                                                A.   Okay.           I    take one of_those every six hours,                                a
02:38         OCO®\lO‘.IO1--l>-(.\Jl\)

                                         max, four a day.                 And    I   try to Timit those to as few as
                                         possib1e.     Tizanidine HCL, is.aTso Zanaf1ex,                                       I   take
                                         that   --   it's a musc1e reiaxant -- at bedtime for
                                         rest1ess Ieg syndrome and for pain and musc1e spasms.                                                  I

                                         take Exa1go, which is my main pain pi11, XR, which is
02:38    _x

                                         a1so ca1Ted hydromorphine or morephone.                                        I'm a11ergic to
         _\      _x
                                         morphine, so       I    can't take that.                           And then     I    take   8
        _\    l\J
                                         mi11igrams.        I    a1ways said               I   wasn't going to say that.
        _\    O0                         Excuse me.
        _\    4:-
                                                             I   have an Epinephrine pen for a11ergic
02:38   _\    U1                         reactions that          I       have just in case.                       I   take
        _\    O?                         I-p-r-a-t-r-o-p—i-u-m Bromide nasa1 spray.                                           I'm on
        _x    \l
                                         Singu1air.     I       take Librax because                          I   have a Tot of
        ..;   oo                         gastroentero1ogy GI issues.                           So       I    take Librax for
        _\
              (O                         diarrhea PRN.           And       I    take Dexiiant PRN, and Levbid PRN,
02:39   l\)
              O                          and Linzess, and they're a11 for either constipation,
        [0    _x

                                         diarrhea, pain in my abdomen.                              And that kind of goes
        l\) l\)
                                         with Eh1ers-Dan1os stuff.                         And      I       take C01     --    I   can't
        |\}   00                         ever pronounce this one                     --    C-9-1-c-r—y, and that was
        N     -B                         prescribed by my rheumatologist for unexp1ained Tow
02:40   M     U‘!
                                         grade fevers that I've been having for many years.                                                They


                                                                          VIRGINIA BUNTING, CSR
                                                                              (512) 940-6597
                                                                                                 53


                           sti11 haven't figured out why I'm having that.               I   do
                           have a Tot of abnorma1 Tabs.              And that was one of the
                           reasons that    I    was sent to the Mayo CTinic.

         ‘I030’!-l>OOl\>
                                            And do you want to know the
02:40                      over-the-counter?
                                            THE COURT:         No.   Thank you.
                                            I   think she's comp1eted her answer.
                           Mr. Hindera,    now,    I    be1ieve you had some questions on
                           your 21 you were examining her on before the Court.
02:40                                       MR. HINDERA:         Yes.    On 21, has that been
        11                 admitted, Your Honor?
        12                                  THE COURT:         Yes. 21 was admitted.
        13                     Q.   (By Mr. Hindera)             Okay.   Now, was there, in
        14                 fact -- do you have some memory issues with respect
02:40   15                 to -- that were diagnosed there at Scott & white?
        16                     A.   This is       --    I   don't know if this is
        17                 Scott & white.       It's Neuropsyche Services.          I'm not sure
        18                 if it's Scott & white or not, but it's Dr. wiT1iam
        19                 Dai1ey, Ph.D.
02:41   20                     Q.   Okay.       Did Dr. Dai1ey diagnose you with some
        21                 memory issues?
        22                     A.   Yes, but       --

        23                     Q.   And is that what is ref1ected in the chart
        24                 there that you have          a   composite memory issue, be1ow
02:41   25                 score?


                                                   VIRGINIA BUNTING, CSR
                                                       (512) 940-6597
                                                                                                                           54


                     _x
                                              A.        Yes, but      I    actua11y was tested by my
                                       psycho1ogist, and those are in your records, too, that
                                       were submitted ear1ier in C1audia Ghio's records..
                                              Q.        Yes.
02:41                                         A.        And she did a more            -- a       different type of test,
               -‘Ol\)




                                       but it showed that my --                  I   have    a    composite memory
                                       deficit.
                                                                MR. RIPPY:       Judge, I'm going to object,
                                       because      I    think now we're testifying about some record
02:41                                  that's not front of her.
                                                                THE WITNESS:         (Inaudib1e.)
        _\A




        _\     l\7                                              THE COURT:       Ho1d on just a moment.
        _\     03                                               MR. RIPPY:       So nonresponsive, Judge.
        _x
               A                                                THE COURT:       You need not to ta1k unti1            I

02:42   _x     01
                                       ru1e on the objection.
        _x     03                                               Mr. Hindera, do you have any response to
        _\     \l
                                       objections?
        _\     GD                                               MR.   HINDERA:       No, Your Honor.
        ..\
               CO                                               THE COURT:       Objection is sustained.
02:42   |\>
               O                              0.        (By Mr. Hindera)             Okay.       were you diagnosed
        l\>    _x
                                       with   a    composite memory deficit prob1em?
        N) l\)
                                              A.        Yeah.
        l\)    OJ                             Q.        And is that         --

        l\.)
               A                              A.        I'm Iooking at how they described it.                   Yes.
02:42   NJ 01                          “This is an abnorma1 set of neuropsychoIogica1 test


                                                                          VIRGINIA BUNTING, CSR
                                                                              (512) 940-6597
                                                                                                                            55


                _\
                                     resu1ts because of very impaired performance across most
                                     of the memory testing."
                                             Q.    Now, given that you are a registered nurse, you
                                     can't give out medicines to be responsib1e for that, can
02:42                                you?
                                            A.     No.         wou1d be         --         mean,       did not renew my
              O-GIN)




                                                           I                         I             I


                                     Ticense because             I   haven't worked as             a   registered nurse
                                     in quite a whi1e, and                I   don't fee1 that confidently               I

                                     cou1d be ab1e to do that job because there is                             a Tot of

02:43   ..:

                                     memory, especia11y verbai memory invo1ved with that.
        A       _.|

                                             0.    Okay.       And did you see               a Dr.     Awiida Luciano at
        _\    l\)
                                     the Medica1 C1inic of North Texas?
        _x     (.0
A. I   wouid have to Took at the name.                       Is she a
        _x
              -J>
                                     rheumatoiogist?             ‘Is    that in       -A

02:43   _.x
              01                                           THE COURT:           Ho1d on, ma'am.
        _\
              O‘:
                                                           MR.       HINDERA:        May    I   approach, Your Honor?
        _\
               \l                                          THE COURT:           Yes, sir.
        .1    G)
                                             Q.    (By Mr. Hindera)                  I'm handing you now what has
        _x
              (O                     been marked as Petitioner's 18 [sic].                              Do you recognize
02:43   NO                           those documents?
        N)      _x
                                            A.     She's the originai rheumatoiogist that I've
        N IQ                         seen.
        N 00                                 Q.    So you recognize those documents?                         Yes?
        l\) -13                              A.   -Yes.

02:44   l\)    01                                          MR. HINDERA:              Your Honor, we would ask that


                                                                       VIRGINIA BUNTING, CSR
                                                                           (512) 940-6597
                                                                               56


         Petitioner's 18 [sic] be admitted into evidence.
                            MR. RIPPY:     And again, Judge, it Tooks Tike
         it has an attached affidavit and it's not fi1e marked,

         but if it's represented to me that it's one of the ones
 02:44   on fi1e with the Court more than 14 days ago, we have no
         objection.
                            THE COURT:     Is that the case, Mr.    Hindera?
                            MR. HINDERA:     It is,   Your Honor.
                            THE COURT:  Your No. 18 [sic] is admitted.
02:44                       (Petitioner's Exhibit No. 20 admitted)
               Q.    (By Mr. Hindera)       And, ma'am, when you saw
         Dr.   Luciano, was there    a   diagnosis of hypermobi1ity
         probiems that are ref1ective of the Ehiers-Danios
         syndrome?
02:44          A.    Yes.    She actua11y said that      I   had
         Eh1ers-Dan1os syndrome.         But when she did the records,
         she diagnosed with the hypermobi1ity syndrome, which
         sometimes they both kind of go hand in hand. But she
         wou1dn't document the Eh1ers-Dan1os syndrome. The
02:45    geneticist at Mayo CTinic made that finai diagnosis, but
         her diagnosis was the hypermobiiity syndrome and
         fatigue.
               Q.   Now, did you see a Dr. Robert Bur1ingame at
         some point?
02:45          A.   He's the psychiatrist, right?



                                VIRGINIA BUNTING, CSR
                                    (512) 940-6597
                                                                                         57


                     Q.        Yes, ma'am.
                     A.        Yes.     Uh-huh.    That was in Washington.
                     Q.        At the time that you saw Dr. Burlingame in
             2002, were you exhibiting symptoms of the Eh1ers-Dan1os
 02:46       with respect to your memory?
                    A.         Yes.     I'm pretty sure      I   was at that time,
             because       I    had a1ready tried changing positions -- job
             positions.
                                      MR. HINDERA:     May   I   approach, Your Honor?
02:46                                 THE COURT:     Yes, sir.
                    Q.         (By Mr. Hindera)        Ma'am, I'm now handing you
             what has been marked as Respondent's Exhibit 20 [sic].
             Do you recognize those?
                    A.         Yes.
02:46               Q.         what are those?
                    A.         These are progress notes.           And this is a form
             that    I    fi11 out prior to seeing the doctor and then he
             makes notes on them.
                    Q.     Okay.        And with respect to that, did
02:46        Dr. Bur1ingame make note of any memory issues that you
             have?
                    A.     Yes.
                                      MR. HINDERA:     I   wou1d ask that Respondent's
         '




             [sic] 20 be -- 20 [sic], right --
02:47                                 MR. RIPPY:     20 [sic] it is, yes.



                                           VIRGINIA BUNTING, CSR
                                               (512) 940-6597
                                                                                                                       58


                    _\

                                                             MR.   HINDERA:           --   be admitted into evidence.
                                                             MR.   RIPPY:       And again, same objection,
                                    which is no objection if it's actua11y                         --   if there's a
                                    fi1e marked copy of that somewhere.                          It's not what the
02:47                               witness is hoiding, but if it was fi1ed more than
               O(DW\lO>O'I-h0JI\J




                                    14 days ago, then we have no objection.
                                                         THE COURT:             Is that the case, Counse1?
                                                             MR.   HINDERA:          That is, Your Honor.
                                                         THE COURT:             Objection is overru1ed.         And 20
02:47    ._x

                                    [sic] is admitted.
         _|     _\
                                                             (Petitioner's Exhibit No. 22 admitted)
         _\    N)
                                        A.     Am    I       answering      a       question?
         .3    (.0
                                        Q.     (By Mr. Hindera)                      Has anyone ever ru1ed out
         _\
               -J>
                                    Eh1ers-Dan1os syndrome to your know1edge?
02:47   _x     U1
                                        A.     I've been diagnosed with it, yes.                         They've
        _\     0)                   ru1ed out other things and made a definitive diagnosis
        _x     \l
                                    of Eh1ers-Dan1os syndrome.
        _\
               (D                       Q.     And what does             --         wou1d you p1ease te11 the
        _x
               (O                   Court what the Eh1ers-Dan1os syndrome does.
02:48   N0                              A.     we11, there's severa1 different types.                         And the
        K7     _\
                                    hypermobi1ity type, it's                    a    progressive genetic syndrome
        l\) |\J
                                    in which   I    have a deficit in the co11agen in my
        l\>    Q)
                                    connective tissue.               So the only easy way to exp1ain it
        I\) -P
                                    is the stuff that wraps around your body causes the
02:48   M 01                        structure of         a    connective tissue that surrounds the


                                                                    VIRGINIA BUNTING, CSR
                                                                        (512) 940-6597
                                                                                                                59


                         _\
                                       muscles, b1ood vesseis, nerve‘binding, nerve binding
                                       some structures together and a11owing others to siide
                                       smoothiy over each other.          So your connective tissue is
                                       everywhere.        It's in your -- it's everywhere in your
02:49                                  body.    And my connective tissue          --   part of your
                                       connective tissue has co11agen in it, and my coiiagen is
                OO1-hl\)




                                       defective. And the coiiagen is what gives your
                                       connective tissue e1asticity and strength.
                                                          MR. RIPPY:     Okay.    Judge, I'm going to
02:49    _\
                                       object to    a   narrative answer and re1evance.            If there's
         _\         _x

                                       no p1ace in these records --          I   just want to see
         _\
                N                      something that says that she's permanent1y disab1ed and
         _x     0)                     can't work. And I'11 take her on voir dire for a
         _\
               A                       Iimited purpose and ask her that if that wi11 shorten
02:49    _x    O1                      this.
        _\     O?
                                           A.      Yes.    That's   --

        ...x
               Kl
                                                          THE COURT:     Ma'am, do not respond un1ess
        _\
               W                       it's a response to a direct question.              Your objection on
        _\
               O                       reievance is, for the moment, sustained.               I   do beiieve
02:49   |\)    C                       we need to focus on the disabiiity, if you wouid,
        IV     —L
                                       counsei.     Sustained.
        l\)
               M                                          MR. HINDERA:    Okay.
        l\) (.0
                                           0.      (By Mr. Hindera)       Ma'am, I'm now handing you
        Nb                             what has been marked as Petitioner's Exhibit               6   [sic].
02:50   N) 01
                                       Do you recognize those as the records of Austin Pain



                                                               VIRGINIA BUNTING, CSR
                                                                   (512) 940-6597
                                                                                                           60


                                 Associates?
                                         A.   Yes.
                                                     MR. HINDERA:     Your Honor,     I   wou1d ask that
                                 No. 6 [sic] be admitted into           evidence?
02:50                                                THE COURT:     A11 right.
         OLOC0\lO'>U'l-hO~Jl\)




                                                     MR._RIPPY:     Okay.    Judge, and here's my
                                 same objection.  There's an affidavit attached to that.
                                 That's not in the Court's fi1e. That's way too big. So
                                 now that's making me wonder about these previous1y
02:50                            admitted exhibits.
        11                                           MR. HINDERA:     we didn't put the records
        12                       themse1ves, Your Honor, because we genera11y don't do
        13                       that.
        14                                           THE COURT:     Have these records been
02:50   15                       produced?
        16                                           MR. HINDERA:     Yes.   They have them a11.
        17                       They've been produced in e1ectronic form and were
        18                       avai1ab1e.        They've a11 been scanned.         These have
        19                       probab1y     --   they're Bates stamped.        They've a11 been
02:51   20                       produced.
        21                                           MR. RIPPY:     But not fi1ed.        You can't just
        22                       fi1e the affidavits.        And now I'm thinking that every
        23                       one of these admitted affidavits, at Teast the attached
        24                       records weren't fi1ed.           And that's on1y ha1f the ru1e.
02:51   25                       That's not comp1iance with authentication and makes them


                                                          VIRGINIA BUNTING, CSR
                                                             »(512) 940-6597
                                                                                                                          61


                               _\

                                              hearsay.     So -- but in the interest of time, if                I   can
                                              take her on voir dire for             a    Iimited purpose   --

                                                                 THE.COURT:         I    wi11 a11ow you to do so.
                                                                 MR.      RIPPY:    --    I   wi11 stipu1ate the
02:51                                         admissibility of that giant stack of records that aren't
                        O(OCO\lO>U'I-hO)l\)




                                              in the Court's fi1e.

                                                                 THE COURT:        You go right ahead, Counsei.           I

                                              wi11 a11ow you to take her on Voir Dire.
                                                                          VOIR DIRE EXAMINATION
02:51         _\
                                              BY MR. RIPPY:
              _x         _\
                                                  0.     Okay.        Ma'am, to you know1edge, in any of these
          ...\

                    N                         records, inc1uding the ones that aren't admitted yet
          A 00                                that I'm going to withdraw my objection to, is there any
          ._x
                    A                         p1ace in there where it says you can't work, to your
02:52    _\         U1
                                              knowiedge?
         _;
                    O‘)
                                                  A.     We11,    I       didn't app1y for disabi1ity.
         _x         \l
                                                  Q.     That's       a   yes or no question, ma'am.
        _\
                   W                                             MR. RIPPY:        I'm going to object as
        _\
                   (O                         nonresponsive.
02:52   N)
                   O                              0.     (By Mr._Rippy)            Yes or no?       Any p1ace in there,
        M          _\
                                              to you know1edge, that says you can't work?
        I0 [0 A. I'm not sure.
        |\J 00
                                                  Q      Yes or no do you get Socia1 Security SSI?
        N          -P                             A.     No.
02:52   N) U‘!
                                                  0      Yes or no, if you app1ied for it even?


                                                                           VIRGINIA BUNTING, CSR
                                                                               (512) 940-6597
                                                                                                                                    62

                                     ..\


                                                           A.    No.
                                                           Q.Yes or no, did you renew your master's in
                                                    registered nursing Iicense?
                                                        A.       Registered nurse             --   professiona1 registered
 02:52                     O
                                                   «nurse Iicense, and           I       did not renew it.    It's --    I   forget
                                                   what they caI1 it.
                                                        Q.      That's    a no,          you didn't renew it.      when did you
                                                   quit?
                                                        A.      It's not quitting.
 02:52           .5

                                                        Q.      when did you quit renewing it?                This year,
                _\
                               —|.



                                                   right?
                _\         |\)
                                                        A.      No.     No.
               _\          (A)
                                                        Q.  How many years have you not renewed it?                          Just
               ._x         4:-
                                                   one, right?
02:53      ._\             U1
                                                       A.   I'm trying to remember when the date was,
           _\
                       O                           because the paper --
          _\           \l
                                                                       MR. RIPPY:           A11 right.    Judge,   I   wi11 pass
          _\
                      W                            the witness.
          _\
                      (0
                                                                       THE COURT:           A11 right.    Counse1.
02:53     NJ
                      O                                A.       It    might be       a    few years.
         [O           _\

                                                                       THE COURT:           Hold on.
         M N)                                                                 VOIR DIRE EXAMINATION
         |\)         (an)
                                                   BY MR. HINDERA:
         N)
                     A                                 Q.       Ma'am, do any of these records say that you
02:53    l\) 01
                                                   have a disabi1ity?



                                                                              VIRGINIA BUNTING, CSR
                                                                                  (512) 940-6597
                                                                                                                   63


             _x

                                    A.        Yes.
                                    Q.        And, in fact, Petitioner's Exhibit 28 says
                            that, correct?
                                                      I've now handed you what's been marked as
02:53                       Petitioner's Exhibit 28.                       Do you recognize that
                            document?
        O(Dm\lO30'l-BOJIV




                                    A.        Yes.
                                    Q.        what is that document?
                                    A.        This is          a   record from the Mayo C1inic.
02:53                                                MR. HINDERA:           Okay.     I    think Mr. Rippy has
                            withdrawn a11 of his objections, Your Honor, to a11 of
                            the stack there. we wou1d ask that --
                                                     THE COURT:           Ho1d on just a moment.           what is
                            the current situation on stipu1ating to the evidence?
02:54                                                MR. RIPPY:           we11, Judge, we've withdrawn
                            our objection to that one, that one being                             --   is it 19?
                            what's the big, thick one right in front of the witness?
                                                     MR. HINDERA:           That's    3.

                                                     MR.       RIPPY:     Okay.     we've withdrawn our
02:54                       objection to             3.        The one current1y in Mr. Hindera's
                            hand,        I   don't know if that one has an affidavit or not,
                                                           I




                            does it?
                                                     MR. HINDERA:           It does not.

                                                     MR.       RIPPY:     we do object to that one.
                                                     THE REPORTER:           Excuse me.       I   don't have it


                                                                   VIRGINIA BUNTING, CSR
                                                                       (512) 940-6597
                                                                              64



         marked as    3.

                           MR. HINDERA:     This one right here, this is
         3.

                           MR. RIPPY:     Okay.   So   3   we don't object to.

02:54                      THE COURT:     We need to be rea11y carefu1

         with these exhibits, because you're jumping around
                                                            so

                                                       on the
         much, the Court is having a hard time staying
                                                        give me
         same page, a1ong with the court reporter. So
                                                    I'm reviewing
         just a minute here. I want to catch up.
                                    21.’ I'm referring to Exhibit
02:54    at the moment Exhibit No.
         No. 20.   Give me just a minute, p1ease. I've now
         reviewed 20.
                           Now, Counse1, you had made a reference in

         some of     these, there's a reference by a physician of
 02:56   disabi1ity.       And what exhibit are you saying that that
          has been represented in?
                           MR. HINDERA:      To me, Your Honor?
                           THE COURT:     No, sir, in the records

          admitted into evidence.
 02:56                  MR. HINDERA:         None that have been admitted

          so far.  The reference is, you wi11 recaT1 Mr. Rippy
                                                               here
          asked my c1ient in any of these stack of documents
          is there anyone who diagnoses you with a
                                                    disabiiity.

                            MR. RIPPY:     That's not exact1y what      I   said.

 02:57                      THE COURT:     No.    At this time, Mr. RTPPY,



                                  VIRGINIA BUMTING, CSR
                                      (512) 940-6597
                                                                                                   65



                             wou1d you 1ike to take the witness on voir dire again?
         N)                                   MR. RIPPY:     Yes, sir.
                                                   VOIR DIRE EXAMINATION
                             BY MR. RIPPY:
02:57                            0.    Yes, sir.        Is there, to your knowiedge,
                                                                           —- that
         o22                       A.   I   Iive in my parents‘ winter home, and
         23 current1y they don't Iive there anymore. But,
         24 originaiiy, when I moved there, they were Iiving there

 02:58   25 part of the year.  And then my dad Iived with me for --


                                                     VIRGINIA BUNTING, CSR
                                                         (512) 940-6597
                                                                                                                                  66


                    ._x
                                                        Q.         I    don't care who e1se Tived there.             You Tive in

                    N                               one of your parents‘ home?
                                                        A.     Yes.
                                                        0.         You're not on SSI and you haven't app1ied?
02:58                                                   A.         No.  I'm ine1igib1e due to my husband's income.
                     O¢O®\lO3U'|-[>00



                                                                              MR. HINDERA:    And, Your Honor, we're

                                                    getting    a       1itt1e far afie1d on the voir dire.
                                                                              THE COURT:     That's true.
                                                                              Is that a11 you have on your voir dire,

02:58     _\
                                                    Counse1?
          ._x
                                        ...x
                                                                              MR. RIPPY:     Yes, sir, Judge.
          _x                            N)                                    THE COURT:     Thank you.     You may proceed
           _\                           O0          with your examination.
               _\                        -83                                   CONTINUED DIRECT EXAMINATION
02:58           _x
                                          O‘!
                                                    BY MR. HINDERA:
                _\                         03            Q.            Ma'am, in this record from the Mayo Ciinic,
                A                              \l
                                                    does it state that you're disab1ed?
                ._\
                                               G3        A.            Yes.
                 .1
                                               (0        Q.            And this was in this stack that Mr. Rippy was
 02: 58         I0                             0    ta1king about?
                 I0                            _\
                                                         A.            Yes.
                    N)
                                               N                              MR. HINDERA:     Your Honor, we wou1d Tike to
                                                     have this marked as Respondent's Exhibit
                     N) (A?
                                                                                                                --   it is

                       N) -B                         marked.           I'm sorry.

 02258                   l\) 01                                                 We wou1d Tike to have Respondent's           --




                                                                                    VIRGINIA BUNTING, CSR
                                                                                        (512) 940-6597
                                                                                                               67


                          _|.




                                         sorry, Petitioner's Exhibit 28 admitted into evidence,
                                         Your Honor.
                                                         MR. RIPPY:           And again, is this one with an
                                         affidavit or is this one without an affidavit?
02:59
                  OO'l-D-0Ol\)
                                                         MR. HINDERA:           He opened the door.     He asked
                                         my c1ient in this stack of documents here.               And that
                                         opens the door, Your Honor.
                                                         MR.       RIPPY:     To the one she's hoiding or the
                                         one --
02:59     _;
                                                         MR. HINDERA:           Because he knows that
          ._x
                   _x
                                         document says she has         a    disabi1ity.
         _\
                 |\J
                                                         THE COURT:           was that document, Counse1, not
         _x      Q)
                                         fi1ed by business records affidavit?
         .4      -P
                                                         MR. HINDERA:           It was not.   we did not get
02:59    ._\     (J1
                                         that unti1 Tast week, Your Honor.
        _\       03
                                                         THE COURT:           And it was not produced in
        _x       \l
                                         discovery?
        _x      on                                       MR. HINDERA:           No, Your Honor.
        ..\
                (D                                       THE COURT:           Okay.
02:59   I\.)
                O                                        MR.       HINDERA:     But that was in the stack
        [0      —.|

                                         that he referred to, Your Honor.             He asked her about it.
        l\) I\)
                                                         THE COURT:           The objection to hearsay is
        I\J (.0
                                         sustained.    And     I   beiieve that was No. 28.       28 is not
        N       -I3
                                         admitted.
03:00   l\)
                O‘!
                                             Q.      (By Mr. Hindera)          Have you been seeing


                                                                    VIRGINIA BUNTING, CSR
                                                                        (512) 940-6597
                                                                                     68


         C1audia     -—   a   Iicensed psycho1ogica1 counse1or?
              A.      Yes.
              Q.     And what is her name?
              A.      Claudia Ghio.
 03:00        Q.      I'm now handing you now what has been marked as
                                                       K




         Petitioner's Exhibit            2.

                              MR.     HINDERA:     And, Your Honor, there is a
         business records affidavit attached to that.
              0.      (By Mr. Hindera)            Are those the records of
03:00    CIaudia Ghio?
              A.     Yes.
              Q.     And I'm now handing you what has been marked as
         Petitioner's Exhibit 29.                Are those the records -- the
         Iatest records we got the other day from C1audia Ghio?
03:01        A.      Yes.
                              MR. HINDERA:         Your Honor, we ask that
         Petitioner's         2 and    Petitioner's 29 be admitted into
         evidence.
                              MR. RIPPY:         And   I   think, Judge,
03:01    Petitioner's         2 has a    business records affidavit, which
         may or may not have been fi1ed, so we don't object to                  2.

                              29 is apparent1y some recent addendum
         without one.         we do object to 29.
                              THE COURT:         Do you have any response to the
03:01    objection, Mr. Hindera?


                                      VIRGINIA BUNTING, CSR
                                          (512) 940-6597
                                                                                                                  69


                 _\
                                                             MR. HINDERA:    we11, again, Your Honor, she
                                         was asked specifica11y about those documents by
                                         Mr. Rippy.     He pointed the documents and said is there
                                         something in there that says you can't work.                 we have a
03:01         OLOQ)\lO'>(J'l-l>(.\)l\)
                                         right then to produce those documents into evidence if
                                         they ref1ect on whether she has             a   disabi1ity or not.
                                                             THE COURT:     Objection to 29 is sustained.
                                         2 is   admitted.
                                                             (Petitioner's Exhibit No.        2   admitted)
03:02   _\
                                                Q.   (By Mr.‘Hindera)        Okay.       why have you been
        ._\
               ..x

                                         seeing C1audia Ghio?
        _\    |\)
                                                A.   For my anxiety, depression, and coping with my
        _x
              0.)
                                         chronic pain issues and memory, cognitive memory
        _\
              -k                         prob1ems.
03:02   .4
              U1
                                                Q.   Okay.     So to get to what Mr. Rippy has been
        _\    O)                         asking you about, you're unab1e to work because of
        _\    \l
                                         chronic pain, correct?
        _\    oo                                A.   Yes.     Chronic pain and memory.
        _\
              (O                                0.   Ma'am, iust answer my question.
03:02   N)
              O                                 A.   Yes.
        N)    _\
                                                Q.   You're unab1e to work because of chronic pain,
        [0 [0                            correct?
        l\) (.0
                                                A.   Yes.
        l\)   -15
                                                Q.   And that's ref1ected in those documents that
03:02   l\J
              0'1
                                         have been admitted, correct?


                                                                  VIRGINIA BUNTING, CSR
                                                                      (512) 940-6597
                                                                                                                   70


                 A                         A.   Yes.
                                           0.   You're unab1e to work because of memory
                                   incompetence,         I   guess.
                                           A.   Uh-huh.        Yes.
03:02
             OLO®\lO301-.|>0J|\)
                                           0.   Short term and 1ong term?
                                           A.   Yes.
                                           Q.   You're unab1e to work because of the chronic
                                   anxiety and depression that you have, correct?
                                           A.   Correct.
03:03    A                                 0.   And at one point, you were diagnosed in those
         A A                       documents with bipo1ar disorder, correct?
         A   N                             A.   I   think they        --   I   don't know if   I   was diagnosed
         A 00                      with that.        I   think they entertained that, but              I   would
        A    -h                    have to see where           --

03:03   A 01                               Q.   Okay.        Do you have hypermobi1ity disorder?
        A
             0')
                                         A.     I   have Eh1ers-Dan1os syndrome, hypermobi1ity
        A N!                       type.
        A 00                               Q.   Okay.        Does that prevent you from ho1ding down
        A (0                       a   fu11-time job or any kind of job?
03:03   IV   O                           A.     It causes       chronic pain, anxiety, and
        R)
             A                     depression.
        l\) l\)
                                         Q.     Have you been diagnosed with chronic fatigue?
        N) CD
                                         A      Not -- yes.           Chronic fatigue, yes.
        l\) -38                          Q.     Are you in constant pain for the most part?
03:04   [V
             U‘!
                                         A      Yeah.        I'm a1ways in pain.         It's just the



                                                               VIRGINIA BUNTING, CSR
                                                                   (512) 940-6597
                                                                                                                                         71



                   _\
                                      severity.
                                          Q.      wouid you piease Iook at this judge and te11
                                      him why it's not reasonab1e to expect that you're going
                                      to be ab1e to hoId down a job.
03:04          OCa3l\)
                                          A.      It's difficu1t for me to sit Ionger than
                                      20 minutes without starting to experience severe pain.
                                      This is very difficu1t for me to be in court today.
                                      I'11 probabiy be in bed for a few days after because I'm

                                      pushing the 1imit.                  I    can't stand or wa1k for an
03:04   _\
                                      extended period of time.                          I   use the cart in the grocery
        _\              ._x

                                      store, and      I       have handicapped parking.                           And    I   try not to
        _x
                     N                use it, uniess Iim very fatigued.                                But    I       have a Iimited
        _\             C»)
                                      amount of energy that                    I    have to partition out through
        _x
                       -F             the day, as         I       exp1ain the fatigue.                     The pain gets worse
03:05   ._x             01            when I'm sitting in one piace, when I'm typing on the
        ...x
                        O‘)
                                      computer, my hypermobi1e fingers and my hands.                                           And   I


        A               \l
                                      have difficu1ty focusing and remembering, keeping my
        _\
                        CD            mind on track.                And even watching T.V.,                       I    can't fo11ow      a

         _\
                        LO            T.V. show through to the end.                            I   just 1ose track.
03:05   I\.)
                        O                 0.      Did you enjoy working?
        N                   ._\
                                          A.      Oh,         I    Ioved working and               I   Ioved going to
        l\) l\)
                                      schoo1.     I   mean,          I   was       --   I   was, you know, in honors,
        N) (.0
                                      got As in both of my c1asses.                            And     I    was premed in my
        l\) -B                        bache1or's degree.
03:06   l\)                 01             Q.     And if you cou1d ho1d down a job, wou1d you?


                                                                         VIRGINIA BUNTING, CSR
                                                                             (512) 940-6597
                                                                                                             72


                  _\
                                             A.    I   wou1d, yes.
                                             0.    And if you cou1d actua1Ty accept a job in good
                                        faith, wouTd you have put out resumes this year?
                                             A.    Yes.
03:06
              O¢O(XJ\lCDO‘I-l>t'.Ol\)
                                             Q.    Are you asking this Court to find that you are
                                        unab1e to work?
                                            A.     Yes.
                                             Q.    Are you asking this Court to find out that you
                                        have a physica1 or menta1 disabi1ity that prevents you
03:06   _x
                                        from working?
        _\       ..x
                                            A.     Both.
        _\
              IO                            0.     Okay.         How did you get the handicapped parking
        _\    O0                        sticker?
        _\    4:-
                                            A.     Because of my chronic fatigue.
03:07   ..x
              0'1
                                                           MR.    RIPPY:   Objection; re1evance.
        _\
              O‘)
                                        Handicapped parking sticker.              It just   can't be re1evant,
        _x
              N                         Judge.                                _




        _x    co                                           MR. HINDERA:      It means the State found that
        _|
              (O                        she has --
03:07   N)
              0                                            MR. RIPPY:      That's not what it means.
        I0    _\
                                                          THE COURT:       I'm going to go ahead and Tet
        I0 [0                           her answer as to why she thinks she has a disab1ed
        l\)   03                        parking sticker.
        |\)   A                             A.     Because of my chronic pain and fatigue.
03:07   I\)   O1
                                            0.     (By Mr. Hindera)         And are you able to meet your


                                                                   VIRGINIA BUNTING, CSR
                                                                       (512) 940-6597
                                                                                                                     73


                     ._x

                                         minimum    --    to generate sufficient income now to meet
                                         your minimum reasonable needs?
                                               A.    I    mean,    I    have difficu1ty doing dai1y
                                         activities, getting my dai1y activities done in the day.
03:07                                    I   need assistance with that.
                -¥Of.Om\lO>O'l-l>OOl\J




                                               0.    Now, have you created a -- how much do you
                                         think you need to Tive on each month?
                                                            MR.    RIPPY:       Judge, if we're going to read
                                         from the proposed disposition, we'11 stipulate what his
03:08                                    proposed disposition says, not to its truth.
         _|_|




                                                            THE COURT:          Mr. Hindera,    I   wi11 take notice
         .4
                N)
                                         of the contents.              She thinks   --    her representation to
         _\
                (.0                      the Court based on her proposed decision is that she
         _1     4-‘-
                                         a11ows that she needs $3,000               a    month from her husband.
03:08    _\     U1
                                                            MR. HINDERA:          we11, no, that's not
         _\     C7                       entire1y    --    no.
         _\     Kl
                                                            THE COURT:          Then you better go ahead and
         ...\
                CO                       ask questions.
         A (O                                  0.    (By Mr. Hindera)             Do you need $3,000 tota1 to
03:08‘   l\)
                O                        1ive on?        Is that what you're asking this Court to make
         l\)    _x
                                         sure that you have access to $3,000?
         |\J l\)
                                               A.    My budget is for more than that, but                   I   --

         N OJ                                               THE COURT:          Certainiy you may examine the
         |\>    A                        witness, Counse1.              I   thought if there's      a   shortcut,
03:09    |\§    O1                       we'11 take it.           If there's not, we11, then it's a



                                                                       VIRGINIA BUNTING, CSR
                                                                           (512) 940-6597
                                                                                         74


        questions and answer.                You may proceed.
             Q.     (By Mr. Hindera)                   And you're not asking Wayne
        Peck to provide you with $3,000, are you?
            A.      we11, my -- because of --
03:09                          MR. HINDERA:            I'11 strike that question,
        Your Honor.
            0.      (By Mr. Hindera)                   You want 50 percent of the
        retirement        --    the mi1itary retirement, correct?
            A.    ’Yes.

03:09       Q.      And you want Wayne Peck then to make up the
        rest of that to get you to the 1eve1 that you're at now?
            A.      To the 3,000.
            Q.      Yes, ma'am.
                               THE COURT:         I    have a very specific    -- and,

03:09   1awyers, you can provide me this information.                        when is
        Mr. Peck going to start receiving his retirement?

                               MR. RIPPY:         August, Your Honor.
                               THE COURT:         In    August?
                               MR. RIPPY:         He retires in August, Judge,
                                                        A


03:10   September    1,        2014.
                               THE COURT:         A11 right.        what's his current
        amount of support to her?
                               MR. RIPPY:         2,000     a   month in temporary
        spousa1, p1us he's been paying the mortgage.
03:10                          MR.     HINDERA:        Your Honor    --




                                        VIRGINIA BUNTING, CSR
                                            (512) 940-6597
                                                                                                                                               75


                            _\

                                                                           MR.   RIPPY:       And if you Iook at his proposed
                                                 disposition, that's how much negative he is every month.
                                                                           THE COURT:         Mr. Hindera, a11     I'm asking --
                                                 and 1et me explain is I'm trying to make sure that your
03:10                                            ciient doesn't go under between now and the time that he
                        —-\O(O®\lO3U'1-§0)l\‘J




                                                 actua11y begins receiving his retirement.                            So       I   don't
                                                 know if you want to argue on that particu1ar point, but
                                                 that's just       a       question in the_Court's mind.                   If the
                                                 Court orders $700 in temporary support, is she going to
03:10                                            receive the retirement to supp1ement that as we11?                                    And
                                                 in the Court's mind,                             don't understand this
          ._L_\




                                                                                    if    I

          ._x

                   N                             correct1y,    I       cou1d order an amount that you ask that                             I

         _\        CA7
                                                 order, maybe 700 over and above retirement, and she just
         _\
                   -h                            gets for the next five months $700.                         And that's what the
03:10    _.\
                   0'1
                                                 Court was trying to c1arify.                         It was to your       client's
         _x
                   CD                            benefit that          I    ask that question.
         _\
                   V                                                   MR. HINDERA:                Yes, Your Honor.        I       wasn't
         .1
                  C0                             objecting to the Court asking the question.                               I'm
         ..\
                  «J                             objecting to Mr. Rippy a1ways saying that somehow he is
03:11   l\)
                  O                              paying the mortgage and it's some sort of Augean task
        I\)       ._I

                                                 when the fact was that's what he wanted.                         He wanted the
        l\)       N)
                                                 house in the mediated sett1ement agreement.
        l\) (.0
                                                                       THE COURT:             I    understand that you're in the
        Ix.)      -I3
                                                 heat of batt1e, Mr. Hindera.                        I'm just Iooking at
03:11   I\) O1
                                                 numbers.     If he's providing $2,000 a month and making



                                                                                 VIRGINIA BUNTING, CSR
                                                                                     (512) 940-6597
                                                                                                                      76


                           _\
                                           the mortgage payment, then the Court                --   and he has been
                                           making the mortgage payment, then what the Court is
                                           Tooking at is what is the mortgage payment because
                                           that's the tota1 package of his support. And so what
03:11                                      would that number be?
                  OLDCX>\lO3(J'1-h(A>I\)




                                                                MR. HINDERA:     As of this weekend, we've got
                                           an offer and a contract on this house.

                                                                THE COURT:     That's not what       I   asked,
                                           Mr. Hindera.
03:11     ...\


                                                                MR. RIPPY:     P1us it was another 2,000,
          _\          _\

                                           Judge.
          _L      l\)
                                                             THE COURT:        Okay.   So how much is the
          _\      OD                       mortgage payment and the 2,000?
          _.x


                 A                                           MR. HINDERA:        12- or 1400.
03:11    _x      U1
                                                 A.    It was 1100 at first because we had 0 percent
         _x
                 CD                        interest, but        I    think it's 1400 now.      But that's not the
         ._x
                 N                         residence    I   Tive at.       That was the residence he was
         _\
                 Q                         Tiving at.
         _\
                 (O                                          MR. RIPPY:        we11, no one Tives there now,
03:12   l\)
                 O                         Judge.     But if you Took at his proposed disposition, he
        N        _\
                                           is   exact1y the amount of the mortgage and taxes
        I\)      [Q                        underwater every month.            So it's 1,505.87, to answer the
        N 00                               Court's question.
        N        J?-
                                                             THE COURT:        A11 right.   So he's paying
03:12   I\.)     O1
                                           about $3,500     a       month in temporary?


                                                                       VIRGINIA BUNTING, CSR
                                                                           (512) 940-6597
                                                                                                                           77


                               _\

                                                                 MR. RIPPY:       That's correct.
                                                                 THE COURT:       That's what        I   wanted to know.
                                                                 MR.   RIPPY:     Yes, sir.
                                                                 THE COURT:       Thank you.
03:12                    O(D®\lO)U'|-J>-0Jl\>
                                                                 MR.   HINDERA:     May    I   approach, Your Honor?
                                                                 THE COURT:       Yes, sir.
                                                        ‘
                                                                 MR.   HINDERA:     Just so we're c1ear, here's
                                                his Iatest LES.
                                                                THE COURT:        Is that okay?
03:12    _\
                                                                MR. HINDERA:       “Is    that okay?
         _x               _x

                                                                THE COURT:        Do you have any objections to
         _x
                     N                          this?
              _I.

                     (.0
                                                                MR. RIPPY:        we11, it may be what's
         _x
                     A                          attached.     we've attached an LES to our proposed
03:12    _x          01
                                                disposition.     I'm not sure if it's the Tatest one.
         _;         O?                                          MR. HINDERA:        I    don't beiieve it's the
        —l          ‘I
                                                Tatest one.
        _\
                    Q                                           MR. RIPPY:        It's the exact same one, so we
        _\
                    (0                          have no objection.
03:12   IV          O                                           MR.    HINDERA:    It is.       And, Your Honor, I've
        I\)         _\
                                                aTso attached here, then, the civi1ian equiva1ent,
        N           l\)
                                                because the fact is Mr. Peck makes              a   considerab1e amount
        N           (A3
                                                of money.     Major Peck.
        [0 -5                                                   MR.    PECK:    Mister is fine.
03:13   [0 O1                                                  ‘MR. HINDERA:       Major Peck makes          a



                                                                        VIRGINIA BUNTING, CSR
                                                                            (512) 940-6597
                                                                                                              78


                    _\

                                     considerab1e amount of money.          we haven't been driving
                                     him into the poorhouse.        He's been ab1e to a take trips.
                                     He's been fine.
                                                      THE COURT:     Thank you.      A11 right.        You may
03:13                                proceed, Counse1.
              OCOOJ\lO>O‘l-kl\)




                                                     we're not going to make it.           we need to
                                     find out what tomorrow's got.          Ma'am, why don't you
                                     stand up and stretch.
                                                     THE REPORTER:        Judge, for the record,         I

        _\
                                     just need confirmation about No. 6 and No.             3   on the
        _\     _x
                                     exhibits.
        ._L   |\)
                                                     THE COURT:     I    did not admit 6, and      I    did
        _|    (.0
                                     not admit 3.     They weren't offered.
        _L
              -P
                                                     MR HINDERA:        And I'11 make sure we don't
03:13   15                           get those mixed up, Your Honor.
        16                                           MR. HINDERA:        I”m about to rest.       And    --

        17                                           MR.   RIPPY:   I'm not a hundred percent
        18                           convinced we won't make it, but 3:45 is           a ta11    order.
        19                                           THE COURT:     Yeah, it is.
03:14   20                                           (Brief discussion.)
        21                                           THE COURT:     A11 right.      we're going to
        22                           finish with her.      I   want to hear from your c1ient,
        23                           Mr. Rippy.     we wi11 have you back here at 1:30 tomorrow.
        24                           we're going to finish with this witness.              The 3:45,
03:15   25                           4:00 o'c1ock is not optiona1.          I   must go.


                                                            VIRGINIA BUNTING, CSR
                                                                (512) 940-6597
                                                                                                                      79


                    _\
                                                            So are you --       I   do need to take about a
                                      5-minute break, gent1emen.                we probab1y a11 do.          So just
                                      give me   a    minute.        Thank you.
                                                            (Recess taken from 3:14 p.m. to 3:23 p.m.)
03:23                                                       THE COURT:        A11 right, Mr. Hindera.
               OtOCD\lO70'I-hC.0l\)




                                          0.        (By Mr. Hindera)           Ma'am, this Morgan Stan1ey
                                      account that Major Peck says is his separate property
                                      that contains the inheritance from his father, what's
                                      the name of that account right now?
03:23    .4
                                          A.        we11,    I    know it says Morgan StanTey on it.             I'm
         _\      _\
                                      not sure if it says Smith Barney, too.
         _L
               [U                         0.        Did it start out --
         _A    OD                         A.        It    started out as SaTomon Smith Barney,               I

         _\
               -h                     think, and then Smith Barney.                  And then   I   think it's
03:23    _\    01                     Morgan StanTey, but it's a11 the same.                    It's just they
         _x
               0')
                                      kind of void each other out.
        ._\
               \l
                                          Q.        Okay.        what monies went into that account?
        —L
               W                          A.        That was in 1995.           we opened that account.          we
        _\
               (D                     went to   --       actua11y. we were in New York and went to
03:24   l\)
               O                      the office.         And the monies from that account              --   in that
        l\.)   _\
                                      account were wired from our joint checking account.                        And
        NM                            it was in the NCIB -- NCNB Bank, which turned into
        M OJ                          Nations Bank and then Bank of America.                    It was the same
        l\)    45                     account that we had for            --

03:24   l\)    U!
                                          Q.     Did Major Peck receive an inheritance from his



                                                                   VIRGINIA BUNTING, CSR
                                                                       (512) 940-6597
                                                                                                                          80


                     _\
                                            father when his father died?              Yes or no?
                                                A.      No.     we11, he got --‘I know he got a 1ife
                                            insurance thing that was 1ike $5,000, but I'm unsure of
                                            any other.
03:24           O\lO3U'l-It-(.\>l\.)
                                                Q.      Okay.         Are any of the funds that went into the
                                            Smith Barney, Morgan Stan1ey, whatever that account is,
                                            are any of those funds from an inheritance that Major
                                            Peck received?
                                                A.      Not that I'm aware of.               It was   when we came
03:25    _x
                                            back from    --   when we came back from the Midd1e East, the
         _.\
                   _\

                                            summer we were visiting before we came back from the
         ...x   l\)
                                            Midd1e East.
         ._L
                 OD                                             MR.    HINDERA:     Your Honor,       I   wi11 pass the
         _\
                A                           witness.
03:25   _\      U1
                                                              THE COURT:          A11 right.     Your witness,
        _\      07                          Counse1.
        ._x
                \l
                                                                MR.    RIPPY:     Thank you, Judge.          May   I

        _\
                W                           proceed?
        _\
                (O                                            THE COURT:          You may.
03:25   NO                                                    MR. RIPPY:          A11 right.
        N)      .3
                                                                         CROSS-EXAMINATION
        K) |\)                              BY MR. RIPPY:
        l\)     OJ                              0.      A11 right.        So, Ms. Peck, the truth is -— and
        l\J -B
                                            your memory seems pretty good on this point, when you
03:25   N 01                                were in New York and you wired in money from the NCNB


                                                                        VIRGINIA BUNTING, CSR
                                                                            (512) 940-6597
                                                                                                                81


                 .1
                                  account.
                                                     MR. HINDERA:         Your Honor, we'11 object as
                                  to the sidebar.
                                                     MR.       RIPPY:   we11, Tet me ask her.
03:25                                 Q.     (By Mr. Rippy)             Is your memory good on this
                                  point?
              OCO®\lO>U'l-BOJIV




                                      A.     It's oniy good because            I   spoke with   --    because
                                  of the IRA,    I   spoke with our financiai             --

                                      Q.     That's        a    yes or no question.       Is your memory
03:26   _\
                                  good on the point of the 1995 money transfer?                      Is it
        _\
               ._x
                                  good or not?
        _\    l\)
                                      A.     Currentiy, yes.
        ._\
              (D                      0.     And at that time, you transferred money when
        _;
              -J3
                                  y'a11 were in New York from your NCNB account, right?
03:26   _x    01
                                      A      Yeah, our joint account.
        ..x
              CD                      Q      And the amount was $66,000, wasn't it?
        .4.   ‘I
                                      A      That,    I        don't reca11 the exact amount.
        _x
              CD                      Q.     So you don't know what the amount was?
        _\
              (.0                     A      we11,    I        wrote it down, but    I   don't reca11 it.
03:26   NO                            Q      we11, the 1aw of Texas a11ows me to ask for
        N     _\

                                  your best estimate.              So what is your best estimate of
        l\) l\)
                                  the amount that was transferred into your account?
        NJ 00
                                      A.     That cou1d be correct about that.
        IV -5                         Q.     And there's no other source that $66,000 wou1d
03:26   N 01                      have come from except for the trust that was estabiished


                                                                VIRGINIA BUNTING, CSR
                                                                    (512) 940-6597
                                                                                                          82


                  .3
                                        on the death of Wayne Peck's father; isn't that right?
                                            A.     We11, before we went to the Midd1e East, we
                                        both so1d both of our cars.         And whi1e we were in the
                                        Midd1e East, we hoth worked and didn't have to pay
03:26                                   taxes.     And there was   --   we had money in a savings
              O(OG)\lO‘.vU'I-l>¢A>|\)




                                        account.
                                            0.      So, yes or no, did the money come from se11ing

                                        your cars?
                                            A.      Not just the cars, no.
03:27   ._L
                                            Q.     Yes or no, did the money come from just money
        _\       _\

                                        you had been saving?
        _x
              N                             A.      It was a   combination—of those things.
        _\    (.0
                                            Q.     Yes or no, did Wayne trust      --   Wayne Peck have   a
        _x
              -l>
                                        trust estab1ished for him up on the death of his dad in
03:27   _\    (II
                                        the ear1y '90s?
        .4
              O’)
                                            A.      No.
        _\     NI
                                            Q.     Yes or no, did Wayne Peck's trust dissoive in
        .1    GD
                                        1995 at the time of this transfer?
        _\
              (O                            A.     No.
03:27   |\3
              O                             Q.     Now, 1et me ask you this:      You say you have a
        |\)   ._L
                                        1itt1e troub1e conducting your dai1y activities; is that
        l\)
              I0                        right?
        l\) O.)
                                            A.     Yes.
        l\>
              -§                            Q.     Your daily activities inciude motorcyc1e
03:27   I\)   U!
                                        riding?


                                                               VIRGINIA BUNTING, CSR
                                                                   (512) 940-6597
                                                                                                                 83


                _x
                                                   You have     a   picture of me on    a   motorcyc1e.
                                                       sure do.     What is the date of that picture?
                                        PP?’

                                                   I

                                                   That was about       --

                                        Q.         what's the date of the picture of you on the
03:28
             OCOGKIOEU1-l>OOl\J
                                  motorcyc1e?
                                        A.         I   don't have the date.       I   can give you an
                                  estimate.
                                                         MR. HINDERA:        Your Honor, we're going to
                                  object.
03:28   _:
                                        A.         No,   I   can exp1ain this.
        _\    _\
                                                         THE COURT:      Ho1d on, ma'am.
        _x
             l\)
                                                         MR. HINDERA:        That's fine.
        _\   Q7
                                                         THE COURT:      Let Mr. Hindera object.
        _\
             -h                                          MR. HINDERA:        He's asking about a document
03:28   _x   01
                                  that I've not seen and asking specifica11y a date of a
        _x   03                   document that I've not seen and it's not in evidence.
        _n   \l
                                                         MR. RIPPY:      And the response is, the
        _\   00                   question is, what's the date of the picture of you
        _\
             10                   riding       a   motorcyc1e?       we don't have to show a picture of
03:28   N)
             O                    a   motorcycTe.            She admits there is one.         I   want to know
        N    _x
                                  the date.
        N    l\J                                         THE COURT:      In regards to something that
        N 00                      wou1d be based on her persona1 know1edge, she may
        N J3                      testify to that.              As to any pictures that were not
03126   IO 01                     produced in discovery, your objection wi11 be sustained,


                                                                  VIRGINIA BUNTING, CSR
                                                                      (512) 940-6597
                                                                                                                          84


                          .x
                                         a1though it hasn't been offered yet.
                                                              MR. HINDERA:       And it probabiy            --   this is a
                                         good point to make this argument.               They did not respond
                                         to discovery.         Therefore, they do not get to introduce
03:28            OtOm\!O3(.l'l-bOs>l\J
                                         any documents in discovery, as per 192.6.
                                                              THE COURT:       Mr.'Hindera, we're not rea11y
                                         there yet.          I'm just trying to find --       I    think he has
                                         asked    a   question about       a   motorcycie.   And    I       think under
                                         the circumstances, I've sustained your objection as to a
03:29     _\

                                         picture, which is yet to be offered.                But as to the
         _.\
                     _\

                                         objection to the question, your objection,                     I    do not
         _n
                I\J
                                         be1ieve pertains to her testimony and personai
         _\     (ad
                                         know1edge.      And in that respect it's overru1ed.
         _|
               -5
                                                              Now, 1et's go to work.         Thank you.
03:29    _\
               U‘!
                                             Q.        (By Mr. Rippy)          what's the date of the picture
        _.L
               O‘)
                                         of you riding a motorcycie?
        ._x
               \l
                                             A.       Of me riding the motorcyc1e or sitting on the
        _\     oo                        back of a motorcycie?
        ._x
               (O                            Q.       Either one.
03:29   NO                                   A        Maybe October.
        N      ._x


                                             Q        Of what year?
        l\) I0
                                             A        Of this past year.
        IV (.0                               Q.       2013?
        N      -F                            A        Yes.
03:29   N 01                                 Q        And was there a time when you rode a motorcycie


                                                                   VIRGINIA BUNTING, CSR
                                                                       (512) 940-6597
                                                                                                                 85


                      _\
                                       in October of 2013?

                                             A.     For a short period of time on the back of              a

                                       motorcyc1e.
                                             Q.   who was on the front?
03:29                                        A    A friend of mine.
                O(OG>\lO)U‘l-b(AJI\J




                                             Q    who is that?
                                             A.   Mr. Gui1amo-Ramos, Jr.

                                             0    And why wou1d you send           a    picture 1ike that to
                                       your husband?
03:30    _\
                                             A.   That summer, we were actua11y under good terms.
         ._\     ._\
                                       I   had he1ped him with some depression issues he was
         _\
                [V                     having, and he was encouraging me to try to date.                   And   I

        _L      O»)
                                       was actua11y sending him a picture to show that                --

        .4     -I>
                                             Q.   You were out having fun dating, right?
03:30   _;     01
                                             A.   --   I   had met someone.
        _\     03
                                             Q.   we11, the purpose of the picture was to show
        _x     ‘I
                                       him you were out having fun dating, right?
        _|     on                            A.   Yes, because he was encouraging that.
        _x
               (0                            0.   Okay.         October of 2013, right?
03:30   NO                                   A.   Yes.      But that ride was not very -- it wasn't
        N      _\
                                       very good.      I   --    it was very short.
        NN                                   Q.   Around the same time        --       but you did testify you
        |\)    00                      have troub1e remaining seated, right?                That was your
        N      -5                      testimony just 10 minutes ago?
03:31   N 01                                 A.   Yes.



                                                                  VIRGINIA BUNTING, CSR
                                                                      (512) 940-6597
                                                                                                                               86


                                  ._x

                                                       Q.   Around that time              --

                                                       A.   As you can see, I'm sitting now, but I'm having
                                                 a   hard time.        Yeah.
                                                       0.   Okay.        Around the same time             --   we11, a1so,
 03:31                    OtOm\lO7U‘l-l>                                                                                                             87


                          _\
                                      doing that.        It was not under i11 intentions.

                                                         MR.    RIPPY:   Judge,   I   wi11 pass the witness.
                                                                REDIRECT EXAMINATION
                                      BY MR. HINDERA:
03:32            O©®\lO>U1-F-O\>l\)



                                           Q.    You didn't get ahold of his commanding officer
                                      about him having a girifriend, did you?
                                           A.    ~Never.
                                           Q.    And, in fact, we knew about it months ahead of
                                      time, right?
03:32    _x
                                           A.    I   think at Ieast six months.
         .._\        _\

                                           Q.    And when his attorney asked, you know, he wou1d
         _\
                 IQ                   Tike to start dating, we said if we're going to make him
         _x
                 0.3
                                      wait two years, go ahead?
         .3
                J3                         A.    The on1y time       I   threatened    --

03:33   —I      U1
                                           Q.    Now, with respect to this motorcyc1e, you sat
        _\
                O‘:
                                      on a motorcyc1e and you rode for a short period of time,
        _\      \l
                                      correct?
        _\
                CO                        A.     Yes.      That day, yes.
        _\
                (.0
                                           Q.    Did that cause you any pain?
03:33   NO                                A.     Yeah.      I   had severe pain in my Tegs and my butt
        |\>     _\

                                      and my back, but it was just a short ride and gave me              a
        N) l\3
                                      smi1e.
        N       (.0
                                          Q.     Just so we're c1ear, ma'am, you're not what we
        I\)     -h                    used to ca11 in the mi1itary a ma1ingering ma1content,
03:33   IV 01                         are you?


                                                                VIRGINIA BUNTING, CSR
                                                                    (512) 940-6597
                                                                                                         88


                    A                         A.   I   don't know what that is.
                                              Q.   If you cou1d work, you wou1d work, wou1d you
                                      not?
                                             A.    Of course.    I've worked since     I   was 15.
03:34
               OLO@\lO')O'I-J>0J|\)
                                                         MR. HINDERA:       Your Honor, that's a11 we
                                      have.
                                                         THE COURT:     A11 right.
                                                         MR. RIPPY:     No further questions for this
                                      witness, Judge.
03:34    A                                               THE COURT:     I   be11eve we have about
         A A                          10 minutes, so gent1emen, you_can pack it up.              we‘11 see
         A     N                      you again at 1:30.        we are in recess.
         A 00                                            (Court recessed unt11 3/18/14, 1:30 p.m.)
         A     A

         A 01


         A 03


         A     V

        A oo


        A (O


        |\1    O
        R) A



        l\) l\>




        I\)    O0



        l\.>
               A

        N 01




                                                              VIRGINIA BUNTING, CSR
                                                                  (512) 940-6597
                                                                                                89


                    _x

                                                         REPORTER'S CERTIFICATE


                                        STATE OF TEXAS         *



                                        COUNTY OF WILLIAMSON   *




                 —¥OExhibit   B
                      —L

                                                                  REPORTER'S RECORD
                                                                VOLUME 3 OF 9 VOLUMES
                                                        CAUSE NO. 13-0926-FC4
                                                            ‘




                                                 COURT OF APPEALS NO. 03-14-00440-CV

                                      IN THE MATTER OF                                               IN THE   DISTRICT COURT
                                      THE MARRIAGE OF
               O(O®\l(DU‘l-l>OJ|\'>




                                      NANCY MARIE PECK                    >(v>+=(-=(-=t-:(-x-x-a(-




                                                                                                     WILLIAMSON COUNTY, TEXAS
                                      AND
                                      WAYNE CODY PECK                                                COUNTY COURT AT LAW NO.    4

    _s




    _\          ._x




   _\      N)



   _\      (.0
                                                                  REPORTER'S RECORD
  _\
           A                                                       MARCH 18, 2014
  ._x     01
                                                                   JUDGE'S RULING
 _\       O)



 _\
          \l



 .._x
          G!



 _.\
          (O                                    On the 18th day of March, 2014, the
NO                                    fo11owing proceedings came on to be heard in the
l\)       _\
                                      above-entit1ed and numbered cause before the
l\> l\>
                                      Honorab1e John   B.       McMaster, Judge Presiding, heTd
l\)      00                           in Georgetown,   wi11iamson County, Texas.
N        -I3
                                                Proceedings reported by computerized
l\)      01
                                      stenotype machine.


                                                                VIRGINIA BUNTING, CSR
                                                                    (512) 940-6597
                          _x


                                                                   APPEARANCES


                                               MR. JOHN J. HINDERA, J.D., PH.D.
                                               THE HINDERA LAW FIRM
                                               SBOT No. 24036782
                                               4425 MoPac South
                                               Bui1ding 2, Suite 107
                   O©CD\lO’)(J'l-b0J|\)




                                               Austin, Texas 78735
                                               (512) 899-3631
                                               (512) 899-3618 Fax
                                               ATTORNEY FOR THE PETITIONER
                                               MR.   FELIX RIPPY
                                               RIPPY, HENDERSON & TAYLOR, PC
                                              SBOT No. 16937400
                                              3000 Joe DiMaggio, Suite 4
        _\
                                              Round Rock, Texas 78665
                                              (512) 310-9500
        _x          _\

                                              (512) 310-2580 Fax
                                              ATTORNEY FOR THE RESPONDENT
     .._\

                  N
   _\             (A)
                                          ALSO PRESENT:
   ._x            -|>
                                              Mr. Wayne Cody Peck
                                              Ms. Nancy Marie Peck
  _\          01



 .._x
              O)



 _\           \l



 ...n
             C0



_x
             (0



IO           0
l\)          _\




N            l\)




I\)          OJ



N) 4:-



NJ 01




                                                              VIRGINIA BUNTING, CSR
                                                                  (512) 940-6597
                          ._x


                                                                                                CHRONOLOGICAL INDEX
                                                                                                         VOLUME 3 OF 9
                                                                                                        (FINAL HEARING)
                                            March 18, 2014                                                                                                                                                                                                              Eggg      S      w—l




                                            Petitioner Rests                        .   .   .   .   .       .       .       .       .       .       .       .       .       .       .   .       .       .       .       .       .   .       .       .       .   .   .   ..   10
                  C)(DG>\lO3U'|-l>C\J|\'>




                                                                                RESPONDENT'S DIRECT EVIDENCE
                                            WITNESS                                                                                                             Direct                                                                  Qgggg                                yg < o
                                            Wayne Cody Peck                     .   .   .   .   .   .   .       .       .       .       ..                      10,40                                                                   30,38                                37
                                            A11 C1ose   .   .   .   .   .   .   .   .   .   .   .   .   .       .       .       .       .       .       .       .       .       .       .   .       .       .       .       .       .   .       .       .       ..           42
                                            Judge's Ru1ing..I                           .   .   .   .   .       .       .       .       .       .
                                                                                                                                                        ..4
                                                                                                                                                                        .       .       .   .       .       .       .       .       .   .       .       .       ..           42
                                                                                                                                                                                                                                                                                                        ALPHABETICAL WITNESS INDEX
                                                               Direct   Cross    D   V01
wayne Cody Peck   .   .   .   .   .   .   .   .   .   .   ..   10,40    30,38   37     3




                              VIRGINIA BUNTING, CSR
                                  (512) 940-6597
                           _\

                                                    PETITIONER'S EXHIBITS
                                            DESCRIPTION          OFFERED ADMITTED   V   L

                                            Records                     8      9        3
                                            (Austin Pain Associates,
                                            Jessica Horwath, PA-C)
                                            Records                    37     38
                                            (Jason Boothe, M.A.,
                                            L.P.A.)
                 O0JI\>




                                            Defense Finance and        31     33
                                            Accounting Service
                                            Mi1itary Leave and
                                            Earnings Statement
                                            Handwritten note           34     35
     4                                 32   Invoices                   41     41
          _|.
                                            (The Hindera Law Firm)
                     ..\




     _\
                 N
 _\              Os)




 _x             45-




 _\
                0'1




 ..x            O)



..s
                NI



_\              G)



_;
                (0



NJ C)




N               .5




l\) l\3




N) 03



I\J
                A

I0 01




                                                    VIRGINIA BUNTING, CSR
                                                        (512) 940-6597
                      ...x



                                               RESPONDENT'S EXHIBITS
                                       DESCRIPTION             OFFERED   ADMITTED

                                       W-2 (Wayne Cody Peck)       40        40
                                       Last W111 and Testament     16        16
                O(A>l\J
                                       (M11ford Peck)




     —L




  _.L
                 _\




  _x        l\)




  _\        O0



 _\
            -ls




 _\         01



 ._x        03



 _s         \l



 _\        G7



.1
          (O



l\)
          O
|\.)       _\




[0 l\)



N 00
l\)       -J3




N 01




                                               VIRGINIA BUNTING, CSR
                                                   (512) 940-6597
                        _\

                                                                        PROCEEDINGS
                                                                    MARCH 18, 2014
                                                         THE COURT:       I   be1ieve it's your witness.
                                                         MR. HINDERA:         I'm going to caT1 Mr. Peck,                      I

:42           O(D(ﬁ\lO3(J'l-BC»-’II\)
                                        guess.     But, Your Honor, we had some issue that                      I   need
                                        to put on the record with numbering the exhibits and
                                        what have you.        My staff put a number up here.                    It's
                                        different than the number on the officiai.
                                                        THE COURT:        That's okay, Counse1.                 we go by
:42    _\

                                        the number that the court reporter marks.                    So are they
       _x         _.x

                                        not proper1y marked?
       ..x
              |\3
                                                        MR.    HINDERA:       They're proper1y marked.                     I

       ._\    (.0
                                        referred to them differentiy.                 So we just need to put on
      _\
             -I3
                                        the record that No. 18 is actually No. 20, and No. 20 is
:42   _\     O1
                                        actuaTTy No. 22, and No.          6 is    actua11y No.       3.     And
      _\     O)                         apo1ogize to the Court.           But the court reporter and                   I

       _n.




             V                          worked it out Tast night.
      _;     O0                                         THE COURT:        But that's about as c1ear as
      _\
             (O                         mud.     So where are we?
:43   NO                                                MR. RIPPY:        Okay.        Judge,   I   think   I       agree
      NJ     _\
                                        with a11 of that, and       I   think     I   know what he's ta1king
      l\) l\)
                                        about even.     But there's five -- but there's five tota1
      IQ 0)                             admitted exhibits, correct?
      N)
             h                                          THE REPORTER:         Yes.
:43   l\)    01
                                                        THE COURT:        Okay.        And those admitted


                                                                VIRGINIA BUNTING, CSR
                                                                    (512) 940-6597
                            exhibits are by number?
                                                THE REPORTER:           I    have No.    2,   No. 20,
                            No. 23, No. 22, and No. 21.

         \lO7U'l-J>(a>|\)
                                                MR.    RIPPY:      That comports with what              I   have,
01:43                       but is that wrong?
                                                MR.    HINDERA:        No.       Those were the ones that
                            were admitted.            And then No.      3,    which was referred to in
                            questioning by Mr. Rippy and by myse1f with my c1ient
                            here, Ms. Peck, wasn't admitted, and I didn't offer it,
                            so    I   wou1d Tike to offer it now.
        11                                      THE COURT:         I   beTieve that you offered it
        12                  and there was an objection made,                     I   be1ieve, on   3.

        13                                      MR.    HINDERA:        But, Your Honor, it has the
        14                  affidavit and we questioned her on it.                        It was the
        15                  second      ——   the supp1emented records that didn't come in.
        16                                      MR. RIPPY:         we1T,     I   think the objection was
        17                  that that cou1dn't possib1y have been fi1ed because of
        18                  its size.
        19                                      THE COURT:         we're probab1y going to have to
        20                  go back into the record since my record is so utter1y
        21                  convo1uted at this point in time that we can't even seen
        22                  to ascertain what our exhibits are.
        23                                      Is -- gent1emen, you need to get that

        24                  straightened, and          I    wi11 give you about 5 minutes to do
        25                  so.       I'm going to take        a   short break whi1e you handie


                                                           VIRGINIA BUNTING, CSR
                                                               (512) 940-6597
                           _\
                                             that.
                                                             (Break taken from 1:44 p.m. to 1:47 p.m.)
                                                             THE COURT:       A11 right.     Do we have that
                                             squared away?
:47                 C




                                                             MR. RIPPY:       Yes, sir, Judge.
                                                             THE COURT:       You can have a seat.         I   do not
                                             reca11 admitting three.
                                                             MR.   HINDERA:     It was offered,        and Mr. Rippy
                                             took the witness on voir dire, and then it was never
:47      ..\

                                             ru1ed on, but they've stipu1ated that 3 is fine.
         ._l         ._x

                                                             MR. RIPPY:       And the Court is correct.
        _\      I\)
                                             There was no ru1ing admitting it, but we're withdrawing
        _\      OD
                                             any objections and stipu1ating that it may be admitted
       ..x
                -5                           and it's admissib1e and it can be admitted.
:47    _x       (J1
                                                             THE COURT:       You're offering it, Counse1?
       _\      01
                                                             MR. HINDERA:       Yes, Your Honor.
       ._x
               \!
                                                             THE COURT:       3 is   admitted.
       _\
               CD                                            (Petitioner's Exhibit No.           3   admitted)
      _\
               (D                                            MR. HINDERA:       Thank you, Your Honor, and          I

:48   l\)
               O                             apo1ogize for   --

      |\J      _\
                                                             THE COURT:       The confusion.
      IV |\)                                                 MR.   HINDERA:     It was    entire1y our doing.
      M CO                                                   THE COURT:       Yes, sir.
      I\)
               h                                             A11 right.       Your next witness.
:48   l\) 01
                                                             MR. HINDERA:       Your Honor, at this point,         I




                                                                    VIRGINIA BUNTING, CSR
                                                                        (512) 940-6597
                                                                                                                           10


                                    _\

                                                     think we wi11 go ahead and rest.
                                                                         THE COURT:   Very we11.       Counse1.
                                                                         (Petitioner rests)
                                                                         MR. RIPPY:   Yes, sir, Judge.       we wou1d ca11
 01 :48                      O(O®\lO)O'l-l>€.\>l\3   Major Peck.
                                                                         THE COURT:   Major Peck, having been
                                                     previous1y sworn.
                                                                         MR. RIPPY:   Judge, may   I   proceed?
                                                                         THE COURT:   Yes, you may.
   :48           _\


                                                                                WAYNE CODY PECK,
                 ...x
                             _\
                                                     having been first du1y sworn, testified as fo11ows:
                 _\          l\)
                                                                               DIRECT EXAMINATION
                .._x
                             (.0
                                                     BY MR. RIPPY:
            _\
                             J5                           0.   A11 right.       Major Peck, can you give, for the
O1 :48      _\           U1
                                                     record, your fu11, true, and correct name, p1ease.
            _\
                         O                                A.   Wayne Cody Peck.
           _x            \l
                                                          Q.   And you heard the testimony about your residing
           _x           00                           in wi11iamson County for at Teast six months and your
           ..s
                        CO                           marriage being insupportab1e and there being no
O1 :48    [0            O                            reasonabie expectation of reconci1iation, and you agree
          |\)           _\
                                                     with a11 of that, don't you?
          l\>
                        N                                 A.   I   do.
          l\) (.0
                                                          Q.   Now, you have been married,         I   guess, for coming
          l\)
                        A                            up on 25 years to Nancy Peck, who is the Petitioner in
  :49     N 01                                       this case, correct?



                                                                             VIRGINIA BUNTING, CSR
                                                                                 (512) 940-6597
                                                                                                                             11



                    _\
                                                       A.        That's correct.
                                                       Q.   And you've a1so agreed for the Tast rough1y
                                                   decade of that period of time she has not worked; isn't
                                                   that right?
:49                                                    A.        That is correct.
                                                                                          And why is that?
                 C)(OOO\lG')(J'l-J>OJl\')




                                                                         THE COURT:
                                                       A.        We came -- one, she had some medica1 issues,
                                                   and we came to an agreement.               I   was pressuring her to
                                                   work.        And we came to an agreement around 2002, 2003
:49    _x
                                                   time frame that we would have the kind of marriage Tike
       _l                            _\
                                                   more a traditiona1 marriage where one stays home and
       .3
                                  N                cares for the house and the home and that part of it and
       _\                            03
                                                   I wou1d be the one that goes out and the breadwinner, so

        _\
                                        A          to speak.
:49     ...x                            U1                 Q.     (By Mr. Rippy)      Is it a fair        statement it was   a

        _\
                                        0':
                                                   mutua1 agreement between the two of y'a11?
        _1                                  \l
                                                           A.     Yes.
        _\                                  O3             Q.     She has a master's degree,          I   be1ieve, as do
            _\
                                            (O     you; isn't that right?
:50     l\)
                                            O              A.     That's correct.
        N                                   _.x

                                                           Q.     And it's your opinion that she cou1d, in fact,
            |\) I\)                                do a11 kinds of jobs; isn't that true?
            N O)                                           A.     That's trueﬂ
            N                               -k                           MR.   HINDERA:     Objection, Your Honor; ca11s
 :50        l\)                             (.71
                                                   for specu1ation.


                                                                                VIRGINIA BUNTING, CSR
                                                                                    (512) 940-6597
                                                                                                                          12



                 _x
                                                                  THE COURT:         Sustained.       Just rephrase your
                                                question, please.
                                                                  MR.       RIPPY:   Yes, sir, Judge.
                                                      Q.   (By Mr. Rippy)            Cou1d she work?
:50              O©GJ\lO3O'l-hl\)



                                                      A.   Yes.
                                                      Q.   What kinds of jobs do you think she cou1d do?
                                                                  MR. HINDERA:         Objection, Your Honor, if      I


                                                can take the witness on voir dire?                I   mean, this is way

                                                beyond his scope as to what she cou1d do. And it's
:50   _\
                                                specu1ation. And it's specu1ation as far as his -- he's
      _x                        ._I
                                                not an occupationa1 therapist'or anything.
      ...x                    N)                                  MR.       RIPPY:   Judge, he doesn't have to be an
      _1                        O0              expert to testify what kind of job she can do.
       _;
                                A                             THE COURT: I don't rea11y -- at this point
:50    ...\
                                  U‘!
                                                in time, Counse1,            I'm going to sustain it.        Let's move
        _x
                                  (D            on.
        ...\


                                    N                             MR.       RIPPY:   Yes, sir.
           ._x
                                    Q                 Q.   (By Mr. Rippy)            Have you had some recent
           _1
                                         (O     experience, Major Peck, with furniture being moved out
                                                                        ‘




:50     N)
                                         O      of your house?
           l\)                           _\
                                                      A.   I   have.
           NN                                         Q.   And what experience was that?
             N                           (2.)
                                                      A.   I   got a text from both Nancy and my Rea1tor
             l\) -P                             that she was moving some various things out of the
              |\)                         01    house.


                                                                              VIRGINIA BUNTING, CSR
                                                                                  (512) 940-6597
                                                                                                                   13



           4                                       Q.    Do those things inc1ude a heavy hutch with
                                            books?
                                                                MR. HINDERA:       Your Honor. we're going to
                                            object as to hearsay, un1ess Major Peck is going to say

           O©0O\lO5U'I-l>0>I\)
                                            that he witnessed her carrying something.
                                                                MR.    RIPPY:     It's not hearsay.       He's

                                            witnessing the hutch disappeared, Judge.
                                                                THE COURT:        A11 right.    If that is based on

                                            his persona1 know1edge, the objection is overru1ed.  If

      4                                     it's based on a statement made by a nonparty, I'm going
      .4                         4          to sustain it.
      .4
                                 l\)                             MR. RIPPY:       Yes, sir, Judge.

      4 OJ                                         0.    (By Mr. Rippy)         So did the hutch disappear or

       4                         -Us
                                            not?
       4 U1                                        A.    Yes.     I    went by there today.          I've got

       4 O)                                 pictures.
           4                      N                0.    Did Nancy --
           4                      W                              MR.   HINDERA:     we'11 renew our objection,

           4 (0                             Your Honor, that the hutch              —-   because the hutch is
           I0                     0         missing doesn't mean that my c1ient                --

           l\)
                                   4                             THE COURT:       0verru1ed.        Have a seat,

           N                       l\)      p1ease.
           l\) (.0                                  Q.    (By Mr. Rippy)          Did Nancy Peck text you after

           N                       -b       the hutch went missing and say she moved it?
01:        [Q
                                       01           A.   Yes.’     And a Rea1tor did as we11.


                                                                         VIRGINIA BUNTING, CSR
                                                                             (512) 940-6597
                                                                                  14



               Q.   Did you hear Nancy Peck's testimony that there
           was no trust when you inherited your dad's estate
                                                             or

           one-fourth of your dad's estate? Did you hear that
           testimony?
01 :52         A.     I   did.
                            MR. RIPPY:          Judge, may   I   approach the

           witness?
                             THE COURT:         You may.
                Q.    (By Mr. Rippy)            Let me show you what's been

   :52     marked for identification purposes as Respondent's
           Exhibit 2 and ask you if you recognize that?
                A.    I   do.

                Q.    what is it?
                A.    That's the 1ast wi11 and testament of my
    :52    father.
                0.      Does it set up a trust whereby you receive
           one-fourth of the estate?
                                MR. HINDERA:      Objection, Your Honor.        He's
                                                             hasn't
            asking him about the contents of a document that
            been admitted into evidence. we're going to object
                                                                to
    :52

            this document we ta1ked about yesterday because they
            didn't answer any discovery. So they're not a11owed to
            bring in any documents under 192.6 in the Civi1
            Procedure Ru1es.
  01 :52                         MR.   RIPPY:    A11 which wou1d be true if she



                                        VIRGINIA BUNTING, CSR
                                            (512) 940-6597
                                                                                                                      15



                                                          didn't take the stand and Iied about it, at which point
                                                          you get to be debunked.
                                                                        MR. HINDERA:      I'm not certain where in the
                                                                                                         right
                                                          ru1es it says that particu1ar -- I've got them
                                                                                                                --
:53                                                       here.  He gets to testify that she did, but as far as
                                                                        THE COURT: Counse1, I determine as to what
              O‘LO®\lO‘.vU'l-h(.Ol\)




                                                          he can testify to and what he doesn't testify
                                                                                                        to.

                                                          That's a judiciai function. Do you have an objection
                                                          and a cohesive, coherent response to the objection?
                                                                        MR. HINDERA: Yes.   I do not be1ieve it
:53     _\




        _\                                  ...x

                                                          comes in under 192.6A.
        _\
                                            N                            THE COURT:      Overru1ed.
         _\                                  O)                Q.   (By Mr. Rippy)       Does that document that you're
             ..x
                                              J:          ho1ding give you one-fourth of the estate of your
 :53          ._x
                                               01         father?
                   _\
                                                   (D          A.   It does.
                          _\
                                                   \l          0.   Is that the money that went into the account
                                                                                                         of issues?
                                .5                 oo      that is attached to your proposed disposition
                                       .4
                                                   «D           A.  It was.‘
                                                                    Is there an amount of money on the Iast page
                                                                                                                 of
 :53                            l\)
                                                   O           0.
                                                                                                           ho1ding?
                                       l\)         .3
                                                           the certified copy of the inventory that you're
                                       l\) l\)                 A.   Yes. It says the tota1 va1ue --
                                        l\) 0)                 Q.   I   didn't ask you that yet.
                                            l\) -B             A.   A11 right.

  :54                                       l\>
                                                    U‘!                   MR.   RIPPY:    Judge, we move for admission of



                                                                                 VIRGINIA BUNTING, CSR
                                                                                     (512) 940-6597
                                                                                                    16



                              what's been marked as Respondent's 2.
                                            THE COURT: Judge notes that under that one
                              you've Todged an objection to the entry of that exhibit,
                              Counse1, for your record. I've overruled your objection
:54                           and I'm admitting it.
       O                                                                                                      17



                                         Q.    (By Mr. Rippy)    what's the amount of money that
                                   'you spTit four ways there on the Tast page of the
                                   certified copy of the inventory?
                                         A.    It says.--
                                                   THE COURT:     Before we go there, was that
                                   exhibit marked?
         O\lO)U1-h0J|\)




                                                   MR. RIPPY:     Yes, sir, Judge, that's

                                    Respondent's   2.

                                                   THE COURT:      2.   Thank you.    Now you may

01:55                               answer.
                                $338,891.19, which was sp1it four
                                          A.   It states

         12 ways after funera1 costs and sett1ing any
                                                       debts -- the

         13 smaT1 amount of debts within the famiTy
                                                     estate.

         14      Q.   (By Mr. Rippy)  Did you receive one-fourth of

01:55    15                         that rough1y $313,000 amount?
         16                               A.   That was around 69,000.       I   said 67 yesterday.

         17                         I   was mistaken.   It was 69.

         18                               Q.   Is that your     one-quarter of the net estate?
            19                            A.   Yes, sir.
01-:55   20                               Q.   Is that what went into the        Smith Barney,

               21                   Morgan Stan1ey account that is attached to your Proposed
                  22                Disposition of Issues?
                     23                   A.   Yes, sir.
                        24                Q.    Now, you aTso heard your wife, Nancy Peck,

 01:56                        25    testify that she's got menta1 issues that may prohibit


                                                            VIRGINIA BUNTING, CSR
                                                                (512) 940-6597
                                                                                                           18



                                                                                            Did you hear
                                     her from working or make that difficuit.
                                     that testimony?
                                         A.        Yes, sir,    I       did.

                                         Q.        Have you    -- we've heard about your testimony

:56                                  and the furniture,         but I'm taiking about menta11y, have
                                                                        Peck recentiy that
                                     you had some experience with Nancy
         OtDCD\lO‘:O1-h0)l\')




                                                                                of menta1
                                     wou1d indicate that she's got a great dea1
            acuity or aiertness?
                 A.  we've communicated off and on quite frequentiy
                                                     person. we
:56         during the past two years. we've met in
                                                  presence and yours
            have sometimes -- a few times in your
                                                           phone,
         12 as we11.  And the -- in person, and text, and
               13                    yes, we have.        I    have.
                                                                                        was when?
                           14             0.       The Iast time that you came to court
                                          A.       I think it was over a year
                                                                              ago, Iast -- it was
 :56                            15

                                16    Iike 18 months ago, something Iike that.
                                                                                     as you
                                17         0.  Now, you've heard that characterized
                                                                                of a mediated
                                18    were trying to wriggie out of or get out
                                                                             characterization,
                                19    sett1ement agreement? You heard that
  :57                           20    did you not?
                                21        A.        Yes, sir,       I    did.

                                22         0.       why were you in court a year ago?
                                23            A.    The -- when we had the -- per the mediated
                                                                               conc1usion
                                24    settiement agreement that we came to the
                                                                                  a number of
01 :57                          25    during the first mediation, she was a11owed


                                                                    VIRGINIA BUNTING, CSR
                                                                        (512) 940-6597
                                                                                                                    19



                                       items on the Tist.               There was   a   Tist of 10 items.       I



                                       forgot exact1y.            They're in the agreement.
                                                                  Let me short-circuit this.        Missing
                                           0.        Okay.
                                                                                 court?
                                       furniture, again, is that why you were in
               O1-hO.>l\>




                                                 Yes. There were a number of items
                                                                                   taken that
01 :57                                      A.

                                       were not on that Tist.
                                            Q.  Did there come              a   time at which you returned
                                                                               in London?
                      OtOO0\lO)




                                       from an MBA program you were attending
                                            A.  That's correct, sir.
                                                                                          back
01 :57                                      Q.  And at that time, how Tong had you been
                                                                                of a car in your
               11                      before Nancy Peck ran the Ticense pTate
                                       driveway?
                                                           got a text stating, a few hours after
                                                                                                            I
                13                          A.        I

                                                                                 your reunion
                 14                     returned from London, “we1come. How is
                                                                                     that I was
    :57            15                   going,“ with the imp1ication being she knew
                                                                                     there was a
                     16                 reuniting at my house with Tammy. In fact,
                                        sign within the house that said
                                                                         we1come home. So I can
                      17
                                                                          that. And then the
                        18              onTy -- I don't know how she saw
                                                                               Tammy Horton, Brad
                            19          next day, I got a text saying, who is
                                                                          friend and her
     :58                    20 wi1Tiamson, or Sydney Hudson, which is my
                                                                             -- the on1y
                            21 ex-husband and her e1dest daughter. My on1y
                                                            is she ran the p1ates of the
                            22 way she cou1d have got that

                            23 car, the peop1e that are
                                                         registered to that car.

                                  24           And how Tong since you returned from
                                                0.        Okay.
                                         London happened           —-
         :58                      25



                                                                        VIRGINIA BUNTING, CSR
                                                                            (512) 940-6597
                                                                             20



             A.   That was the next morning, correct.
             Q.   watchfu1Ty; is that a fair statement?
             A.   Yes.
                         MR. RIPPY:       Judge, may   I   approach the

:58      witness again?           >




                       THE COURT:         You may.

             0.   (By Mr. Rippy)   what I'm showing you is your
                                           It's in front of the
         Proposed Disposition of Issues.
                                               opposing counse1. I
         Court, and I think it's in front of
                                                   front of you?
 :58     know it's in front of me. And is it in
                                                            -- it's
                       MR. HINDERA:   It hasn't been fiTed

                         It has not been admitted into
                                                       evidence.
         been fi1ed.
                                           Let me exp1ain, Counse1.       The
                          THE COURT:
         Court has not     -- those are tria1 aids. You don't have

  :59    to mark your     proposed disposition. That's just your
                                                want. It's Iike
         wish Tist and it's you asking what you
                                I don't take it as evidence,
                                                             but
         an opening statement.
                                        gets fi1ed.             And if you
          it is a tria1 document and it
          have one, and    I  think you do, you don't have to mark it.
                                          I understand, Your Honor,
                                                                     but
01 :59
                           MR. HINDERA:
                                                                    to
          he wants to    ask him about a document that's attached
                 And those documents have not been
                                                   admitted into
          that.
                                                   today.
          evidence for consideration by this Court
                           THE COURT:       what documents wou1d be

          attached to it since        I   haven't seen the exhibit?
   :59




                                VIRGINIA BUNTING, CSR
                                    (512) 940-5597
                                                                                                                   21




                                                      MR. RIPPY:          His Teave and earning
                                                                                                 There's severa1
                                      statement, the Morgan Stan1ey account.
                                                                           --
                                      documents, but there's nothing that
                                                       THE COURT:         Why don't you Tet

                                      Mr. Hindera -- have Mr. Hindera
                                                                      have a Took at it.
01:59

                                                       Mr. Hindera, have you seen it?
          O(O®\lO?IU1-l>(A>I\)




                                                       MR. HINDERA:         I   have seen his proposed

                                      disposition, Your Honor.
                                                    THE COURT:   But not the attached exhibits?

01:59                                               MR. HINDERA:   There were attachments to it,

                                      but they were not -- we propounded
                                                                           discovery to this
          11

                                      party. This party never answered
                                                                          discovery. Now, the
          12
                                                                              to admit it if it
               13                     ru1es are rea1 c1ear. He doesn't get
                           14         wasn't produced during discovery.
                                                    MR. RIPPY:  If it was requested.                       And
 02:00                           15

                                 16    that's the purpose of   motion to compe1, which was
                                                                      a

                                       never fi1ed. And, of course, I
                                                                       wasn't on the case back
                                 17
                                                                                  a discovery
                                 18    then, so I don't_rea1Ty -- we may have had

                                 19    hearing, for a11     I    The point being, we have no
                                                                know.
                                                                                        So you
 02:00                           20    evidence that anything Tike this was requested.
                                                                                       show
                                 21    can't just say it wasn't produced. You have to
                                 22    there's   a   request.        That's why we have motions to

                                 23    compe1.
                                                        MR. HINDERA:            And   I   have   --   in fact, our
                                 24
                                                                --
  02:00                          25    discovery request


                                                                 VIRGINIA BUMTING, CSR
                                                                     (512) 940-6597
                                                                           22



                            MR. RIPPY:    That's why we have   a   motion to
                                                      so we don't
          compe1 at a separate hearing from the tria1
          do this.
                                 think we can short-circuit this,
                            Judge,   I

                                                 I'm pretty
02:00     though, 815 of the 1oca1 ru1es, which
                                                            wrote
          fami1iar with since I was on the committee that
                                                   These are a
          them, says exact1y what the Court said.
                                                    but they're
          tria1 aid. They can be used as evidence,
          not marked as evidence, nor are they
                                               fiTed with the

02:01     District C1erk.
                                    we11, except, Mr. Rippy, on
                            THE COURT:
                                                   that are -- that
          that one, it's incTuding some documents
                                                    actua11y
          are not a proposed disposition. They're
                                                      and admitted.
          exhibits that need to be separateTy marked
 02:01                  So   wi11 ask that you take the
                                I
           documents    the supporting documents off of the
                       --
                                                     regard.
           exhibit, and you may question him in that
           Mr. Hindera's objection is sustained.
                             MR. RIPPY:    Yes, sir, Judge.

 02:01
                                    why don't you go ahead and
                             THE COURT:
                                                    witness,
           come -- I wiT1 a1Tow you to approach the
           Mr. Rippy, remove those attachments,
                                                and you may then

           resume your examination of the witness.
                         MR. RIPPY:  Sure.

  02:01                      THE COURT:     Now, show the exhibit to



                                     VIRGINIA BUNTING, CSR
                                         (512) 940-6597
                                                                              23



          Mr. Hindera so Mr. Hindera knows.
                           MR. RIPPY:     And, dudge, we did exchange

          these.
                           MR. HINDERA:     we did.

02:02
                                    The attachments, Mr. Hindera,
                           THE COURT:
                                                 sustained. The
          have been removed. Your objection is
                                                          It's just
          proposed disposition now has no attachments.
          the form promuigated by the 1oca1 ru1es.
                        THE WITNESS: Your Honor, can I go grab my

02:02     g1asses, if that's okay?
                        THE COURT: You certain1y can go get your
          giasses.
               Q.       (By Mr. Rippy)    A11 right.   So returning to the
                                                       in front of
          proposed support decision, I think which is
          a11 of us now, Page 1, nothing too
                                              informative there.
 02:02

                        Page 2, is that your gross wages as of your
           Tast LES, 8304 per month?
                   A.   Yes, sir.
                                                                6065.98
                   Q.   Does that make on Page 4 your net wages
 02:02     per month?
                   A.   Yes, sir.
                    Given the expenses on Pages        4,   5,   and 6, are
                   0.

           you about $1,500 a month negative?
                A.  That's correct, sir.
                                                               the
  02:03            Q.   How have you been footing the bi11 for


                                    VIRGINIA BUNTING, CSR
                                        (512) 940-6597
                                                                                                 24


                                                                                     How have you
                                     basica11y $1,500 as exact1y your mortgage?
                                     been doing that?
                                           A.    Running up credit card debt.
                                                                                   regard to
                                            Q.Are you asking the Court, then, with
                                                                             debt or other
02:03     O©G>\l®0'1-h(.\>l\)
                                     debt to give each party the credit card
                                     debt in his or her name?
                                                                                     into the
                                          A.  Just the credit card debt that we went
                                                                           thousand.
                                     initial two years ago, which is 19ish
                                          Q.  we11, that's what I'm asking you.
                                                                      2'




                                                 Yeah.
                                                         '




02:03                                       A.
                                                                                         $1,500
                                            Q.   Are you persona11y wi11ing to take that
                                                                                    the 1ast
          12                         a    month credit card debt that you've run up
                13                   coup1e of years?
                      14                    A.   Yes.I'm not asking her to pay that.

 02:03                          15         Q.  Let's turn now to Page 8, which is your
                                                                                 1et's just go
                                16    Proposed Disposition of Other Issues, and
                                                                                make sure you
                                17    through this in five minutes or Iess and
                                                                            want.
                                18    ask the judge for everything that you
                                19                  Paragraph 1, your wife gets 20/20/20
 02:03                          20    1ifetime TRICARE medica1 coverage, correct?
                                21         A.  That's correct.
                                                                                             1itt1e
                                22         Q.  And by the way, you know, we've heard     a

                                                                                 the A1bert
                                23    bit of characterization of you not winning
                                24                     or being terrifica11y generous to wait
                                         Schweitzer Award
                                                                              get divorced she
  02:04                         25       two years to make sure that when you


                                                             VIRGINIA BUNTING, CSR
                                                                 (512) 940-6597
                                                                                                     25



                                gets this, and certain1y that was your mediated
                                sett1ement agreement?
                                                      MR. HINDERA:        we'T1 object to the sidebar,

         \lO)O'|-¥>OOl\3
                                Your Honor.
02:04                                                 THE COURT:     Sustained.
                                    0.      (By Mr. Rippy)           You cou1d have retired, cou1d

                                you not?
                                     A.     I       cou1d have retired before she --
                                                       MR. HINDERA:  we‘11 object to relevance,

02 :04                          Your Honor.
                                                      MR. RIPPY:          agree, Your Honor.   His
         11                                                          _I



         12                     ATbert Schweitzer menia1 state, that's not my
         13                     characterization.
         14                                           THE COURT:      I'm going to overru1e that

 02:04   15                     objection, because, Counse1, your -— because of the
                                                                                 in that
         16                     a1imony issue. And I'm going to Tet him testify
           17                   regard because of the equity invo1ved. Your objection
              18                 in that regard on re1evance is overru1ed.

                 19                                    MR. HINDERA:       Thank you, Your Honor.

 02:04        20                     Q.         (By Mr. Rippy)        Okay.    So Major Peck, you cou1d

                    21           have retired, couldn't you?
                       22            A.         I   cou1d have.
                           23         0.  And you sti1T wou1d have gotten your pension,
                           24    but she wou1dn't have gotten the 20/20/20 Tifetime
 02:04                     25    TRICARE?


                                                             VIRGINIA BUNTING, CSR
                                                                 (512) 940-6597
                                                                                             26


                           A.    She wou1d have gotten ha1f my pension but not
                       the medica1.
                           Q.    we11, 1et's exp1ore that, too.               She wou1dn't
                       have gotten more than ha1f your pension because the
        Q01-l>Os>l\1




02:05                  mi1itary simp1y won't a11ow that regard1ess of what               a

                       state order says.       Isn't that a fair statement?
                           A.    That's   a   fair statement.
                           Q.    A11 right.      The bottom of Page       1    of 3, Proposed

                       Disposition of Other Issues, the Survivor Benefit P1an
02:05                  designation, that's what you're proposing to do, pay
        11             ha1f of that; is that right?
        12                 A.    If she wants.

        13                 0     You're wi11ing to pay ha1f?
        14                 A.    I'm wi11ing to pay ha1f.

02:05   15                 Q     A11 right.      Top of Page     2,   the house proceeds
        16             wi11 not be sp1it 50/50.           You're wi11ing to sp1it them
        17             60/40 in your wife's favor; isn't that right?      1




        18                 A.    That's correct.
        19                 Q.    You want to be awarded the Hyndai and her the
02:05   20             Nissan; is that right?
        21                 A.    That's correct.
        22                  Q.   No.   5 on   Page   2,   the Morgan Stan1ey account,
        23             that's the account that was set up by your 1ate father's
                                                             A




        24 wi11; is that right?

02:05   25                  A.   That's correct.


                                               VIRGINIA BUNTING. CSR
                                                   (512) 940-6597
                                                                                            27


                                    Q.    And your share of that was not 65,000 as that
                             says, it was 69; is that your testimony?
                                    A.     That's my testimony.

         \lC'>U‘l-l>(a3|\)
                                    Q.     The other accounts, though, it says sp1it
02:06                        50/50.       You're wi11ing to spiit a11 other accounts 60/40
                             in your wife's favor except the one that you're

                             admitting is her separate property, right?
                                    A.     That's correct.   She can have that.   That's
                             hers.
02:06                                0.    That takes us through numera1 7 there on
        11                   Page    2.    Frequent fTier mi1es, again, you're saying it's
        12                   sp1it even1y in this proposed disposition, but you're
        13                   wi11ing to give her a11 of the remaining frequent f1ier
        14                   mi1es, right?
02:06   15                           A.    It's over 150, so it's more than haif of what
        16                   it was when we sp1it.       So yes.
        17                           0.    And the reason it's not 300,000 anymore is you
        18                   f1ew to London for that aforementioned MBA program,
        19                   right?
02:06   20                           A.    And a coup1e of other trips, yes.
        21                           0.    Credit card debt, you're wi1Ting to pay a11
        22                   debt in your name; is that right?
        23                           A.    That's correct.
        24                           Q.    Now, bottom of Page 2, with regard to a1imony,
02:06   25                   your proposa1 is exactiy what's written here; is that


                                                     VIRGINIA BUNTING, CSR
                                                         (512) 940-6597
                                                                                                               28



                            right?     You're wi11ing to get her up to 2,000                  a   month
                            regard1ess of whether your retirement 50 percent that
                            goes to her is 1,000         a   month, or 1,500, or 1,700?              You

        \lO‘)O1-l>~(»)l\)
                            wi11 make up the difference and make sure she gets 2,000
02:07                       a   month for five years; is that your testimony?
                                                                        I




                                  A.    Yes, sir.
                                  0.    Because you've a1ready done it two years during
                            the divorce; is that your offer?
                                  A.    Yes.    And that wi11 a1so pay the fu11 $2,000
02:07                       unti1 my retirement in August.
        11                        Q.    Oh, so before -- we11, that's important.
        12                  Before your retirement in August, even though you're
        13                  getting zero retirement, you'11 continue to pay her
        14                  2,000 a month, and you'11 be paying the who1e 2,000                        a

02:07   15                  month.     And that    --    but you're wi11ing to do that; is
        16                  that right?
        17                        A.    Yes, sir.
        18                        Q.    Okay.     The persona1 property wi11 be or a1ready
        19                  has been divided; is that your testimony?
02:07   20                        A.    The three items Iisted on here is sti11 at the
        21                  house and my persona] effects and c1othes. I think
        22                  that's a11. A11 of the stuff that's 1isted on here is
        23                  sti11 there.        Except for        I   don't   -—   I   had a11 of my

        24                  schoo1books and papers in the hutch that was moved.                            I


02:08   25                  wou1d 1ike those back.            I       don't know where they are.


                                                        VIRGINIA BUNTING, CSR
                                                            (512) 940-6597
                                                                                           29



                            Q.   Okay.     It sounds Tike    except for schoo1books
                        and a weight set that she can't possib1y have any
                        interest in, persona1 property has been divided; is that

        \lO§U1-bOJl\)
                        your testimony?
02:08                       A.   Yes.     And a Persian rug.
                            Q.   The chart, the spreadsheet there on Page            3   of 3

                        shows that she, being your wife, wouTd get
                        approximate1y, by that caTcu1ation, 70 percent of the
                        community marita1 estate. And, in fact, it's worse than
02:08                   that, it's more than 70 percent because you're dividing
        11              the house and the account 60/40 in her favor, but you're
        12              wi11ing to do that, right?
        13                  A.   That's correct.
        14                  Q.   Okay.     Last thing, Major Peck.      You remember

02:08   15              the motorcyc1ing picture when she sent in Tate,          I   guess
        16              October it was in 2013,      a   picture of herse1f on   a

        17              motorcyc1e with somebody she was dating, right?
        18                  A.   Or whoever, yes.
        19                  Q.   And she went on a11eged1y you heard the
02:09   20              testimony about    a   short motorcyc1e ride?
        21                  A.   Yes.
        22                  Q.   Did she te11 you where she went?
        23                  A.   She said she went to Burnet.
        24                  Q.   Burnet, Texas?
02:09   25                  A.   Burnet, Texas.


                                               VIRGINIA BUNTING, CSR
                                                   (512) 94_0-6597
                                                                                                          30


          _x
                                   Q.        And back.
                                   A.        And back.
                                                     MR. RIPPY:     A11 right.       Judge,   I   wi11 pass

                               the witness.
02:09   OtO®\lO)O‘I-l>¢A>|\)
                                                            CROSS-EXAMINATION
                               BY MR. HINDERA:
                                   0.         Major Peck, I've marked this exhibit as No. 30.
                               And the second page of that exhibit, do you recognize
                               that?        That's your LES, right?
02:09                              A.         Yes, LES.      I   think   I   provided that to you guys.
                                   Q.         Now, the LES that you get, because I'm having
                               troub1e figuring out where 8304 comes from that's in
                               your pretria1s, the "BAS" that you get, which is Basic
                               Army Assistance, right?
02:10                              A.         I   think.
                                       Q.     But that's the food and that kind of stuff,
                               correct?
                                    A.        Yes.
                                       0.     That a11otment is not taxed, is it?
02:10                                  A.     I   don't think so.
                                       Q.     Okay.     And the "BAH" there is not taxed,
                               either.        In fact, that's for a housing a11owance,

                               correct?
                                       A.     That's for housing, and           I   don't be1ieve it's

02:10                          taxed, either.           I   think you're right.


                                                            VIRGINIA BUNTING, CSR
                                                                (512) 940-6597
                                                                                                            31



                                   0.     Now, are you fami1iar with how you change --
                            how you equate the BAH and BAS to the civi1ian
                            equivaient?
        \lO3U‘l-l3(:JI\'>
                                   A.     No.

02:10                              Q.     we11, if you take         --   if the BAH is not taxed,

                            then you simp1y divide the marginai tax rate into the
                            BAH.        Have you ever heard of that?
                                   A.      No,   sir.
                                                 MR.    HINDERA:     Your Honor, I'm going to ask
02:11                       that Petitioner's Exhibit 30 be admitted into evidence.
        11                  And it's the LES, p1us the ca1cu1ations to arrive at the
        12                  civi1ian equiva1ent.
        13                                       THE COURT:        And what's the number on that
        14                  exhibit, Counse1?
02:11   15                                       MR. HINDERA:        This is No. 30.
        16                                       MR.    RIPPY:     we11,   I   guess our objection is
        17                  ca1cu1ation by whom?             I   suppose   I   wou1d   --   if there were

        18                  the producer of this hearsay document here,                         I   wou1d

        19                  cross-examine him about how do you convert it.
02:11   20                                       MR.    HINDERA:     I   did it.    And     I   did it

        21                  according to the 1991 articie by Mark Su11ivan in the
        22                  Army Times.
        23                                       THE COURT:        we11, Counse1, that fa11s
        24                  within the province of doub1e hearsay.
02:12   25                                        MR.   HINDERA:     I   understand.        I   wou1d be


                                                         VIRGINIA BUNTING, CSR
                                                             (512) 940-6597
                                                                                                                 32


         _\
                                g1ad to --                                  _




                                                   MR. RIPPY:        we11, Judge, it's a document.
                                I   can't cross-examine the document.                     I   can't swear in
                                Mr. Hindera and cross-examine him and he can't be a fact

02:12                           witness.        So I'm kind of --       I       see what's happening, he's
                                trying to show that if you make a certain amount of
        OOOl\)




                                money in the mi1itary, it's more if you're a civi1ian,
                                but man    --    Judge,    I   wou1d cross—examine somebody if they
                                were arguing do11ars are different for mi1itary peop1e.
02:12                                              MR.‘HINDERA:         we11, in fact, they are,
                                Your Honor, because             --

                                                   THE COURT:         Before we begin arguing that,
                                Counse1    --

                                                   MR. HINDERA:         Pardon?
02:12                                              THE COURT:         Before we begin arguing that,
                                Counse1,    I    don't beiieve that there is testimony.                    And

                                if you're getting ready to testify,                   I       be1ieve that that
                                wou1d become       --     that wou1d complicate things a bit.
                                                    MR. HINDERA:        It wou1d.             And Tet me just
02:12                           introduce the LES.
                                                    MR.    RIPPY:     That's fine.
                                                    MR. HINDERA:        That was one of the
                                attachments that we took off of our proposed
                                disposition, so we have no objection.
02:13                                               THE COURT:        And what's the number on the


                                                               VIRGINIA BUMTING, CSR
                                                                   (512) 940-6597
                                                                                                                           33



                     _\
                                               LES?
                                                                       MR. HINDERA:         It is 30,    Your Honor.
                                                                       THE COURT:         A11 right.

                                                                       MR. HINDERA:         And I've taken off my
02:13                                          ca1cu1ations there.
                                                                                           wou1d you agree with me,
                   OLOOO\lO)U'1-l>0Ol\J




                                                      Q.         (By Mr. Hindera)
                                               Major        --

                                                                       THE COURT:         Ho1d on because    I   haven't

                                               admitted your exhibit yet.
02:13   _x
                                                                       MR. HINDERA:         I   apo1ogize.
        .._x
                                  _\
                                                                       THE COURT:         You move the admission of 30;
        .—|
                                I0             is that correct?
         ._\                      OJ                                   MR.     HINDERA:     Yes, Your Honor.
         _\
                                  -A                                   THE COURT:         30 is admitted.

02:13    .1                         U1                                   (Petitioner's Exhibit No. 30 admitted)
             _\
                                      O‘)
                                                       Q.        (By Mr. Hindera)           Now, Major Peck, this aI1
             .4
                                          \l
                                               began when you asked your wife to move out, correct?
             _\
                                      m             A.  we11, I guess, or when I asked her for a
             .—L
                                          (D   divorce.
02:13        MO                                        0.        Okay.       You negotiated with the therapist, that
             l\)                          _\

                                               you both were seeing, to have her move out of the house
             l\) l\J                           in   December of 2011 for two weeks, correct?
               l\) (.9                                 A.        I   guess.
               l\) -5                                                    MR.   RIPPY:     we11,   I   guess our objection to
02:14          |\J 01                          this is re1evance.                 I   don't want to retry the temporary


                                                                                VIRGINIA BUNTING, CSR
                                                                                    (512) 940-6597
                                                                                                                           34


                    _I
                                               orders, so I'm not sure why who moved out in 2011 is
                                               re1evant to anything.
                                                                 MR. HINDERA:       He asked him about the

                                               temporary.       There are no temporary orders other than the
02:14                                          mediated agreement.        I   don't want to take up a Tot of

                                               time, but Mr. Rippy characterized it a certain way.                        He
                    O(OCO\lO7U1-BOON)




                                               raised the issues.
                                                                 THE COURT:        what issue is that?
                                                                 MR.   HINDERA:         Of how generous Mr. Major

02:14    _x
                                               Peck has been throughout this affair.
         _\                        _\                        THE C0URT:V Res ipsa Toquitur.                   I   don't
         _.x
                                   |\)         particu1ar1y see it as being              --   go ahead, Counse1.       The
         .5                             0)     objection is overruied.
         A                              -5
                                                                 what's the number on that exhibit?
02:14     _\                            U1                       MR. HINDERA:           This is No. 31.      And I'T1

           _;                           O)     make this quick, Your Honor.               I've just got these
           ..x
                                        \l
                                               documents to put in.
                                                                                    Mr. Major Peck,         is that the
               _;                       oo           Q.    ‘(By Mr. Hindera)
               _;
                                        (O     document that you created?
02:15      N)
                                        O            A.    Yeah.
               I\)                       _\
                                                     Q.    And, in fact       --

               NN                                                  MR. HINDERA:         Your Honor, we wouid ask that
               N 02                            No.   31   be admitted into evidence.
                N)
                                         A                         THE COURT:      31    is admitted,   I   be1ieve.       I


 02:15          |\)                       01   a1ready     --




                                                                        VIRGINIA BUNTING, CSR
                                                                            (512) 940-6597
                                                                                                                          35



                         ._L                                   MR. RIPPY:     No objection, Judge.
                         I\)                                   THE COURT:     A11 right.
                          00                                   (Petitioner's Exhibit No.               31   admitted)

                          A                                    MR. HINDERA:          Do you want to take a Took at

02:15
                           U‘!
                                         it?
         ‘




                           O7                                  THE COURT:        I   be1ieve he's seen it.
                               \I
                                               Q.     (By Mr. Hindera)               And, in fact, she moved
                               on        out -- you moved -- strike that.
                               Q                               She moved out, then, on the 16th of
02:15        ..x

                               O         December, did she not, that weekend?
             _\                -‘
                                              A.  I assume that's correct.  That sounds right.
              .._\
                               I\>             Q.     Now, she moved out on the 16th of December, and
              _\               00        you had negotiated that dea1 with C1audia Ghio and
               _\              JE-
                                         Mr.   Boothe     --    Jason Boothe, correct?
02:15          _\              U1              A.     I   remember Jason.             I   don't remember if C1audia
                   _\          O7        was there, but          I   wiT1 say she was.            I   don't remember
                   _;
                                \l
                                         that.
                   _\           G)               0.   Okay.          Now, you changed the Tocks on the 27th
                   ..x
                                (O       or the 28th of January, correct?
02:16              l\)
                                O                A.   I   don't remember the exact date.                     I   did change

                   |\J              .4   the Tocks.
                     l\) I\)                                   MR.    HINDERA:        May   I   approach, Your Honor?
                     l\)            00                         THE COURT:        You may.
                     l\) -I3                     Q.   (By Mr. Hindera)               Sir, Tet me hand you what's a

 02:16                  N U1             text message between you and your wife.


                                                                        VIRGINIA BUNTING, CSR
                                                                            (512) 940-6597
                                                                                                                                       36



                    _\
                                                        A.    Okay.
                                                        Q.    And does that refresh your memory as to whether
                                                    you changed the Iocks?
                                                        A.    This wouid be              a   Biackberry.        I   don't have   --


02:16                                               that's not    a   Biackberry, so            I   don't know what that is.
                                                              This is not            a   text from you?
                    O                                                                                                      37


          .3
                                 records affidavit attached to that and fi1ed,
                                 Your Honor.
                                     Q.    (By Mr. Hindera)        Those are Jason Boothe's
                                 notes, correct?
02:18   (DtO®\lO1U'1J>C.\>l\'J
                                     A.    Okay.‘
                                                 MR. HINDERA:      Your Honor, we wou1d ask that
                                 Petitioner's Exhibit 17 be admitted into evidence.
                                                 MR. RIPPY:       Judge, can   I   take the witness
                                 on voir dire for a second about this?
02:18                                            THE WITNESS:       I've never seen this before.
                                                 MR. RIPPY:       we11, that wasn't my question.
                                                       VOIR DIRE EXAMINATION
                                                                     I




                                 BY MR. RIPPY:
                                      Q.   My question is:        what's the date of that?
02:18                                A.    This says January 21st of 2012.
                                                 MR. RIPPY:       Judge, that's the objection.
                                 Two-and-a—ha1f—year-01d marita1 counse1ing records‘
                                 re1evance.
                                                 MR.   HINDERA:     It is reievant,     Your Honor,
02:19                            because he dea1s with the issue of pain and caregiving
                                 that he was supposed to be doing for my c1ient. The
                                 fact is he knew this     --   he knows and knew that this

                                 woman is infirm and is disab1ed, and that's what part of
                                 the counse1ing was about.
02:19                                            THE COURT:       I'm going to overru1e the



                                                        VIRGINIA BUNTING, CSR
                                                            (512) 940-6597
                                                                                                                   38


                          _\
                                                  objection.       what's your number on that, Counse1or?
                                                                     MR. HINDERA:      17,   Your Honor.
                                                                     THE COURT:     Your objection, Mr. Rippy is
                                                  noted.    17 is admitted.

02:19                                                                (Petitioner's Exhibit No. 17 admitted)
                    —\OU‘l-kO0|\J




                                                                       CONTINUED CROSS-EXAMINATION
                                                  BY MR. HINDERA:
                                                       Q.    And, sir, wou1d you read that high1ighted
                                                  portion there for the Court?
02:19                                                  A.      "To better understand pain/caregiver

                                                  re1ationships and issues.“
        _\_\




         _\                                 l\)        0.      In fact,     that was one of the issues that you
          .3                                (A)
                                                  had throughout the marriage was Ms. Peck, because of her
          ._x

                                            A     physica1 condition, cou1d not be intimate with you on a
02:20      _;                               U1    regu1ar basis, cou1d she not?
           _\
                                            O‘)
                                                       A.      I   do not ever think that was because of the
               _;
                                            N     physica1 issues.          That was a persona1 choice of hers.
               _;
                                            Q          0.      Okay.    But you wou1d agree, in fact, that was
               _\
                                            (O    part of the issue was how you were dea1ing with her
02:20      NO                                     physica1 infirmity, as per those notes and other notes
           N                                .4    in there?
           l\) l\>                                     A.      I   guess.    I   mean, it's -— did we ta1k about her
               N 0)                               issues, sure.
               l\) -h
                                                       Q.      And just so we're c1ear, you agreed she didn't
02:20          N) U‘!
                                                  have to work?


                                                                             VIRGINIA BUNTING, CSR
                                                                                 (512) 940-6597
                                                                                                                          39


                      _\
                                                 A.   I   made the      --

                                                 0.   That's what you to1d your attorney?
                                                 A.   Yes, and      I   just said that up here.        Yes.
                                                            MR. HINDERA:         Your Honor,    I   think that's
02:21                                        aT1 we have for this witness.
                    O(DG>\lO3U‘I-l>OJ|\J




                                                            THE COURT:         Very we1T.     Anything e1se,
                                             Mr. Rippy?
                                                            MR. RIPPY:         Just very, very briefiy, Judge.
                                                            I'm going show the witness what's going to

02:21   _x
                                             be marked as our Respondent's No. 1, since Court and
        _\                        .5
                                             Counsei may be wondering why we started with No.                 2,

        _\
                                N            which is his W-2, just to show the Court the LES that's
              _x.
                                00           now been admitted. That's not what we used to ca1cu1ate
         .5
                                -I3
                                             his month1y income.          we used his 2013 W-2, because the
02:21    _\                       U1         LES, of course, he didn't make that amount of money
         _\                        O)        every month.     And so we're just showing where our number
         A                           \l      came from on our proposed disposition.
             _\
                                   CO                       THE COURT:         And your objection, Counse1?
             _\
                                   (O                        MR.    HINDERA:     The numbers there are
02:21    l\)
                                   O         mis1eading as we taiked about, Your Honor, because the
         l\)                           ._\
                                             W-2 on1y dea1s with taxab1e income. And the bu1k of his
         N                           l\)     income is from    --   not the buik, but about 25 percent of
         l\) (.0                             his income or more is nontaxab1e.              Therefore, it doesn't
             N) -h
                                             show up in the N42.
02:22        l\) 01                                          THE COURT:        Objection is overru1ed.             It's



                                                                        VIRGINIA BUNTING, CSR
                                                                            (512) 940-6597
                                                                               40



         admitted.
                                 REDIRECT EXAMINATION
         BY MR. RIPPY:
             Q       Major, what is that?
02:22        A.      It's my w-2.
              Q.     And is that your W-2 for 2013?
              A      That's correct.
              Q.  And that's how we ca1cu1ated your net gross
         income, divided the Socia1 Security wages there by 12?
02:22         A.     Yes, sir.
              Q.  But the Court has -- you understand, you're
         Ieaving earnings that shows you've got a BAH a11owance,
         as everybody does basica11y in the miIitary,
                                                      right?

              A.     That's correct.
 02:23                    MR. RIPPY:        Judge,    I   wou1d offer
         Respondent's    1.

                          MR.    HINDERA:       No objection, Your Honor.

                          THE COURT:        1   is admitted.
                          (Respondent's Exhibit No.            1   admitted)

 02:23                    MR. RIPPY:        No further questions for this

          witness.
                          THE COURT:        A11 right.       Mr. Hindera, do you

          have any additiona1 questions you wish to ask this
          witness?
 02:23                    MR.    HINDERA:       No,   Your Honor.


                                  VIRGINIA BUNTING, CSR
                                      (512) 940-6597
                                                                                                                                     41



                       _\                                             THE COURT:       You may step down.                Your next

                                                     witness, Mr. Hindera.
                                                                      MR.   HINDERA:        I    just have myseTf on
                                                     attorney fees.
02:23                                                                 THE COURT:       You may testify on attorney
                                                     fees from a seated position, Counse1.
                     OtDm\lO'>U'|-PCDIU




                                                                      MR. HINDERA:          Your Honor, the tota1 amount
                                                     that Ms. Peck has paid is $39,417.                         Now, in part -- and

                                                     I   wou1d 1ike to have this admitted into evidence here.
02:24    ._\
                                                     This is No. 32.
         ..x                              _L                           MR. RIPPY:      Sure.
         _\                               l\)                          MR. HINDERA:         I    wou1d ask that No. 32 be
          _;                              (.0        admitted, Your Honor.
          _\
                                          J5                           MR. RIPPY:      No objection, Judge.

02:24      _\                             U1                           MR. HINDERA:         And       I       wouid Tike to pu11
           _;                             07         out one -- that's the sum total of the bi11s. we issued
               _n                          \l        five bi11s with Ms. Peck, but the one that is more
               ..x                         G3        re1evant than the others          --       and       I   wou1d Tike to just
               ._x
                                           E0        give it to the Court as a courtesy is this June 14th,
02:24          |\)
                                           O         2012.     Now, it's in this document here.
               N                               _;                      THE COURT:      which          I       have a1ready admitted.

               M                               l\)                     MR. HINDERA:         Yes.
                N) (.0                                                 (Petitioner's Exhibit No. 32 admitted)
                                                                                                                                      --
                 |\) J?-                                               MR. HINDERA:  And that has in it the two

 02:25           l\)
                                               U‘!
                                                     the new    --   at the beginning of this case, we bi11ed



                                                                              VIRGINIA BUNTING, CSR
                                                                                  (512) 940-6597
                                                                                    42



        every time there was      a   b1owup.     So when there was the

        b1owup over he changed the Iocks, there was                a     bunch of

        bi11ing that went in.         The same with the mediation and
        what have you.     That bi11 that you have there
02:25   encompasses what was incurred by Ms. Peck in the two
        fai1ed attempts to overturn the mediated agreement that
        Major Peck entered into, Your Honor;
                      And no matter how it's characterized by
        Mr.   Rippy, that's exact1y what it was.               The Court can
02:25   read that fi1e.     So we wou1d ask for $19,000 in attorney
        fees, but rea11y,    I    think we have     a       strong and
        Tegitimate c1aim for the 4,400 -- for the $4,492 that
        Ms. Peck paid in dea1ing with'the attempts to overturn
        the agreement he entered into with a mediator.
02:26                    So with that,     I    rest, Your Honor.
                         MR. RIPPY:      No questions for this witness,

        Judge.
                         THE COURT:      You rest, Mr. Rippy?v
                         MR. RIPPY:      We rest and c1ose, Judge.
02:26                    THE COURT:      So both sides c1ose.
                         A11 right, Tawyers.            I   don't need any fina1
        argument.    I   be1ieve that what the parties             --    what Ms.
        Peck has in her possession, she keeps.                  what Major Peck
        has in his possession, he keeps.
02:27                    The Court strong1y encourages her to e1ect


                                 VIRGINIA BUNTING, CSR
                                     (512) 940-6597
                                                                                                                       43


                 _\
                                               to pay the Survivor Benefit because it is measured by
                                               her Tife, not his, but that's an expense that she shou1d
                                               share with Major Peck.         And   I   be1ieve that was what    I


                                               heard him say he was wi11ing to do, which is pretty
02:27                                          much   --   that goes down the Tine with what         I   do in other
               O€O(X)\lO‘.vO'lJ>(:.)l\)




                                               cases.
                                                                  The house wi11 be so1d.        The proceeds wi11
                                               be divided 60 percent to Ms. Peck, 40 percent to
                                               Major Peck.
02:27   ..\
                                                                  She is driving the Nissan.        I    wi11 award
        _l                         _l
                                               the Nissan to her.         I'm awarding his vehicie to him.
        _\
                                10                                I   be1ieve that, regard1ess of the
         ._x                       0)          ciassification of the property he1d in the Morgan
         _\
                                -h             Stan1ey account, I'm awarding it in its entirety to him.
ogma      _x
                                   U‘!
                                               Regard1ess of the c1assification of the property
          _\                          O)       contained in her account that she says is her separate
          _\
                                          \l
                                               property,     I   wi11 award entire1y to her.        The accounts
          _\                              oo   not mentioned are divided 60/40, 60 to Ms. Peck, 40 to
          .1
                                          (0   Major Peck.
02:28     IO                              0                       I   be1ieve that there is    a   concession here
          N                               _\
                                               on the frequent f1ier mi1es, which he is saying go
          |\) |\)                              entireiy to her as they        --    of those that current1y exist
              N) 60
                                               at present.
              l\) -5                                              Each party wi11 pay the credit card debt in
02:28         N) (TI                           their name.        Major Peck agreeing to pay that portion


                                                                         VIRGINIA BUNTING, CSR
                                                                             (512) 940-6597
                                                                                                                         44


                 _\
                                             that he has borrowed to make the house payment.
                                                              Now,   I    do not find that Mrs. Peck is
                                             disab1ed.    I   do find that she is on a very distressing
                                             combination of medicine.                I    do be1ieve that that may be

02:29           OCO®\lO3U‘l-l>(aJl\)
                                             a factor in her employment possibi1ities as they
                                             currentIy exist.’ And it might do her we11 to confer
                                             with one physician about her issues, because it's the
                                             Court's experience with this particu1ar mixture of
                                             medicine causing prob1ems in cases simi1ar1y situated to
02:29   ._;
                                             this one.
        .1                   _\
                                                              So for two years from today's date, at
        ._x                l\)               which time   I   am granting their divorce, Major Peck wi11
        _x                   C0              pay her a tota1 of $2,500 per month.                   For three years,
         ._x                 -I3
                                             he wi11 pay her a tota1 of $2,000.                   At the termination

02:30    _\                    01            of five years, his a1imony ob1igation ceases.
          ..x
                               03                             I   be1ieve that he mentioned             a   weight set
          _\                     \l
                                             and his books and persona1 items.                   You may ta1k to
          .5                   oo            Mr. Rippy about your persona1                  property that you may
          _\
                                 (O          have.
02:30    |\'>
                                 O                            Mr. Rippy,         I       need a c1arification of those
         l\J                           _;
                                             things that Major Peck is asking to be returned to him
          N) N)
                                             that are of a persona1 nature to him.                   Certainiy, his
          l\) (.0                            weight set, certain1y his books, certain1y his persona1
          N                            -l>
                                             papers a11 need to be returned to him. Are there
02:30         l\)                      01    additiona1 things that          I       missed?


                                                                         VIRGINIA BUNTING, CSR
                                                                             (512) 940-6597
                                                                                                                         45


                    _\
                                                            MR. RIPPY:         Judge, the short answer is no.
                                             The Tong answer is on her rather detai1ed Tist.                    And in

                                             this regard, we appreciate itl               The Persian rug and the
                                             headboard, which      I   think are fami1y heir1ooms of
02:31                                        Major Peck's   --

                                                            THE COURT:          Those need to be returned to
                  Of.O®\l(DO'l-b0Jl\)




                                             him.
                                                            MR. RIPPY:            I   think she agreed to that in
                                             her Tist, but he wanted the Court to be aware of that.
02:31   _\
                                                            THE COURT:            Okay.    Those things that
        _\                       _\
                                             be1onged to him before he was married to her need to be
        ._x
                                N)           returned to him.
        _\
                                 0.7
                                                            MR. HINDERA:              The Persian rug and what
        ...\

                                 -h          e1se?
02:31    _\                        U1                       MR. RIPPY:            And headboard.     And   I   beiieve
          _\
                                   CD        she said in her Tist that he cou1d have them, but he
          _\                            \l
                                             wanted the Court to be made aware of it.
             .3
                                        W                  THE COURT: Now, I don't reca11 the kind of
             _1
                                        (O   car she's driving         --   or he's driving, but I'm giving

02:31     NO                                 that to him.
                                                             I'm not awarding any attorneys’ fees.
         .




             N,                         _\




              l\) l\)                                        Gent1emen, anything            I   missed?
              IV (.0                                         Thank you.
               I0                       A                    MR.       HINDERA:       Thank you, Your Honor.
               l\) 01                                        (Proceedings concluded.)


                                                                        VIRGINIA BUNTING. CSR
                                                                            (512) 940-6597
                                                                                       46


         _\                                         REPORTER'S CERTIFICATE


                               STATE OF TEXAS            *


                               COUNTY OF WILLIAMSON      *




       OQOGJNIGOI-l>0~>l\3




                                   I,  Virginia L. Bunting, Deputy Court Reporter in
                               and for the County Court at Law No. 4 of wi11iamson
                               County, State of Texas, do hereby certify that the above
                               and foregoing contains a true’and correct transcription
                               of a11 portions of evidence and other proceedings
                               requested by counse1 for the parties in the above-sty1ed
_x
                               and numbered cause, a11 of which occurred in open court
                               or in chambers and were reported by me.
                                      further certify that this Reporter's Record tru1y
_x                 _\




                                    I
_\               K)            and correct1y ref1ects the exhibits, if any, offered by
                               the respective parties.
                   (.0


                                    WITNESS MY OFFICIAL HAND on this the 18th day of
_\




_\
                   -h          September, 2014.
                    U1

                                                    /s/ Virqinia L. Buntinq
 _\




 _\                 O)                              Virginia L. Bunting, CSR
                                                    Texas CSR No. 5704
 ..x                  ‘I                        -


                                                    Expiration Date: 12-31-15
                                                    P.O. Box 405
 _\
                    W                               Liberty Hi1T, Texas      78642
                                                    (512) 940-6597
 _;
                    (D



l\)
                    O

 |\)                    ...\




 l\) l\)




 |\) (A)




 l\.)
                        -5




     [0 O1




                                                     VIRGINIA BUNTING, CSR
                                                         (512) 940-6597
Exhibit   C
                                                              REPORTER'S RECORD
                                                            VOLUME 9 OF 9 VOLUMES
          _\




                                                          CAUSE NO. 13-0926-FC4
                                                   COURT OF APPEALS NO. O3-14-00440-CV

                                         IN THE MATTER OF                 IN THE   DISTRICT COURT
          O¢.OO3\lO3U'1-h




      IV 01
                          RESPONDENT'S EXHIBITS

                  DESCRIPTION             OFFERED   ADMITTED   RESPONDENT'S EXHIBIT NO.   1
a Employee's social security number                          OMB No. 1545-0008
                                                                                                                                   ~



b Employer identiﬁcation number      cl   Control   number                                    1'Wages,,tips, other compensation                          2 Federal income tax withheld
                                                                                                       247404.40                                              9802.92
     Employers name. address. and Z P code                                                   _3     Social security wages                                4 Social security tax withheld
                                                                                                                                                                    5419.07
(2

     DFAS A'm'N:D1?AsIN/Jamar                                                                     37404.40
     3399 EAST 55TH STREET                                                                    5 Medicare wages and tips                                  6' Medicare            tax withheld
     INDIANAPOLIS      IN 46249-2410                                                               87404.40                                                         1267.36
                                                                                              7 Social security tips                                     8 Allocated tips


e Employee's name, address, and ZIP code                                                      9 Advance EIC payment                                       10 Dependent care benefits
     WAYNE copy PECK
                                                                                              -12    See    instructionsforibox 12                       -14 Seerlnstructlonsfor                 box 14




                                                                                              13
                                                                                                       D                                            RPleanremen
                                                                                                                                                                                                  U Th.“
                                                                                                                                                                                                               .         ,




                                                                                                            St tuto                                      ti             1
                                                                                                                                                                                                              p'§3"y
                                                                                                                                                                                                      siolk
                                                                                                            eniploygye
                                                                                                                                                                            V




15 State Employers state ID number          16 State wages.       lips, etc.    17 State income tax 18 Local wages,            tips.     etc    19 Local income tax                       20     Locality   name
       TX
15 State Employer's state ID number         t6 State wages. tips, etc.
                                                                       717
                                                                           State income tax 15 Local wages,                     tips.    etc    i9 Local income tax                       20     Locality   name

                                                                                                                                Department of the Treasury - Internal Revenue Service
                       Wage and Tax
Form        w-2        Statement
                                              2013                                                                          Copy B To Be Filed With Employee's FEDERAL Tax Retum
                                                                                                             This information            is   being turnishecl to the Internal Revenue Service




 a Employees social security number                           OMB No. 1545-0003 This information is being furnished to the lntemal Revenue Service. you are required to tile a   If
                                                                                                                                       this income is taxable and you fail to report
                                                              tax return, a negligence penalty or other sanction            may be imposed
                                                                                                                               on                  you   if                                                                  it.




 b Employer identiﬁcation number      d Control number                                         .1Wages, tips, other compensation                              2 Federal income tax withheld
                                                                                                    37404.40                                                          9302.92
 0 Employers name, address, and     Z P code                                                   3 Social security wages                                        4 Social security taxwithheld
      DFAS A’I‘TN:DFASIN/JAMBF                                                                      87404 .40                                                     5419. 07
      5359 EAST 551“ STREET                                                                    5 Medicerewages and tips                                       6 Medicaretaxwithheld
                      IN 45-24e~24).»o                                                                                                                            1267 35.
                                                                                                                                                              ~
 ~
      INDIAN!-XPDLIS                                                                                37404 _4D
                                                                                               7 Social security tips                                         8 Allocated        tips



     e_Employee's name. address, and ZlP code                                                  9 Advance EIC payment                                          10 Dependent care beneﬁts
      WAYNE   con‘;   PECK
                                                                                               12 See instructions for box 12                                     14 See instructions for box 14




     15 State Employefsstate lD number       16 State wages.       tips. etc.
                                                                                                  13
                                                                                                       E]
                                                                                                            St tuto
                                                                                                            erraiployreye

                                                                                17 State income tax 18 Local wages. tips, etc
                                                                                                                                                 ~
                                                                                                                                                 ~   Retire me" t
                                                                                                                                                     Plan
                                                                                                                                                 19 Local income tax                       20
                                                                                                                                                                                                  D    Th'rd
                                                                                                                                                                                                       siclk

                                                                                                                                                                                                 Locality
                                                                                                                                                                                                               pg?“
                                                                                                                                                                                                              name
                                                                                                                                                                                                                     ‘




       TX
     15 State Emp|oyer‘s,state ID number     16 State wages,       tips. etc.   17 State income tax 18 Local wages,              tips,   etc     19 Local income tax                       20    Locality     name

                                                                                                                                 Department of the Treasury                      -    Internal   Revenue Service
                       Wage and Tax
     Fcnn   W_2        Statement
                                               201.3                                     Copy C For‘EMPLOYEE‘S RECORS (See‘Notice»to~Employee onback ofcopyrﬂ)




                                                        ~
                                                            EXHIBIT No_
                                                                                mmi
                                                        ~~~
                                                        ~ 3«zs—i\l
                                                                                         I




                                                        ~    V-
                                                            Buivriiio
RESPONDENT’S EXHIBIT NO.   2
                                                       0
     Mar 13 14 O7:31a             Shoe Biz                                                               8307955310                           ‘*2



:1
                 H                                                                   r                         I       r
                                                                                                                                  ‘



                                                                                                                                          s




                                                                                                                           VD‘.   038|’£l§|‘:715


                                                 iast will                      with      mstameat at
                                           u




                                                                      jllliliurb     9.      iﬁerk:


                                                                           Jfitst    Qliutlizil.




                  1. 1,   Milford V. Peck. of Bexar County, Texas, in good mental and physical heallh make and publish
                  this First   Oodidl to my Will. which was executed by me on July_ 1, 1988, in the praence of Karen
                 W. Miller, Maria               H. Clark, and ‘Fern Oxford.


                 2. I     hereby amend section 7.0 of my will to read as fellows:


                                        ‘2.0     PRIMARY BEQUESI‘. I give to my childnen Anne Cherly linn.
                                        Jeén Marie Howard, Wayne Cody Peck, and Robin Lerlene Peck all
                                        of my. estate, including the rest, residue and remainder thereof, in
                                        equal sharu per stirpes. If any of these children [ails to survive me
                                        ns      deﬁned herein and does not leave              surviving issue, then that
                                        deceased         ch.ilrl’s   share shall pass in equal shares to lbe survivors
                                        among Anne Cherly Linn, Jean Marie Howard; Wayne Cody Peck.
                  :
                                        and Robin Lerlene Peck. This section is subject to the §ol1cwing:"


                3, I    hereby xepublkb. and             ratify   the remaining provisions of my will, including but not limited to the
                sub-sections        numbered           2.0.1   and 2.0.2.

                4.    This First    C-‘odicil     to   my Wﬂl eonsisls afz typewritten        pages, including the pages containing the
                agtestation clause              and the    Self-Proving Afﬁdavit. I have inilialed each page for the                  purpose of
                identiﬁcaﬁon, all in the prescneeof the undersigned                     who wimessed the cxecuLinn of this First Codicil
                tn    my Will at my requal, on Sepremba E,                      1990.                              '




                Mlilfo      §@ Kai
                              .    Peck,       Tatum:                                                                                                   _




                Initials:
                                                                                                                                         Page       1




                                                                                                  CEETQ-'lE3




                                     2?            9.2
                                                                       ~
                             ~ EXHlB|TNO.£_ ~
                               3--\?-H
                             ~~~
                                   V.
                                            ~
                                        HUNTING          ~~
Mar1B1407:31a                 Shoe Biz                                                                  8307968310                                           11.3




         ~
      u D‘.


                   This Codidl was, on September 25, 1990, mad: and published as the I-‘us: Codicil to the bust Will
                   and Testament of Milfozd V. Peck, and was signed and subsnibed by the Testator, and
                                                                                                              by each
                   witns: in the presence of each other, who hexeby sign and subscribe their names hereto as
                                                                                                             misting
                   witnesses


                  93%,’
                  Donhia Dcmbo,
                                (Bmﬂ
                                   Witness
                   7410 Blanca, San Antonia, Tx.                           7410 Blanca, San Antonio,                       Tx
                   STATE OF TEXAS                       §
                   COUNTY OF EEXAR.                     §                  SELF EEOVINQ AFFIDAVIT
                   BEFORE ME, the undersigned suthorily, at uni: day persunuuy Ippenxed Millard          V‘ Peck, the             Tumor, and             the witnesses
                   whose narnex are nmuzibed to tn’: annexed or (ongoing Insu-umcnt,                 mpective capaeilin, and
                                                                                         in their                                                all   ntxaid pexsou
                  bung bymc dulynwom. we laid Mnrnm V. Peck. Tenaloi, declma to me and to me said wilnusex In my pmlnnca thauaid
                  instru-nun is the Fm: Codicil In the us: MI: and Tcilalnenl :1 ma Tnaalor, um um l: was willingly made and ueuned
                  a’: a In: In and
                                    dead fur the puxpo-ca therein uqmsed; and the said wluleues, eacll on lbcit cam, naked no  la the                      me,
                  praenoe and hearing at the said Tumor, that the laid    Tmmr        had declared in them that said innnunenz Ix      cudieil           Rm
                                                                   r, and um il was execuxed at such and Lhnun: Teuamr wanted each of them
                  lo me ha. Ml! nnd1'enanent arm: '1‘
                  la sign ll as 1 Whats! tII¢I'elu;and upon their oumi racb wlmem mud tunhnr
                                                                                                  man [hey did sign the same as wlmensuln the
              V   pmemr. ollhe Tanner and :2 ma aqua: at Tesmnr, that me Tuulcrvm at that than 18 years ofnge or aver and was
                  All sound mind; and that cut undid Witnesses win then :1 least 14
                                                                                        year: of age.




                  Milfo       .   Peck




                  Witness


                  Subscribed and aclmowledged beﬁore me by hzﬁlford V. Peck, Ttstator, and subscribed and sworn
                  to, befuxc me by Donhia Dembo and Kalhxyn L Reyts, the witnesses
                                                                                     on September      1990.                                     25,




                                                                                   %dﬂ
                                                                                                     mm A. mm:
                                                                                                      Nola-yman:
                                                                                               sure OF 11-:xAsc                              .




                                                                                            My can-Lsxp_._'p_._gsa up:

              Pxepared by:                                                                                  |‘—-—-»
              PAUL PRBIACK,              Armmmv 41- Luv
              7410 Bumco,           Sum: 420, SAN Amomo, ‘Imus 78216
              512<36&2Z22                '




              Ixtitrials:
                                                                                                                                                                    2




                                                                                                CEﬁTlF§EU TEIUE
                                                                                                STATE
                                                                                                The
                                                                                                ll
                                                                                                         (IF


                                                                                                          W5,
                                                                                                lie at} of xzmli
                                                                                                in rm; Jiﬁce.
                                                                                                                   5   a
                                                                                                                           MED \:G
                                                                                                                TEAA$._ EU_lsNTY
                                                                                                       uunanmvemlh
                                                                                                                           inn.   u   zln:
                                                                                                                                                 _'1
                                                                                                                                                 22:
                                                                                                                                                       ~
                           ~~
                            ShoeBu                                                                                   8307968310                                             P2
’   Mar181408ﬁ6a                                                                                                                                                            I"


                                                                                 x
                                                                                                         =
                                                                                                                 '


                                                                                                                         WL           UU€]Y.‘.l:L':[U
                                                                   .




                                                       No. 2388-91                                                      coumry                      coupe:
                                                                       ~                  IN                 THE
                                                                       "
                                                                                                                       OF
                                                                                                                                                      TEXAS
                                                                           "               BANDERA COUNTY,
                                                                                           LIST OF CLAIMS
                                                        BMENT AND 28, 1991
                                      xuvnumonx APPRLI     October
                                           Date of Death:
                                                     is a full,
                 The following all personal
            Appraisement ofState of Texas, the date of d
            situated intothe
                          this Estate
                                       as of
                                              of the
                                                     undersigned-
            and owing              knowledge
            to the
                    possession or
                                 xuvnwronx mm
                                                APPRAISBMENT
                                                             nacmnmrr-s ESTATE
                                             (moss  ESTATE



             REAL PROPERTY
             1..




                            Way, Unit 32
              A. 3 VillageOaks Condominiums,
                 Fairway    MA
                                                           ‘
                                                                                                 _

                                                                                                         s           6o,ooo.o.o
                           Brockton,                           $       50,000.00
                                                        Beach
                                             3, Pebble
                           Lots 23-24, Block    caunty,  TX                                                           65,000.00
              B.
                           Subdivision, Bandcra $ 65,000.00                                                  5

                                                      Estates
                            Los        7Tea and Green
                                                8,
                            Charlotte County, Florida 300-00
               c.                          s.
                                                                                                                         800.00
                                                                                                             $
                                                                                                                     125,gno_oo
                                      '-V0’!-‘AL s 125,300.00                                                5


               2.
               STOCKS AND BONDS




                                                                                                                                                                              ~
               A. Shearson Lehman
                                  Brothers
                             Account                                           6,921.04                          $     55,931.04
                             Account                                           2 ’ 4 2 4- . 99       .
                                                                                                                 $      ?:zi$[n’-I99-1% AND samu-
                                                                                                                               OF TEXF5; UQUNTV
                                                                                                                         %1[AdLE                  wlfu-.h:h‘s   ..u-

                                                Liquid A
                                                                                                                           9   numenl In
                   B   -
                            liﬁiyfus DL-mt             _
                                                                                                                         nf_§_pagns,':s             ahxI',tlrt1E;ndcqxr.

                                  »


                                      AC3                                                                                figs   and at muord
                                                                                                                              my
                                                                                                                                                                              ~,
                                                                                                                         in        affine;
                                                                                                                                                     Hat»       '1          er,
                                                                                     1
                                                                                                                                                                     :~=.
                                                                                                                                                    ~»'x.< .-    .




                                                                                                                         {W
                                                                                                                          §
                                                                                                                                .+‘~'*"74}\
                                                                                                                                             2”     ATTEST1-‘Q~
                                                                                                                                                    mmnv wamea,                   mum   r.Lza:<

                                                                                                                                              i           BRNDEF3 COUNTY. TEYA3
                                                                                                                                                    av                              A
                                                                                  8307968310                                               p3
Mar1a14os36a       Shoe Biz




 .1.   039.919:
                                         '$           11,283.83      S           11,283.83

         C.    Fall River Industries, Inc.
               No. N613/25 Shares       -0-                          $            -0-

                              TOTAL       $           70,639.86      $           70,639.36

         3.
         MORTGAGES AND NOTES                            NONE                        NONE

          4.
          CHECKING AND SAVINGS ACCOUNTS
          A.   Broadway Nat
               Account No.
               Regular Chec             1,191.21                         $       1,191.21
                                   $

                  Broadway Nati
                  Account No. 0
                  Personal Savin                                                     298.77
                                              5          298.77          S

                  Broadway Nat
                  Account No.
                  Money Market                         16,393.36         S        16,393.36
                                              $

                  Broadway            al Bank
                  Account 0
                  IRA                                  11,071.19
                                              $

                  Harlinqen National Ba
                  Checking Account No.                         .79       $          2,087.79
                                              $


                  USAA Corner
                  Account No.
                  IRA                                                             13,950.10
                                              s        13,960.10             $

                  USAA
                  Account No;
                               ‘




                  High Yield                           23,349.35             $
                                                  $                               —23cEa°7{§1?n'ff}3'
                                                                                                                           4:

                                                                                                            ~
                                                                                         '?‘hr.sé15ur«»x.-,
                  USAA
                                                                                                                                   .


                                                                                                                                       '        '




                                                                                                                                                    géb
                                                                                           n     n 'u|nunl lnwi1'   ll1i:t:'r‘iﬁ

                                                                                     °L..mwM mawuh
                                                                                                                           ~




                  Account No.                                                        }':h:     and ui ravoré
                                                                                     m urn; idﬁbé.
                                                                                     ~
                          Shoe Biz                                                       8307968310                                               p_4
Mar 18 1408:36a                                                                           '
                                                                                                     .                VUL          U-JU PAGE 533


                        Money Market                      3,171.42        $              3,171.42
                                              $

           I.           SAFE
                        Account No.39372                                                 10,978.27
                                              $           10,973.27       $

                                     TOTAL    $           71,523.20       S              60,452.00

           5.
           EMPLOYMENT BENEFITS                                            NONE
                                              NONE

           6.
           MISCELLANEOUS PROPERTY
           A. 1989 Ford Taurus
               VI #1FABP5243KA264o99                       5,500.00           $           5,500.00,
                    -                             $

                        Household furnishings,
                        tools,   equipment,
                        miscellaneous per-
                        sonal property                                                        7,500.00
                                                  $        7,500.90           U}




                                     TOTAL        $        13,000.00          -01»
                                                                                          13,ooo.oo

            7   .

            LIFE INSURANCE
            A.          Jefferson Pilot
                         Pol. No. PL1278252,
                         Insured: Milford V. Peck                                        100,000.00
                                                          100,000. 00           S
                         Jefferson Pilot
                         Pol No. PLl282272
                         Insured: Wayne Cody Peck                                         -0-
                                                      $     5,387.74              $
                         Jefferson Pilot
                         P01. No. PL277437
                         Insured: Robin Peck                                              -0-
                                                      $     5,754.36                 $

                                      TOTAL           S 111, 152 . 10                $   100,000.00

                                                      S 125,800.00                       125,800.00




                                                                                                                                         ~
                REAL PROPERTY                              70,639.86
                                                                                     $
                                                                                     S
                STOCKS AND BONDS                      $
                CHECKING/SAVINGS                      S    71, 523 .20               $
                MISCELLANEOUS PROPERTY                $    13 , O00 ()0
                                                                    .                $
                LIFE INSURANCE                        $   111,152.10                 $




                                                                                                                                   ~~
                                                                                               ﬁle   and of sacm!




                                                                                                                                          ~ ~
                                                                3                              in   my office.




                                                                                                                                         ~~
                                                                                                         st"-.'-,

                                                                                               /:3“
                                                                                                0
                                                                                                                                                 ~~
                                                                                                             ‘.u.2>,-J-_>.:_



                                                                                                aw,                     in
                                                                                                                           3
                                                                                                                          ‘P
                                                                                                                               D.".":'F-;_3‘a'
                                                                                                                                     .



                                                                                                                               CAP¥1‘,“v“             .CUuNT¥
                                                                                                                                             ~~       mm’. ‘.T.3(n1S
                                                                                                ,,a
                                                                                                                                     E
                                                                                                                                                      ...._....\ ..
Mar1814 08:37:-:1   Shoe Biz                                       8307968310,                            p 5




  {us}.   U3§P:uE4Eﬂ
                       GROSS ESTATE   $   392,115.15       $    359,89l.86

          ,L'ESS,     INDEBTEDNESS 
           Realty World. -Gold Cape Realty
                                                                                              '




                                                           ‘


           said. indebtedness secured by
           real property hereinabove
           described in ILA above
                       NET ESTATE     $   338,891.19           $316,667.89
                                      LIST OF CLAIMS
                                                       the Estate other than
                 There are no claims due or owing to Appraisement.
            those shown on the foregoing Inventory and
                 The foregoing Inventory, Appraisement,   and List of Claims
            should be approved and ordered of record.

                                                               Respectfully submitted,

                                                   Mar 1§ 1408:37a                       Shoe Biz                                       8307968810                                                         p.6




                    STATE OF TEXAS
                                                                     KNOW ALL MEN BY THESE PRESENTS
                                                                                             ,
                '



                                                                                                                                                              :,


                    coun-11::
                                       ,

                                           or BANDERA
                         I, PEGGY ASEMORE, having been duly sworn, hereby state on oath
                    that the foregoing Inventory, Appraisement, and List of Claims is
                    a true and complete statement of all the property and claims of the
                    Estate that have come to my knowledge.


                                                                                  «am, 42
                                                                                  PEG Y snonn,
                                                                                  Independent Executrix
                         SUBSCRIBED AND SWOR_N TO BEFORE ME by PEGGY IXSHMORE on tha 15.53
                    day Of   Segtember       1992, to certify which witness my hand and,
                                                        ,

                    seal of office.                                                                                                 _
                                                                                                                                                    .




                     FIL D‘


                                            2%
  r




 I
      '0mIIly Clerk 8and=




             ~
                            ~~
                            ~
                                _n   Count;/,Taxu
                                                    I




                         The foregoing Inventory, Appraisement, and List of Claims of
                                                                                                                .               42);                               ~
                    the above Estate having been filed and presented and the Court
                    having considered and examined the same and being satisfied that
                    it should be approved and there having been no objections made
                    thereto, it is in all respects APPROVED and ORDERED entered of
                    record.
                                                                      -       4
                                                        %‘ ‘day
                                     SIGNED on the              of        .
                                                                              ".3x1a»¢:.;A/                              ,   1992..


                                                                                    .57
                                                                                    £4            6             -
                                                                                                                                        4472/
                                                                                  Judg           Presidi,




                                                                     ~
                                                                                     ST£1IE‘JFTEK.~‘i5,EI]UE;
                                                                                     The dnuurnenl to which ilxis can
                                                                                     of
                                                                                     ﬁle um:
                                                                                     In
                                                                                            5 pages. is ML um: am.
                                                                                                 :1!

                                                                                          my ofﬁcs.
                                                                                                       record


                                                                                                                     ~~
                                                                                                                    2~
                                                                                                                        ~~      '
                                                                                                                                        ‘




                                                                                                                               an .n Cu-.
                                                                                                                                                .




                                                                                                                              at
                                                                                                                                            .   ’»3N.'\\’.T‘EK
                                                                                                                                                                   ~~
                                                                                                                                                                   3
         _\
                                               REPORTER'S CERTIFICATE
                              STATE OF TEXAS         *


                              COUNTY OF WILLIAMSON   *


                                  I,  Virginia L. Bunting, Deputy 0fficia1 Court
                              Reporter in and for the County Court At Law No. 4,
                              wi11iamson County, State of Texas, do hereby certify
                              that the above and foregoing contains a true and correct
                              transcription of a11 portions of evidence and other
       OtOO0\lO‘)U'l-h0)l\)




                              proceedings requested in writing by counse1 for the
                              parties to be inc1uded in this vo1ume of the Reporter's
                              Record in the above-sty1ed and numbered cause, a11 of
                              which occurred in open court or in chambers and were
                              reported by me.
                                   I further certify that this Reporter's Record of
                              the proceedings tru1y and correctiy ref1ects the
                              exhibits, if any, offered by the respective parties.
.._x




_\               _x




                                   I further certify that the tota1 cost for the
_n             |\)            preparation of this Reporter's Record is $1393.50 and
                              was paid by appe11ee.
               (A)


                                   WITNESS MY OFFICIAL HAND on this the 22nd day of
_\




_\
               -5             September, 2014.’
 _x            01

                                                /s/Virainia L. Buntinq
 _\              O3                             Virginia L. Bunting, CSR
                                                Texas CSR No. 5704
 _\
                 \l                             Expiration Date: 12-31-13
                                                P.0. Box 405
 _x
                 (D                             Liberty Hi11, Texas   78642
                                                (512) 940-6597
 _\
                 (O



NO
l\)                 _|




|\)
                 ‘N




|\) (.0




ID                 -l>




I\)                O1